Exhibit 10.1
EXECUTION VERSION
AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
dated as of December 10, 2010
among
GLOBAL DEFENSE TECHNOLOGY & SYSTEMS, INC.
and its Subsidiaries,
as Borrowers
THE LENDERS FROM TIME TO TIME PARTY HERETO,
SUNTRUST BANK,
as Administrative Agent,
and
WELLS FARGO BANK, N.A., and
BANK OF AMERICA, N.A.,
as Co-Syndication Agents,
and
CITIZENS BANK OF PENNSYLVANIA,
as Documentation Agent,
and
SUNTRUST ROBINSON HUMPHREY, INC., and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers,
and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Sole Book Manager

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
This Table of Contents is for convenience of reference only and is not intended
to define, limit or describe the scope, intent or meaning of any provision of
this Agreement.

         
Section 1 Definitions; Construction
    2  
 
       
1.1 Definitions
    2  
1.2 Classifications of Loans and Borrowings
    29  
1.3 Accounting Terms and Determination
    29  
1.4 Terms Generally
    30  
 
       
Section 2 Loans and Letters of Credit
    30  
 
       
2.1 Loans and Letters of Credit
    30  
2.2 Revolving Loans
    31  
2.3 Procedure for Revolving Loan Borrowings
    31  
2.4 Swingline Commitment
    32  
2.5 Procedure for Swingline Borrowing
    32  
2.6 Letters of Credit
    33  
2.7 Funding of Borrowings
    38  
2.8 Interest Elections
    39  
2.9 Repayment of Loans
    40  
2.10 Interest on Loans
    40  
2.11 Fees
    41  
2.12 Computation of Interest and Fees
    42  
2.13 Evidence of Indebtedness
    43  
2.14 Inability to Determine Interest Rates
    43  
2.15 Illegality
    44  
2.16 Increased Costs
    44  
2.17 Funding Indemnity
    46  
2.18 Taxes
    46  
2.19 Optional Reduction and Termination of Commitments
    48  
2.20 Optional Prepayments
    49  
2.21 Mandatory Prepayments
    50  
2.22 Intentionally Omitted
    51  
2.23 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    51  
2.24 Mitigation of Obligations; Replacement of Lenders
    53  
2.25 Additional Revolving Loans
    54  
2.26 Defaulting Lender
    56  
 
       
Section 3 Security
    57  
 
       
3.1 Security Interest
    57  
3.2 Representations and Warranties Concerning the Collateral
    58  
3.3 Covenants Concerning the Collateral
    58  
3.4 Perfection of Security Interest
    60  
3.5 Power of Attorney
    64  
3.6 Limitations on Obligations
    64  

 

i



--------------------------------------------------------------------------------



 



         
Section 4 Representations and Warranties
    65  
 
       
4.1 Incorporation, Good Standing and Due Qualification
    65  
4.2 Power and Authority
    65  
4.3 Legally Enforceable Agreement
    65  
4.4 Financial Statements
    65  
4.5 Litigation; Environmental Matters
    66  
4.6 Ownership and Liens
    66  
4.7 ERISA
    66  
4.8 Taxes
    67  
4.9 Use of Proceeds and Letters of Credit
    67  
4.10 Debt
    67  
4.11 Debarment and Suspension
    67  
4.12 Material Contracts
    67  
4.13 Intellectual Property
    67  
4.14 True and Complete Information
    68  
4.15 Integrated Business
    68  
4.16 Employee Relations
    68  
4.17 Burdensome Provisions
    68  
4.18 Absence of Defaults
    68  
4.19 Disclosure
    68  
4.20 Investment Company Act, Etc.
    69  
4.21 Insolvency
    69  
4.22 OFAC
    69  
4.23 Patriot Act
    69  
4.24 Survival of Representations and Warranties, Etc.
    69  
 
       
Section 5 Affirmative Covenants
    70  
 
       
5.1 Maintenance of Existence
    70  
5.2 Maintenance of Records
    70  
5.3 Maintenance of Properties
    70  
5.4 Conduct of Business
    70  
5.5 Maintenance of Insurance
    70  
5.6 Compliance with Laws; Taxes
    70  
5.7 Right of Inspection
    71  
5.8 Reporting Requirements
    71  
5.9 Primary Operating Account
    73  
5.10 Additional Collateral, etc.
    73  
5.11 Further Assurances
    74  
5.12 Use of Proceeds and Letters of Credit
    74  
 
       
Section 6 Negative Covenants
    75  
 
       
6.1 Liens
    75  
6.2 Debt
    76  

 

ii



--------------------------------------------------------------------------------



 



         
6.3 Mergers, etc.
    76  
6.4 Sale and Leaseback
    76  
6.5 Restricted Payments
    77  
6.6 Sale of Assets
    77  
6.7 Investments, Loans, etc.
    77  
6.8 Acquisitions
    78  
6.9 Transactions with Affiliates
    78  
6.10 Consolidated Tax Return
    78  
6.11 Fiscal Year; Accounting Policies; Organizational Documents; Material
Contracts
    79  
6.12 Limitation on Restricted Actions
    79  
 
       
Section 7 Financial Covenants
    79  
 
       
7.1 Minimum Net Worth
    79  
7.2 Maximum Total Leverage Ratio
    79  
7.3 Fixed Charges Coverage Ratio
    80  
7.4 Minimum Adjusted Company EBITDA
    80  
 
       
Section 8 Conditions Of Lending
    80  
 
       
8.1 Conditions Precedent to Closing
    80  
8.2 Conditions Precedent to Subsequent Disbursements
    83  
8.3 Conditions to Subsidiaries Becoming Borrowers
    83  
 
       
Section 9 Default
    84  
 
       
9.1 Events of Default
    84  
9.2 Remedies upon Default
    87  
 
       
Section 10 The Administrative Agent
    90  
 
       
10.1 Appointment of Administrative Agent
    90  
10.2 Nature of Duties of Administrative Agent
    91  
10.3 Lack of Reliance on the Administrative Agent
    92  
10.4 Certain Rights of the Administrative Agent
    92  
10.5 Reliance by Administrative Agent
    92  
10.6 Administrative Agent’s Reimbursement and Indemnification by Lenders
    92  
10.7 The Administrative Agent in its Individual Capacity
    93  
10.8 Successor Administrative Agent
    93  
10.9 Authorization to Execute other Loan Documents; Collateral
    94  
10.10 Other Agents
    95  
10.11 Benefits of Section 10
    95  
 
       
Section 11 Miscellaneous
    95  
 
       
11.1 Notices
    95  
11.2 Waiver; Amendments
    97  
11.3 Expenses; Indemnification
    98  
11.4 Successors and Assigns
    100  

 

iii



--------------------------------------------------------------------------------



 



         
11.5 Governing Law; Jurisdiction; Consent to Service of Process
    104  
11.6 WAIVER OF JURY TRIAL
    105  
11.7 Right of Setoff
    105  
11.8 Counterparts; Integration
    105  
11.9 Survival
    105  
11.10 Severability
    106  
11.11 Confidentiality
    106  
11.12 Interest Rate Limitation
    107  
11.13 Captions
    107  
11.14 Use of Defined Terms
    107  
11.15 Accounting Terms
    107  
11.16 USA PATRIOT Act Notice
    108  

 

iv



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated as of the 10th day
of December, 2010, is made by and among GLOBAL DEFENSE TECHNOLOGY & SYSTEMS,
INC., a Delaware corporation (the “Company”), GLOBAL STRATEGIES GROUP (NORTH
AMERICA) INC., a Maryland corporation (“GNA”), THE ANALYSIS CORP., a Delaware
corporation (“TAC”), and GTEC CYBER SOLUTIONS, INC., a Florida corporation,
formerly known as Zytel Corporation, a Florida corporation (“Cyber”), and each
other Subsidiary that becomes a party to this Agreement from time to time in
accordance with the provisions set forth below (together with the Company, GNA,
TAC and Cyber, collectively, the “Borrowers,” and individually, a “Borrower”),
the several banks and other financial institutions from time to time party
hereto (the “Lenders”), SUNTRUST ROBINSON HUMPHREY, INC., as Joint Lead Arranger
and Sole Book Manager (in such capacity, the “Arranger”), WELLS FARGO
SECURITIES, LLC, as Joint Lead Arranger, and SUNTRUST BANK, in its capacity as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”).
RECITALS
Pursuant to the terms of the Existing Loan Agreement among the Company, GNA, TAC
and Cyber (collectively, the “Existing Borrowers”), SunTrust Robinson Humphrey,
in its capacity as lead arranger and book manager, the Existing Lenders (terms
not defined in these Recitals being used as defined in Section 1 of this
Agreement) and the Administrative Agent, the Existing Lenders were committed to
make extensions of credit to the Existing Borrowers on the terms set forth
therein, and issue the Existing Letters of Credit.
The Borrowers have requested that the Existing Loan Agreement be amended and
restated in its entirety to become effective and binding on the Borrowers
pursuant to the terms of this Agreement, and the Lenders (including the Existing
Lenders) have agreed (subject to the terms of this Agreement) to amend and
restate the Existing Loan Agreement in its entirety to read as set forth in this
Agreement.
The Borrowers have requested that the Lenders (a) establish a $100,000,000
revolving credit facility for, (b) establish a $10,000,000 swingline facility
for; and (c) issue letters of credit for the account of, the Borrowers.
The Lenders severally, to the extent of their respective Commitments, as defined
herein, have agreed to provide severally such financing to the Borrowers,
subject to the terms and conditions of this Agreement.

 

 



--------------------------------------------------------------------------------



 



Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are acknowledged, the Lenders, the Administrative Agent and the Borrowers
hereby agree to amend and restate the Existing Loan Agreement, and the Existing
Loan Agreement is hereby amended and restated, in its entirety, as follows:
Section 1 Definitions; Construction
1.1 Definitions. As used in this Agreement, the following terms shall have the
meanings assigned to them below, which meanings shall be equally applicable to
the singular and plural forms of the terms defined.
“Acquired SGS Stock” means 100% of the Capital Stock of SGS to be acquired by
the Company, as described in the SGS Transaction Documents.
“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of (i) all or any
substantial portion of the Property of another Person, (ii) all or a portion of
a division or operating group of another Person, or (iii) all or a portion of
the Capital Stock of another Person, in each case whether or not involving a
merger or consolidation with such other Person and whether for cash, property,
services, assumption of Debt, securities or otherwise.
“Acquisition Target” means the Property, division, operating group or Person
acquired in an Acquisition.
“Administrative Agent” shall have the meaning assigned to such term in the
preamble to this Agreement.
“Adjusted Company EBITDA” means, for any period, consolidated EBITDA for the
Company and its Subsidiaries for such period, determined in accordance with
GAAP, plus, to the extent deducted to determine EBITDA for such period,
(a) non-cash stock compensation expense for such period, except to the extent
that such charges are reserves for future cash charges, (b) the management fee,
not to exceed $344,000, paid by the Company to Global Strategies Group Holdings,
S.A. during the fiscal quarter of the Company ending December 31, 2009,
(c) compensation and non-recurring expenses of certain officers of Cyber who are
no longer employed by Cyber, excess consulting fees, and a $1,000,000 bonus
payment to employees made by the prior owner of Cyber prior to the transaction
closing, not to exceed $2,671,000 in the aggregate and recognized as $308,000
for the fiscal quarter ending December 31, 2009, $350,000 for each of the fiscal
quarters ending March 31, 2010, and June 30, 2010, and $1,663,000 for the fiscal
quarter ending September 30, 2010, (d) a portion of the management and service
fees from the former SGS parent and Servco, above market management compensation
and excess consulting fees, not to exceed $1,060,000 in the aggregate and
recognized as $430,000 for the fiscal quarter of the Company ending December 31,
2009, and $210,000 for each of the fiscal quarters of the Company ending
March 31, 2010, June 30, 2010, and September 30, 2010, and (e) as identified by
the Company and disclosed to the Administrative Agent, to the extent deducted in
determining Consolidated Net Income for such period, and approved by the
Administrative Agent in its sole and absolute discretion, (i) non-cash charges,
and (ii) certain non-recurring compensation expenses and transaction expenses
associated with Permitted Acquisitions (or such other acquisitions as shall be
approved by the Required Lenders).

 

2



--------------------------------------------------------------------------------



 



“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls or is
controlled by, or is under common control with, such specified Person. The term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of common stock, by contract or otherwise.
“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to the amount of such Lender’s Revolving Commitment then in effect or, if
the Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Credit Exposure then outstanding.
“Aggregate Exposure Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.
“Aggregate Revolving Commitment Amount” means the aggregate principal amount of
the Aggregate Revolving Commitments from time to time. On the Closing Date, the
Aggregate Revolving Commitment Amount equals $100,000,000.
“Aggregate Revolving Commitments” means, collectively, all Revolving Commitments
of all Revolving Credit Lenders at any time outstanding.
“Agreement” means this Amended and Restated Loan and Security Agreement, as it
amends and restates the Existing Loan Agreement in its entirety, and as the same
may be amended, modified or supplemented from time to time.
“Applicable Lending Office” means, for each Lender and for each Type of Loan,
the “Lending Office” of such Lender (or an Affiliate of such Lender) designated
on the signature page hereto, or such other office of such Lender (or Affiliate
of such Lender) as such Lender may from time to time specify to the
Administrative Agent and the Borrowers as the office by which its Loans are to
be made and maintained.

 

3



--------------------------------------------------------------------------------



 



“Applicable Margin” shall mean the applicable percentage for the Applicable
Margin corresponding to the applicable Total Leverage Ratio set forth below, as
calculated by the Administrative Agent based on the Company’s financial
statements prepared in accordance with the provisions of Section 5.8 and
delivered to the Administrative Agent. The Applicable Margin on the Closing Date
for (a) Revolving Loans that are LIBOR Loans or Index Rate Loans, and Swingline
Loans that are Index Rate Loans, shall be 3.25%, and (b) Revolving Loans that
are Base Rate Loans shall be 2.25%. The Applicable Margin will be adjusted on a
quarterly basis in accordance with the table set forth below:

                      Applicable Margin for Revolving     Applicable Margin for
  Total Leverage   LIBOR Loans and Index Rate Loans     Revolving and Swingline
Base   Ratio   and for Swingline Index Rate Loans     Rate Loans  
Less than 1.00 to 1
    2.25 %     1.25 %
Equal to or greater than 1.00 to 1, and less than 1.50 to 1
    2.50 %     1.50 %
Equal to or greater than 1.50 to 1, and less than 2.00 to 1
    2.75 %     1.75 %
Equal or greater than 2.00 to 1, and less than 2.50 to 1
    3.00 %     2.00 %
Equal or greater than 2.50 to 1, and less than 3.00 to 1
    3.25 %     2.25 %
Equal or greater than 3.00 to 1
    3.50 %     2.50 %

The Applicable Margin will be adjusted to the percentage corresponding to the
applicable Total Leverage Ratio in effect as of the last day of each fiscal
quarter of the Company. The adjustment will become effective as of the first day
of the calendar month next succeeding delivery to the Administrative Agent of
the Company’s financial statements and Covenant Compliance Certificate for each
fiscal quarter pursuant to Section 5.8. No decrease in the Applicable Margin
shall become effective if, at such time, any Event of Default has occurred and
is continuing until such time as such Event of Default is cured or waived in
accordance with the terms of this Agreement and no other Events of Default have
occurred and are continuing. If the Company’s financial statements are not
delivered to the Administrative Agent within the specified time periods, the
Applicable Margin may be increased, at the option of the Administrative Agent,
or upon written notice from the Required Lenders to the Administrative Agent and
the Company, to the highest applicable percentage from the date on which the
statements were due through the date on which such statements are delivered to
the Administrative Agent whereupon the Applicable Margin shall again be adjusted
to the applicable percentage corresponding to the Total Leverage Ratio in effect
as of the last day of such fiscal quarter of the Company. In the event that any
financial statement or Covenant Compliance Certificate delivered pursuant to
Section 5.8 is shown to be inaccurate (regardless of whether this Agreement or
the Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Margin Period”) than the
Applicable Margin applied for such Applicable Margin Period, then (i) the
Borrowers shall immediately deliver to the Administrative Agent a correct
Covenant Compliance Certificate for such Applicable Margin Period, (ii) the
Applicable Margin shall be as if the higher applicable percentage were
applicable for such Applicable Margin Period, and (iii) the Borrowers shall
immediately pay to the Administrative Agent the accrued additional interest
owing as a result of such increased Applicable Margin for such Applicable Margin
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 2.23. The foregoing shall not limit the rights of the
Administrative Agent and the Lenders with respect to Sections 2.10(b) or
Section 9.

 

4



--------------------------------------------------------------------------------



 



“Applicable Unused Fee Percentage” shall mean the applicable percentage for the
fees on the Unused Facility Balance corresponding to the applicable Total
Leverage Ratio set forth below, as calculated by the Administrative Agent based
on the Company’s financial statements prepared in accordance with the provisions
of Section 5.8 and delivered to the Administrative Agent. The Applicable Unused
Fee Percentage on the Closing Date shall be 0.35%. The Applicable Unused Fee
Percentage will be adjusted on a quarterly basis in accordance with the table
set forth below:

          Total Leverage       Ratio   Applicable Unused Fee Percentage  
Less than 1.00 to 1
    0.20 %
Equal to or greater than 1.00 to 1, and less than 1.50 to 1
    0.20 %
Equal to or greater than 1.50 to 1, and less than 2.00 to 1
    0.25 %
Equal or greater than 2.00 to 1, and less than 2.50 to 1
    0.30 %
Equal or greater than 2.50 to 1, and less than 3.00 to 1
    0.35 %
Equal or greater than 3.00 to 1
    0.375 %

The Applicable Unused Fee Percentage will be adjusted to the percentage
corresponding to the applicable Total Leverage Ratio in effect as of the last
day of each fiscal quarter of the Company. The adjustment will become effective
as of the first day of the calendar month next succeeding delivery to the
Administrative Agent of the Company’s financial statements and Covenant
Compliance Certificate for each fiscal quarter pursuant to Section 5.8. No
decrease in the Applicable Unused Fee Percentage shall become effective if, at
such time, any Event of Default has occurred and is continuing until such time
as such Event of Default is cured or waived in accordance with the terms of this
Agreement and no other Events of Default have occurred and are continuing. If
the Company’s financial statements are not delivered to the Administrative Agent
within the specified time periods, the Applicable Unused Fee Percentage may be
increased, at the option of the Administrative Agent, or upon written notice
from the Required Lenders to the Administrative Agent and the Company, to the
highest applicable percentage from the date on which the statements were due

 

5



--------------------------------------------------------------------------------



 



through the date on which such statements are delivered to the Administrative
Agent whereupon the Applicable Unused Fee Percentage shall again be adjusted to
the applicable percentage corresponding to the Total Leverage Ratio in effect as
of the last day of such fiscal quarter of the Company. In the event that any
financial statement or Covenant Compliance Certificate delivered pursuant to
Section 5.8 is shown to be inaccurate (regardless of whether this Agreement or
the Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Unused Fee Percentage for any period (an “Applicable Fee Period”)
than the Applicable Unused Fee Percentage applied for such Applicable Fee
Period, then (i) the Borrowers shall immediately deliver to the Administrative
Agent a correct Covenant Compliance Certificate for such Applicable Fee Period,
(ii) the Applicable Unused Fee Percentage shall be as if the higher applicable
percentage were applicable for such Applicable Fee Period, and (iii) the
Borrowers shall immediately pay to the Administrative Agent the accrued
additional fees on the Unused Facility Balance owing as a result of such
increased Applicable Unused Fee Percentage for such Applicable Fee Period, which
payment shall be promptly applied by the Administrative Agent in accordance with
Section 2.23. The foregoing shall not limit the rights of the Administrative
Agent and the Lenders with respect to Sections 2.10(b) or Section 9.
“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
“Arranger” shall have the meaning assigned to such term in the preamble to this
Agreement.
“Asset Sale” means any Disposition of assets or series of related Dispositions
of assets (excluding at all times any such Disposition permitted by
Section 6.6(a), (b), (c), (d) or (e)) which yields gross proceeds to the Company
or any of its Subsidiaries (valued at the initial principal amount thereof in
the case of non-cash proceeds consisting of notes or other debt securities and
valued at fair market value in the case of other non-cash proceeds) in excess of
$1,000,000.
“Assignment and Assumption” shall mean an Assignment and Assumption entered into
by a Lender and a permitted assignee (with the consent of any party whose
consent is required by Section 11.4(b)) and accepted by the Administrative
Agent, in the form of Exhibit A attached hereto or any other form approved by
the Administrative Agent.
“Assignment of Claims Act” means, collectively, the Assignment of Claims Act of
1940, as amended, 31 U.S.C. § 3727, 41 U.S.C. § 15, any applicable rules,
regulations and interpretations issued pursuant thereto, and any amendments to
any of the foregoing.
“Assumption Agreement” means an assumption agreement, in form and substance
acceptable to the Administrative Agent, executed by a Subsidiary that becomes a
party to this Agreement in accordance with the provisions of Section 8.3 below,
pursuant to which such Subsidiary agrees to be bound by all of the terms and
conditions of the Loan Documents as though it were an original signatory
thereto.

 

6



--------------------------------------------------------------------------------



 



“Base Rate” shall mean the highest of (i) the Prime Rate, (ii) the Federal Funds
Rate, as in effect from time to time, plus one-half of one percent (0.50%) or
(iii) the Index Rate plus one percent (1.00%), in each case as in effect from
time to time.
“Base Rate Loan” means any Loan or portion thereof with respect to which the
interest rate is calculated by reference to the Base Rate.
“Borrower” and “Borrowers” shall have the meanings assigned to such terms in the
preamble to this Agreement.
“Borrowing” means a borrowing consisting of (i) Revolving Loans of the same
Class and Type, made, converted or continued on the same date and in the case of
LIBOR Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to close under the laws of the
State, and, with respect to the determination of LIBOR and the Index Rate, or if
such day relates to a Borrowing of, a payment or prepayment of principal or
interest on, a conversion of or into, or an Interest Period for, a LIBOR Loan or
a notice with respect to any of the foregoing, any day on which dealings in
Dollars are carried on in the London interbank market.
“Capital Expenditures” means, for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) which
should be capitalized under GAAP on a consolidated balance sheet of such Person
and its Subsidiaries.
“Capital Lease” means any lease that has been or should be capitalized on the
books of the lessee in accordance with GAAP.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

7



--------------------------------------------------------------------------------



 



“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $500,000,000; (c) commercial paper of an
issuer rated at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1
by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating
by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.
“Cash Flow Available for Fixed Charges” means, as of any Test End Date, Adjusted
Company EBITDA for the period of four consecutive fiscal quarters of the Company
then ended, minus income taxes paid in cash during such period, and minus
Non-Financed Capital Expenditures for such period, minus all Restricted Payments
made during such period, all as determined on a consolidated basis for the
Company and its Subsidiaries in accordance with GAAP.
“Cash Management Swingline Loans” shall have the meaning assigned to such term
in Section 2.5(a).
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.
“Change in Control” means the occurrence of one or more of the following events:
(a) any sale, lease, exchange or other transfer (in a single transaction or a
series of related transactions) of all or substantially all of the assets of the
Company to any Person or “group” (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
in effect on the date hereof), (b) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or “group” (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), other than
Contego Systems LLC, Kende Holding kft, Global Strategies Group Holding S.A. or
any of their affiliates or successor entities as long as they are controlled,
directly or indirectly, by Damian Perl, of 50% or more of the outstanding shares
of the voting stock of the Company; or (c) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Company by Persons
who were neither (i) nominated by the current board of directors or
(ii) appointed by directors so nominated.

 

8



--------------------------------------------------------------------------------



 



“Change in Law” means (i) the adoption of any applicable law, rule or regulation
after the date of this Agreement, (ii) any change in any applicable law, rule or
regulation, or any change in the interpretation or application thereof, by any
governmental authority after the date of this Agreement, or (iii) compliance by
any Lender (or its Applicable Lending Office) or the Issuing Bank (or for
purposes of Section 2.16(b), by such Lender’s or the Issuing Bank’s Parent
Company, if applicable) with any request, guideline or directive (whether or not
having the force of law) of any governmental authority made or issued after the
date of this Agreement (and for purposes of this Agreement, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, guidelines and
directions in connection therewith (the “Dodd-Frank Act”) are deemed to have
been adopted and gone into effect after the date hereof).
“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans, and when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or a Swingline Commitment.
“Closing” means the initial disbursement of the Loans.
“Closing Date” means the date of the Closing.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and all regulations issued pursuant thereto.
“Collateral” means the following properties, assets and rights (if any) of each
Borrower, wherever located, whether now owned or hereafter acquired or arising,
and all proceeds and products thereof: all personal and fixture property of
every kind and nature including without limitation all goods (including
inventory, equipment and all accessions thereto), instruments (including
promissory notes), documents, accounts (including health-care-insurance
receivables), chattel paper (whether tangible or electronic), deposit accounts,
letter-of-credit rights (whether or not the letter of credit is evidenced by a
writing), commercial tort claims, securities and all other investment property,
supporting obligations, any other contract rights or rights to the payment of
money, insurance claims and proceeds, tort claims, and all general intangibles
(including all payment intangibles and Intellectual Property).
“Commitment” means a Revolving Commitment or a Swingline Commitment, or any
combination thereof (as the context shall permit or require).
“Company” shall have the meaning assigned to such term in the preamble to this
Agreement.
“Confidential Information” means all information received from any Borrower or
any of its Subsidiaries relating to such Borrower or any of its Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Bank on a
nonconfidential basis prior to disclosure by such Borrower or any of its
Subsidiaries, provided that, in the case of information received from any
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential or is information of
a type that has been clearly designated by a single written notice to the
Administrative Agent as being confidential.

 

9



--------------------------------------------------------------------------------



 



“Covenant Compliance Certificate” means a certificate executed by a Principal
Officer of the Company, containing a calculation of the financial covenants
contained in Section 7 below and certifying that no Default or Event of Default
has occurred and is continuing, substantially in the form of Exhibit B attached
hereto.
“Customer” means any Person obligated to make payments with respect to a
Receivable or any other Collateral.
“Debt” means, collectively, and includes, without duplication, with respect to
any specified Person, (a) indebtedness or liability for borrowed money (whether
by loan, the issuance and sale of debt securities or the sale of assets to
another Person subject to an understanding or agreement, contingent or
otherwise, to repurchase such assets from such Person) or for the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business); (b) obligations as a lessee under a Capital Lease
or a Synthetic Lease; (c) obligations, contingent or otherwise, to reimburse the
issuer of letters of credit or acceptances; (d) all Guaranties; (e) net
obligations under Hedging Agreements; (f) obligations under any foreign exchange
contract, currency swap or other similar agreements or arrangements designed to
protect that Person against fluctuations in currency values; (g) all preferred
stock or similar equity interests issued by such Person which by the terms
thereof would be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, redemption or acceleration at any time during
the term of this Agreement; (h) the amount of contingent obligations of such
Person incurred in connection with acquisitions (including, without limitation,
obligations to make earnout payments or other contingent payments), in each case
determined in accordance with GAAP, (i) obligations secured by any Lien on
property owned by the specified Person, whether or not the obligations have been
assumed, provided that if such obligation or liability has not been assumed the
maximum value of such debt shall be the lesser of (1) the fair market value of
such property and (2) the amount of such obligation or liability, and
(j) Off-Balance Sheet Liabilities. The Debt of any Person shall include the Debt
of any partnership or joint venture in which such Person is a general partner or
a joint venturer, except to the extent that the terms of such Debt provide that
such Person is not liable therefor.
“Default” means any condition or event that, with the giving of notice, the
lapse of time, or both, would constitute an Event of Default.
“Default Interest” shall have the meaning assigned to such term in
Section 2.10(b).
“Defaulting Lender” shall mean, at any time, a Lender as to which the
Administrative Agent has notified the Company that (i) such Lender has failed
for three or more Business Days to comply with its obligations under this
Agreement to make a Loan, make a payment to the Issuing Bank in respect of a
Letter of Credit and/or make a payment to the Swingline Lender in respect of a
Swingline Loan (each, a “funding obligation”), (ii) such Lender has notified the
Administrative Agent in writing, or has stated publicly, that it will not comply
with any such funding obligation hereunder, or has defaulted on its funding
obligations under any other loan agreement or credit agreement or other
similar/other financing agreement, (iii) such Lender has, for three or more
Business Days, failed to confirm in writing to the Administrative Agent, in
response to a written request of the Administrative Agent, that it will comply
with its funding obligations hereunder, or (iv) a Lender Insolvency Event has
occurred and is continuing with respect to such Lender. Any determination that a
Lender is a Defaulting Lender under clauses (i) through (iv) above will be made
by the Administrative Agent in its sole discretion acting in good faith. The
Administrative Agent will promptly send to all parties hereto a copy of any
notice to the Company provided for in this definition.

 

10



--------------------------------------------------------------------------------



 



“Disposition” means with respect to any assets, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.
“Dollars” and “$” means the lawful currency of the United States of America.
“Domestic Subsidiary” means any Subsidiary of the Company organized under the
laws of any jurisdiction within the United States of America.
“EBITDA” means, for any Person for any period, (a) consolidated Net Income of
such Person and its Subsidiaries for such period plus, (b) to the extent
deducted to determine such consolidated Net Income, the sum of (1) depreciation
expense, (2) Interest Expense, (3) amortization expense and (4) tax expense,
less (c) to the extent added to determine such consolidated Net Income,
extraordinary or unusual gains or other gains not incurred in the ordinary
course of business, unrealized gains on Hedging Agreements and revenues from
discontinued operations, plus, (d) to the extent deducted to determine such
consolidated Net Income, extraordinary or unusual losses or other losses not
incurred in the ordinary course of business, unrealized losses on Hedging
Agreements and expenses from discontinued operations. EBITDA shall include the
pro forma consolidated EBITDA of any Person or business acquired for the
applicable period preceding such acquisition, not to exceed four fiscal
quarters, so long as the calculation thereof is done in a manner reasonably
calculated to comply with GAAP and such calculation is detailed in the
supporting calculations to each applicable Covenant Compliance Certificate as
detailed and measured to the Administrative Agent’s reasonable satisfaction, and
based on the actual consolidated EBITDA of such Person or business for such
period (including the portion thereof occurring prior to acquisition).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any governmental authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of any Borrower or any Subsidiary directly resulting
from or based upon (a) any actual violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) any actual exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials.

 

11



--------------------------------------------------------------------------------



 



“Equity Issuance” means any issuance or sale by a Person of its Capital Stock or
other similar equity security, or any warrants, options or similar rights to
acquire, or securities convertible into or exchangeable for, such Capital Stock
or other similar equity security, excluding the issuance of Capital Stock by any
Subsidiary to another Subsidiary or to the Company and excluding, for purposes
of Section 2.21(a), (a) any Capital Stock issued for consideration other than
cash, (b) any Capital Stock used as payment for a Permitted Acquisition and
(c) any such securities or rights or options issued by the Company as incentive
or bonus compensation pursuant to incentive or bonus plans for directors,
officers and employees of the Company and its Subsidiaries approved by the Board
of Directors of the Company or upon the exercise of any such options or rights.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and all regulations issued pursuant thereto.
“Event of Default” means any of the events specified as an “Event of Default”
under this Agreement, provided that any requirement for the giving of notice,
the lapse of time, or both, or any other condition, has been satisfied.
“Excluded Collateral” means (a) any Government Contract or other contractual
agreement, which by its terms or applicable law may not be assigned, it being
understood, however, that in such situations, the Administrative Agent’s
security interest shall include (i) the entirety of each Borrower’s right, title
and interest in and to all accounts, payment intangibles and other proceeds
directly or indirectly arising from such Government Contract or other
contractual agreement, and (ii) all other rights and interests which any
Borrower may lawfully convey to the Administrative Agent; (b) any Borrower’s
rights or interests in any license, contract or agreement to which such Borrower
is a party or any of its rights or interests thereunder to the extent, but only
to the extent, that (i) such a grant would, under the terms of such license,
contract or agreement, result in a breach of the terms thereof, or constitute a
default thereunder, (ii) such license, contract or agreement was not entered
into by the applicable Borrower with the intent to avoid granting a security
interest therein and (iii) such license, contract or agreement is a license,
contract or agreement that typically places restrictions on the granting of a
security interest therein; or (c) more than 65% of the total outstanding voting
capital stock of any CFC (such percentage to be adjusted by mutual agreement of
the Administrative Agent, the Lenders and the Borrowers (not to be unreasonably
withheld) upon any change in law as may be required to avoid adverse U.S.
federal income tax consequences to the Borrowers).

 

12



--------------------------------------------------------------------------------



 



“Excluded Taxes” means with respect to the Administrative Agent, any Lender, the
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of a Borrower hereunder, (a) net income, profits, capital or
franchise taxes imposed on such recipient by the United States of America, any
state or political subdivision thereof, or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its Applicable Lending Office is located
or where such recipient is deemed to be doing business for tax purposes, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which any Lender is located, (c) any Taxes
imposed by reason of Sections 1471 through 1474 of the Code and any withholding
tax that is attributable to such recipient’s failure to comply with
Sections 2.18(e) and 2.18(f), and (d) in the case of a Foreign Lender, any
withholding tax that (i) is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement, or (ii) is
imposed on amounts payable to such Foreign Lender at any time that such Foreign
Lender designates a new lending office, other than taxes that have accrued prior
to the designation of such lending office that are otherwise not Excluded Taxes,
and (e) interest and penalties with respect to such taxes.
“Existing Lenders” means the banks and other financial institutions party to the
Existing Loan Agreement.
“Existing Letters of Credit” means those letters of credit listed on Schedule 1
attached hereto.
“Existing Loan Agreement” means the Loan and Security Agreement, dated as of
February 3, 2010, as amended, by and among the Existing Borrowers, the
Administrative Agent, the Arranger and the Existing Lenders.
“Existing Loans” shall mean the loans and other extensions of credit, other than
the Existing Letters of Credit, outstanding under the Existing Loan Agreement.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the next 1/100th of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with member banks of the Federal Reserve
System arranged by Federal funds brokers, as published by the Federal Reserve
Bank of New York on the next succeeding Business Day or if such rate is not so
published for any Business Day, the Federal Funds Rate for such day shall be the
average rounded upwards, if necessary, to the next 1/100th of 1% of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by the
Administrative Agent.
“Fixed Charges” means for any period, the sum (without duplication) of
(a) Interest Expense for such period (provided, however, that for any period
ending prior to the first anniversary of the Closing Date, Interest Expense
shall be annualized from the Closing Date to the end of such period), and
(b) current maturities of long-term Debt, including Capital Leases, as of the
end of such period and payable over the next succeeding period of four fiscal
quarters. The foregoing shall be determined on a consolidated basis for the
Company and its Subsidiaries in accordance with GAAP.

 

13



--------------------------------------------------------------------------------



 



“Fixed Charges Coverage Ratio” means, for each period of four consecutive fiscal
quarters ending on any Test End Date, the ratio of (a) Cash Flow Available for
Fixed Charges for such period, to (b) Fixed Charges for such period. The
foregoing shall be determined on a consolidated basis for the Company and its
Subsidiaries in accordance with GAAP.
“Foreign Customer” means a Customer that is a foreign government, an entity
organized under the laws of a country other than the United States or an
individual who is not a United States citizen.
“Foreign Lender” means any Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.
“Foreign Subsidiary” means any Subsidiary of the Company that is not a Domestic
Subsidiary.
“GAAP” means United States generally accepted accounting principles consistently
applied.
“Government” means the United States of America or any agency or instrumentality
thereof.
“Government Contract” means any contract with the Government under which a
Borrower is a prime contractor or a subcontractor.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly and including
any obligation, direct or indirect, of the guarantor (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt or
other obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued in support of such Debt or obligation; provided, that the term
“Guarantee” shall not include endorsements for collection or deposits in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the primary obligation
in respect of which Guarantee is made or, if not so stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith. The term “Guarantee” used as a verb has a corresponding meaning.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

14



--------------------------------------------------------------------------------



 



“Hedging Agreement” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts, commodity agreements and other similar agreements or
arrangements designed to protect against fluctuations in interest rates,
currency values or commodity values.
“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.
“Index Rate” means that rate per annum effective on any Index Rate Determination
Date which is equal to the quotient of:
(i) the rate per annum equal to the offered rate for deposits in Dollars for a
one (1) month period, which rate appears on that page of Bloomberg reporting
service, or such similar service as determined by the Administrative Agent, that
displays British Bankers’ Association interest settlement rates for deposits in
Dollars, as of 11:00 a.m. (London, England time) two (2) Business Days prior to
the Index Rate Determination Date; provided, that if no such offered rate
appears on such page, the rate used for such period will be the per annum rate
of interest determined by the Administrative Agent to be the rate at which
Dollar deposits for such period, are offered to the Administrative Agent in the
London Inter-Bank Market as of 11:00 a.m. (London, England time), on the day
which is two (2) Business Days prior to the Index Rate Determination Date,
divided by
(ii) a percentage equal to 1.00 minus the maximum reserve percentages (including
any emergency, supplemental, special or other marginal reserves) expressed as a
decimal (rounded upward to the next 1/100th of 1%) in effect on any day to which
the Administrative Agent is subject with respect to any Index Rate Loan pursuant
to regulations issued by the Board of Governors of the Federal Reserve System
with respect to eurocurrency funding (currently referred to as “eurocurrency
liabilities” under Regulation D). This percentage will be adjusted automatically
on and as of the effective date of any change in any reserve percentage.
“Index Rate Borrowing” and “Index Rate Loan” when used in reference to any Loan
or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, bears interest at a rate determined by reference to the Index Rate.
“Index Rate Determination Date” means the Closing Date and the first Business
Day of each calendar month thereafter.
“Intellectual Property” means all copyrights (whether registered or
unregistered), copyright registrations, trademarks, servicemarks, patents,
patent applications and licenses to use any of the foregoing.
“Intellectual Property Assignment” means a Collateral Assignment, Patent
Mortgage and Security Agreement in substantially the form of Exhibit C attached
hereto, as the same may be amended, modified or supplemented from time to time.
“Interest Expense” means, for any Person for any period, the sum of the
following, determined on a consolidated basis for such Person and its
Subsidiaries in accordance with GAAP: (a) all interest in respect of Debt
(including the interest component of any payments in respect of Capital Leases
and Synthetic Leases) accrued or capitalized during such period, plus (b) the
net amount payable (or minus the net amount receivable) under any Hedging
Agreement during such period.

 

15



--------------------------------------------------------------------------------



 



“Interest Period” means (i) with respect to any LIBOR Borrowing, a period of
one, two three or six months, and (ii) with respect to a Swingline Loan, a
period of such duration not to exceed five days, as the Company may request and
the Swingline Lender may agree in accordance with Section 2.5; provided, that:
(i) the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;
(ii) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless, in the case of a LIBOR Borrowing, such Business Day falls in another
calendar month, in which case such Interest Period would end on the next
preceding Business Day;
(iii) any Interest Period in respect of a LIBOR Borrowing which begins on the
last Business Day of a calendar month or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall end on the last Business Day of such calendar month; and
(v) no Interest Period may extend beyond the Revolving Commitment Termination
Date or the Swingline Termination Date, as the case may be.
“Issuing Bank” means SunTrust Bank or any other Lender, each in its capacity as
an issuer of Letters of Credit pursuant to Section 2.6.
“Investment” has the meaning given to such term in Section 6.7.
“LC Commitment” means that portion of the Aggregate Revolving Commitments that
may be used by the Borrowers for the issuance of Letters of Credit in an
aggregate face amount not to exceed $2,500,000.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to the terms
of a Letter of Credit.
“LC Documents” means each Letter of Credit Agreement, the Letters of Credit and
all other applications, agreements and instruments executed and delivered by any
Borrower relating to the Letters of Credit.

 

16



--------------------------------------------------------------------------------



 



“LC Exposure” means, at any time, the sum of (i) the aggregate undrawn amount of
all outstanding Letters of Credit at such time, plus (ii) the aggregate amount
of all LC Disbursements that have not been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender shall be its Revolving
Credit Percentage of the total LC Exposure at such time.
“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or makes
a general assignment for the benefit of its creditors, or (ii) such Lender or
its Parent Company is the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
Parent Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.
“Lenders” shall have the meaning assigned to such term in the preamble to this
Agreement, and shall include, where appropriate, the Swingline Lender; it being
expressly understood and agreed that the Swingline Lender in its capacity as
such shall not be included with respect to any determination of Required Lenders
or all Lenders.
“Letters of Credit” means any letter of credit issued pursuant to Section 2.6 by
the Issuing Bank for the account of any Borrower, pursuant to the LC Commitment,
and the Existing Letters of Credit, in each case whether now outstanding or
issued after the date of this Agreement.
“Letter of Credit Agreement” means, collectively and individually, each standard
form of Application and Agreement for Irrevocable Standby Letter of Credit, to
be executed and delivered by the Borrowers to the Issuing Bank in connection
with each Letter of Credit, as any of the same may be amended, modified or
supplemented from time to time.
“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
per annum obtained by dividing (i) Fixed LIBOR for such Interest Period (rounded
upwards to the next 1/100th of 1%) by (ii) a percentage equal to 1.00 minus the
Eurodollar Reserve Percentage. For purposes hereof, the term “Fixed LIBOR”
means, for any applicable Interest Period with respect to any LIBOR Loan, the
rate per annum for deposits in Dollars for a period equal to such Interest
Period appearing on the display designated as Page 3750 on the Dow Jones Markets
Service (or such other page on that service or such other service designated by
the British Banker’s Association for the display of such Association’s Interest
Settlement Rates for Dollar deposits) as of 11:00 a.m. (London, England time) on
the day that is two Business Days prior to the first day of the Interest Period
or if such Page 3750 is unavailable for any reason at such time, the rate which
appears on the Reuters Screen ISDA Page as of such date and such time; provided,
that if the Administrative Agent determines that the relevant foregoing sources
are unavailable for the relevant Interest Period, LIBOR means the rate of
interest determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the nearest 1/100th of 1%) of the rates per annum at
which deposits in Dollars are offered to the Administrative Agent two
(2) Business Days preceding the first

 

17



--------------------------------------------------------------------------------



 



day of such Interest Period by leading banks in the London interbank market as
of 10:00 a.m. London, England time) for delivery on the first day of such
Interest Period, for the number of days comprised therein and in an amount
comparable to the amount of the LIBOR Loan of the Administrative Agent.
“Eurodollar Reserve Percentage” means the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to LIBOR pursuant to regulations issued by the Board of Governors
of the Federal Reserve System (or any Governmental Authority succeeding to any
of its principal functions) with respect to eurocurrency funding (currently
referred to as “eurocurrency liabilities” under Regulation D). LIBOR Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D. The
Eurodollar Reserve Percentage shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage. The Administrative
Agent’s determination of Fixed LIBOR and the Eurodollar Reserve Percentage shall
be conclusive and binding on the Company, its Subsidiaries and the Lenders
absent manifest error.
“LIBOR Borrowing” and “LIBOR Loan” when used in reference to any Loan or
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
bears interest at a rate determined by reference to LIBOR (other than an Index
Rate Loan or an Index Rate Borrowing).
“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), or preference, priority or other security agreement, or preferential
arrangement, escrow agreement, charge or encumbrance of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, any Capital Lease, any Synthetic Lease and the filing of
any financing statement under the UCC or comparable law of any jurisdiction to
evidence any of the foregoing).
“Loan Documents” means this Agreement, each Notice of Borrowing, each Revolving
Note, the Swingline Note, each Assumption Agreement, each Intellectual Property
Assignment, each Letter of Credit Agreement, each LC Document, each Hedging
Agreement between any Borrower and the Administrative Agent or any Lender or the
Issuing Bank or any Affiliate of the Administrative Agent or any Lender or the
Issuing Bank, any Mortgage and any other document now or hereafter executed or
delivered in connection with the Obligations, in evidence thereof or as security
therefor, including, without limitation, any life insurance assignment, pledge
agreement, security agreement, interest rate swap agreement or similar
agreement, deed of trust, mortgage, guaranty, promissory note or subordination
agreement.
“Loans” means all Revolving Loans and Swingline Loans in the aggregate or any of
them, as the context may require, to be made by the Lenders to the Borrowers
pursuant to Section 2.1 of this Agreement.

 

18



--------------------------------------------------------------------------------



 



“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, results of operations, financial conditions, of the Company and its
Subsidiaries taken as a whole, (b) the ability of the Company and its
Subsidiaries to perform its obligations under any Loan Document, (c) the rights
of or benefits available to the Administrative Agent, the Issuing Bank and the
Lenders under any Loan Document, or (d) the legality, validity or enforceability
of any of the Loan Documents.
“Material Contract” means any contract or other arrangement (other than the Loan
Documents) to which a Borrower or any Subsidiary is a party (a) requiring
payments by any party thereto of more than 10% per annum of the annual
consolidated gross revenues of the Company and its Subsidiaries, or (b) as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto would reasonably be expected to have a Material Adverse Effect.
“Minimum EBITDA Compliance Level” means $24,000,000, and adjusted upward,
effective as of the last day of the fiscal quarter during which an Acquisition
is consummated, by the EBITDA of the Acquisition Target for the period of four
consecutive fiscal quarters then ended, and with no reduction being made on
account of any negative EBITDA for any period.
“Minimum Net Worth Compliance Level” means 85% of the consolidated Net Worth of
the Company and its Subsidiaries as of September 30, 2010, and adjusted upward,
(a) effective as of the end of the fiscal year of the Company ended as of
December 31, 2010, by an amount equal to the sum of (i) 50% of the consolidated
Net Income of the Company and its Subsidiaries for the fiscal quarter of the
Company then ended, such increase being fully cumulative, and with no reduction
being made on account of any negative consolidated Net Income of the Company and
its Subsidiaries for any period, plus (ii) the aggregate amount by which the
Company’s “total stockholders’ equity” is increased as a result of any Equity
Issuance during such period and (b) effective as of the end of each fiscal year
of the Company thereafter, by an amount equal to the sum of (i) 50% of the
consolidated Net Income of the Company and its Subsidiaries for the fiscal year
then ended, with each of the foregoing increases being fully cumulative, and
with no reduction being made on account of any negative consolidated Net Income
of the Company and its Subsidiaries for any period, plus (ii) the aggregate
amount by which the Company’s “total stockholders’ equity” is increased as a
result of any Equity Issuance during such period.
“Moody’s” shall mean Moody’s Investors Service, Inc., and, if such corporation
shall be dissolved or liquidated or shall no longer perform the functions of a
securities rating agency, “Moody’s” shall be deemed to refer to any other
nationally recognized securities rating agency designated by the Company with
the consent of the Administrative Agent.
“Mortgage” means a mortgage or deed of trust made by any Borrower in favor of,
or for the benefit of, the Administrative Agent for the ratable benefit of the
Lenders, in form and substance acceptable to the Administrative Agent, as the
same may be amended, supplemented or otherwise modified from time to time.

 

19



--------------------------------------------------------------------------------



 



“Net Borrowing Availability” means, at any time, the amount by which Aggregate
Revolving Commitment Amount exceeds the sum of the Aggregate Exposure of each
Lender.
“Net Cash Proceeds” means (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of attorneys’ fees, accountants’ fees, investment banking fees, professional
advisors’ fees, amounts required to be applied to the repayment of Debt secured
by a Lien expressly permitted hereunder on any asset which is the subject of
such Asset Sale or Recovery Event (other than any Lien pursuant to a Loan
Document) and other customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
Equity Issuance or sale debt securities or instruments or the incurrence of
loans, the cash proceeds received from such issuance or incurrence, net of
attorneys’ fees, investment banking fees, professional advisors’ fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.
“Net Income” means, for any Person for any period, the consolidated gross
revenues of such Person and its Subsidiaries for such period less all
consolidated operating and non-operating expenses (including taxes) of such
Person and its Subsidiaries for such period, all as determined in accordance
with GAAP.
“Net Worth” means, for any Person as of any date, (i) the total assets of such
Person and its Subsidiaries that would be reflected on such Person’s
consolidated balance sheet as of such date prepared in accordance with GAAP,
after eliminating all amounts properly attributable to minority interests, if
any, in the stock and surplus of such Person’s Subsidiaries, minus the (ii) sum
of (x) the total liabilities of such Person and its Subsidiaries that would be
reflected on such Person’s consolidated balance sheet as of such date prepared
in accordance with GAAP and (y) the amount of any write-up in the book value of
any assets resulting from a revaluation thereof or any write-up in excess of the
cost of such assets acquired reflected on the consolidated balance sheet of such
Person and its Subsidiaries as of such date prepared in accordance with GAAP.
“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender or a Potential Defaulting Lender.
“Non-Financed Capital Expenditures” means, for any Person, Capital Expenditures
other than those financed within 30 days after incurrence with Debt (other than
Revolving Loans or Swingline Loans) incurred by such Person, or pursuant to a
sale and leaseback transaction.
“Notes” means, collectively, the Revolving Notes and the Swingline Note.

 

20



--------------------------------------------------------------------------------



 



“Notice of Borrowing” means a written notice (or telephonic notice promptly
confirmed in writing) constituting a request for a Revolving Loan Borrowing or a
Swingline Loan, containing the specific requirements of Sections 2.3 or 2.5, as
the case may be.
“Notice of Conversion/Continuation” means the notice given by the Company to the
Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.8(b) hereof.
“Obligations” means (a) the Loans, the LC Disbursements, the Revolving Notes,
the Swingline Note, the Letter of Credit Agreements, all indebtedness and
obligations of a Borrower under this Agreement and the other Loan Documents, and
all other Debt and obligations of a Borrower to the Administrative Agent, the
Issuing Bank or any Lender (including the Swingline Lender), now existing or
hereafter arising, of every kind and description, direct or indirect, fixed or
contingent, liquidated or unliquidated, due or to become due, secured or
unsecured, joint, several or joint and several, as amended, modified, renewed,
extended or increased from time to time, including without limitation, all
principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
like proceeding relating to the Borrowers, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding), (b) any
overdrafts in any deposit account maintained by a Borrower with the
Administrative Agent or any Lender (including the Swingline Lender), (c) any
obligations arising under any Hedging Agreements between a Borrower and the
Administrative Agent or any Lender or any Affiliate of the Administrative Agent
or any Lender, (d) any obligations under any purchasing card or credit card
account established for a Borrower by the Administrative Agent or any Lender or
any Affiliate of the Administrative Agent or any Lender, (e) any obligations of
a Borrower arising under any agreement between a Borrower and the Administrative
Agent or any Lender or any Affiliate of the Administrative Agent or any Lender
relating to foreign exchange transactions, (f) all reimbursement obligations,
fees, expenses, indemnification and reimbursement payments, costs and expenses
(including all fees and expenses of counsel to the Administrative Agent and any
Lender) incurred pursuant to this Agreement or any other Loan Document, whether
direct or indirect, absolute or contingent, liquidated or unliquidated, now
existing or hereafter arising hereunder or thereunder, (g) all obligations and
other liabilities of any Borrower owed to the Administrative Agent or any
Affiliate thereof pursuant to any agreements governing the provision to such
Borrower of treasury or cash management services, including deposit accounts,
funds transfer, automated clearing house, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services, and (h) all obligations and liabilities
incurred in connection with collecting and enforcing the foregoing, together
with all renewals, extensions, or modifications thereof.
“Off-Balance Sheet Liabilities” of any Person means (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions which do not create a liability on the balance sheet
of such Person, (iii) any liability of such Person under any Synthetic Lease
transaction, or (iv) any obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person.

 

21



--------------------------------------------------------------------------------



 



“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.
“Payment Office” means the office of the Administrative Agent located at 8330
Boone Boulevard, Suite 700, Vienna, Virginia 22182, or such other location as to
which the Administrative Agent shall have given written notice to the Company
and the other Lenders.
“Permitted Acquisitions” means Investments consisting of an Acquisition by any
Borrower or any Subsidiary, provided that (i) the Acquisition Target is in
substantially the same line of business as the Borrowers or a line of business
reasonably related to the line of business of the Borrowers, (ii) the
Administrative Agent shall have received not less than ten (10) Business Days’
prior notice of such Acquisition, which notice shall contain either (x) a
summary, in reasonable detail, of the acquisition terms and conditions,
including price and method of payment, or (y) the applicable purchase agreement
or the then current draft thereof, (iii) the Acquisition Target has EBITDA for
the twelve-month period ending as of the most recent fiscal quarter end prior to
the acquisition date in an amount greater than $0 (after excluding permitted
non-recurring or non-cash charges), (iv) at or prior to the closing of such
Permitted Acquisition, the Administrative Agent shall be granted a first
priority perfected Lien (subject to Liens permitted by this Agreement and
excluding any Excluded Collateral) in the assets and, if applicable, Capital
Stock or other equity interests of any such Acquisition Target, other than a
CFC, (v) in the case of a CFC, the Administrative Agent shall be granted a first
priority perfected Lien (subject to Liens permitted by this Agreement) in 65% of
the Capital Stock of such CFC only, (vi) such Acquisition Target, other than a
CFC, shall join this Agreement and the other Loan Documents as a Borrower
pursuant to the terms of Section 8.3, (vii) such acquisition is not a “hostile”
acquisition and in the case of an Acquisition of the Capital Stock of another
Person, the board of directors (or other comparable governing body) of such
other Person shall have duly approved such Acquisition, (viii) a Principal
Officer shall have delivered to the Administrative Agent, but in each of (A),
(B) and (C), only to the extent available to the Borrowers without incurring any
additional expense, (A) a copy of the annual financial statements (audited or
reviewed, to the extent available) for the most recent fiscal year for the
Acquisition Target and its Subsidiaries, containing a consolidated balance sheet
of the Acquisition Target and its Subsidiaries as of the end of such fiscal year
and the related consolidated statements of income, stockholders’ equity and cash
flows (together with all footnotes thereto) of the Acquisition Target and its
Subsidiaries for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year all in reasonable detail and, to
the extent available, the report of an

 

22



--------------------------------------------------------------------------------



 



independent public accountant, (B) an unaudited consolidated and consolidating
balance sheet of the Acquisition Target and its Subsidiaries as of the end of
the most recent fiscal quarter and the related unaudited consolidated and
consolidating statements of income and cash flows of the Acquisition Target and
its Subsidiaries for such fiscal quarter, (C) a contract backlog report of the
Acquisition Target as of the end of the most recent fiscal quarter, and (D) a
Pro Forma Compliance Certificate demonstrating that, upon giving effect to such
Acquisition on a Pro Forma Basis, the Borrowers would be in compliance with the
financial covenants set forth in Section 7 as of the most recent fiscal quarter
of the Company for which Administrative Agent has received the Company’s
financial statements and Covenant Compliance Certificate for the last month of
such fiscal quarter pursuant to Section 5.8, no Default or Event of Default
exists and is continuing or would result from such Acquisition, and the Total
Leverage Ratio would not exceed 2.75 to 1 if such Acquisition closes prior to
December 31, 2011, or 2.50 to 1 if such Acquisition closes as of or after
December 31, 2011, (ix) to the extent that the Permitted Acquisition will be
financed, in whole or in part, with the proceeds of Loans, the representations
and warranties made by the Borrowers in this Agreement shall be true and correct
in all material respects at and as if made as of the date of such Acquisition
(after giving effect thereto) except to the extent such representations and
warranties expressly relate to an earlier date, (x) if such transaction involves
the purchase of an interest in a partnership between any Borrower (or a
Subsidiary of any Borrower) as a general partner and entities unaffiliated with
such Borrower or such Subsidiary as the other partners, such transaction shall
be effected by having such equity interest acquired by a corporate holding
company directly or indirectly wholly owned by such Borrower newly formed for
the sole purpose of effecting such transaction, (xi) the business and assets
acquired by a Loan Party, or in the case of a joint venture, formed, in such
Acquisition shall be free and clear of all Liens (other than Liens permitted by
this Agreement) and (xii) after giving effect to such Acquisition, the Borrowers
shall have Net Borrowing Availability of not less than $10,000,000.
“Permitted Teaming Agreement” means joint ventures and teaming arrangements
entered into by a Borrower in the ordinary course of business, provided that
such Borrower does not assume or become liable for any Debt or obligations of
any other party to the joint venture or teaming arrangement in connection
therewith.
“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, governmental
authority, limited liability company or other entity of whatever nature.
“Potential Defaulting Lender” shall mean, at any time, a Lender (i) as to which
the Administrative Agent has notified the Company that an event of the kind
described in the definition of “Lender Insolvency Event” has occurred and is
continuing in respect of any Subsidiary of such Lender, (ii) as to which the
Administrative Agent has in good faith determined and notified the Company that
such Lender or its Parent Company or a Subsidiary thereof has notified the
Administrative Agent, or has stated publicly, that it will not comply with its
funding obligations under any other loan agreement or credit agreement or other
similar/other financing agreement, or (iii) that has, or whose Parent Company
has, a non-investment grade rating from Moody’s or S&P or another nationally
recognized rating agency. Any determination that a Lender is a Potential
Defaulting Lender under any of clauses (i) through (iii) above will be made by
the Administrative Agent in its sole discretion acting in good faith. The
Administrative Agent will promptly send to all parties hereto a copy of any
notice to the Company provided for in this definition.

 

23



--------------------------------------------------------------------------------



 



“Primary Operating Account” means any deposit account or controlled disbursement
account on which any Borrower draws to pay all or substantially all of its
operating expenses.
“Prime Rate” means the per annum rate of interest which the Administrative Agent
publicly announces from time to time to be its prime lending rate. The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers. The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate. Each
change in the Administrative Agent’s prime lending rate shall be effective from
and including the date such change is publicly announced as being effective.
“Principal Officer” means the Chief Executive Officer, President, the Vice
President of Finance or the Chief Financial Officer of the Company or any
Subsidiary.
“Pro Forma Basis” means, for purposes of calculating the financial covenants in
Section 7, that any Disposition, Restricted Payment or Acquisition shall be
deemed to have occurred as of the first day of the period of four fiscal
quarters of the Company most recently ended prior to the date of such
transaction for which the Administrative Agent has received the Company’s
financial statements and Covenant Compliance Certificate for the most recently
ended fiscal quarter pursuant to Section 5.8. In connection with the foregoing,
(a) with respect to any Disposition, (i) income statement and cash flow
statement items (whether positive or negative) attributable to the Property
disposed of shall be excluded to the extent relating to any period occurring
prior to the date of such transaction and (ii) Debt which is retired shall be
excluded and deemed to have been retired as of the first day of the applicable
period and (b) with respect to any Acquisition, (i) income statement items
attributable to the Person or Property acquired shall be included to the extent
relating to any period applicable in such calculations to the extent (A) such
items are not otherwise included in such income statement items for the
Borrowers and their Subsidiaries in accordance with GAAP or in accordance with
any defined terms set forth in Section 1.1 and (B) such items are supported by
financial statements or other information reasonably satisfactory to the
Administrative Agent and (ii) any Debt incurred or assumed by any Borrower or
any Subsidiary (including the Person or Property acquired) in connection with
such transaction and any Debt of the Person or Property acquired which is not
retired in connection with such transaction (A) shall be deemed to have been
incurred as of the first day of the applicable period and (B) if such Debt has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Debt as at the relevant
date of determination.
“Pro Forma Compliance Certificate” means a certificate of a Principal Officer
containing reasonably detailed calculations of the financial covenants set forth
in Section 7 as of the most recent fiscal quarter end of the Company for which
the Administrative Agent has received the Company’s financial statements and
Covenant Compliance Certificate for the last month of such fiscal quarter
pursuant to Section 5.8, after giving effect to the applicable transaction on a
Pro Forma Basis.

 

24



--------------------------------------------------------------------------------



 



“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
“Purchase Price Refund” means any amount in excess of $250,000 received by the
Company or any Subsidiary as a result of a purchase price adjustment or similar
event in connection with any Acquisition or Disposition by the Company or any
Subsidiary.
“Receivables” means all rights to payments for property sold or licensed or for
services rendered, whether now owned or hereafter acquired by the Company or any
Subsidiary.
“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of the Company or any of its Subsidiaries in excess of $250,000 in the aggregate
during any fiscal year of the Company.
“Reinvestment Deferred Amount” means with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Company or any of its Subsidiaries
in connection therewith that are not applied to prepay the Loans as a result of
the delivery of a Reinvestment Notice.
“Reinvestment Event” means any Asset Sale, Purchase Price Refund or Recovery
Event in respect of which a Borrower has delivered a Reinvestment Notice.
“Reinvestment Notice” means a written notice executed by a Principal Officer
stating that no Event of Default has occurred and is continuing and that the
Company (directly or indirectly through a Subsidiary) intends and expects to use
all or a specified portion of the Net Cash Proceeds of an Asset Sale, Purchase
Price Refund or Recovery Event to acquire equipment or other fixed assets useful
in its business and of the same or similar type as the assets subject to such
Asset Sale, Purchase Price Refund or Recovery Event.
“Reinvestment Prepayment Amount” means with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to acquire equipment or other fixed
assets useful in the business of the Company (directly or indirectly through a
Subsidiary) and of the same or similar type as the assets subject to such
Reinvestment Event.
“Reinvestment Prepayment Date” means with respect to any Reinvestment Event, the
earlier of (a) the date occurring six months after such Reinvestment Event and
(b) the date on which a Borrower shall have determined not to, or shall have
otherwise ceased to, acquire assets useful in the Borrower’s business with all
or any portion of the relevant Reinvestment Deferred Amount.

 

25



--------------------------------------------------------------------------------



 



“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
“Required Lenders” means, at any time, Lenders holding more than 50% of the
Aggregate Exposure of all Lenders; provided, however, that to the extent that
any Lender is a Defaulting Lender, such Defaulting Lender and all of its
Commitments and Revolving Credit Exposure shall be excluded for purposes of
determining Required Lenders.
“Restricted Payment” means (a) the declaration or payment of a dividend by the
Company to its shareholders on any class of the Company’s Capital Stock, or any
payment by any Borrower on account of, or setting apart assets of any Borrower
for a sinking or other analogous fund for, the purchase, redemption, retirement,
defeasance or other acquisition of, any shares of Capital Stock of the Company
now or hereafter outstanding, or (b) any payment by any Borrower on account of,
or setting apart assets of any Borrower for a sinking fund or other analogous
fund designated for, the purchase, redemption, retirement or other acquisition
by any Borrower of, any options, warrants, or other rights to purchase Capital
Stock of the Company, whether now or hereafter outstanding, or (c) the making of
any other distribution by reduction of capital or otherwise in respect of any
shares of the Capital Stock of the Company.
“Revolving Commitment” means, with respect to each Lender, the obligation of
such Lender to make Revolving Loans to the Borrowers and to participate in
Letters of Credit and Swingline Loans in an aggregate principal amount not
exceeding the amount set forth with respect to such Lender on the signature
pages to this Agreement, or in the case of a Person becoming a Lender after the
Closing Date, the amount of the assigned “Revolving Commitment” as provided in
an assignment and acceptance agreement, reasonably acceptable in form and
substance to the Administrative Agent and the Borrowers, executed by such Person
as an assignee.
“Revolving Commitment Termination Date” means the earliest of (i) December 10,
2013, (ii) the date on which the Revolving Commitments are terminated pursuant
to Section 2.19 and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise), and any extension or extensions thereof
granted by all of the Lenders.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, such
Lender’s LC Exposure and such Lender’s Swingline Exposure.

 

26



--------------------------------------------------------------------------------



 



“Revolving Credit Lender” means each Lender that has a Revolving Commitment or
is the holder of Revolving Credit Exposure.
“Revolving Credit Percentage” means as to any Revolving Credit Lender at any
time, the percentage which such Lender’s Revolving Commitment then constitutes
of the aggregate Revolving Commitments (or, at any time after the Closing Date,
the percentage which the aggregate principal amount of such Lender’s Revolving
Credit Exposure then outstanding constitutes of the aggregate principal amount
of the Revolving Credit Exposures of all Lenders then outstanding).
“Revolving Loan” means a loan made by a Lender (other than the Swingline Lender)
to the Borrowers under its Revolving Commitment, which may either be a Base Rate
Loan, an Index Rate Loan or a LIBOR Loan.
“Revolving Note” means a promissory note payable to the order of a requesting
Revolving Credit Lender, in form and substance acceptable to the Administrative
Agent and the requesting Revolving Credit Lender, in the principal amount of
such Revolving Credit Lender’s Revolving Commitment, and evidencing the joint
and several obligations of the Borrowers to repay the Revolving Loans made by
such Revolving Credit Lender, together with interest thereon, and all
extensions, renewals, modifications and amendments of such note, made in
accordance with the terms hereof.
“S&P” means Standard & Poor’s, a division of McGraw-Hill, Inc., a corporation
organized and existing under the laws of the State of New York, its successors
and assigns, and, if such corporation shall be dissolved or liquidated or shall
no longer perform the functions of a securities rating agency, “S&P” shall be
deemed to refer to any other nationally recognized securities rating agency
designated by the Company with the consent of the Administrative Agent.
“Servco” means Signature Servco, LLC, a Florida limited liability company.
“SGS” means Signature Government Solutions, LLC, a Florida limited liability
company.
“SGS Purchase Agreement” means the agreement between the Company, SGS and the
shareholders of all of the Acquired SGS Stock, pursuant to which the Company has
agreed to purchase all of such Acquired SGS Stock, together with all amendments
to such agreement.
“SGS Transaction” means the acquisition by the Company of the Acquired SGS
Stock, as provided in the SGS Transaction Documents.
“SGS Transaction Documents” means the SGS Purchase Agreement and all other
documents, agreements, instruments or certificates referred to therein, or
relating to or governing the SGS Transaction, and all schedules, exhibits,
appendices and addenda thereto, or related in any manner to the acquisition of
the Acquired SGS Stock.
“State” means the State of New York.

 

27



--------------------------------------------------------------------------------



 



“Subsidiary” as to any Person, means a corporation, partnership, limited
partnership, limited liability company or other entity of which shares of stock
or other ownership interests having ordinary voting power (other than stock or
such other ownership interests having such power only by reason of the happening
of a contingency) to elect a majority of the board of directors or other
managers of such entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Company.
“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $10,000,000, or such other amount as may be mutually agreed upon by the
Borrowers and the Swingline Lender.
“Swingline Exposure” means, with respect to each Lender, the principal amount of
the Swingline Loans with respect to which such Lender is legally obligated
either to make a Base Rate Loan or to purchase a participation in accordance
with Section 2.5, which shall equal such Lender’s Revolving Credit Percentage of
all outstanding Swingline Loans.
“Swingline Lender” means SunTrust Bank, or any other Lender that may agree to
make Swingline Loans hereunder.
“Swingline Loan” means a loan made to the Borrowers by the Swingline Lender
under the Swingline Commitment.
“Swingline Note” means the promissory note of the Borrowers payable to the order
of the Swingline Lender in the principal amount of the Swingline Commitment.
“Swingline Termination Date” means the earliest of (i) December 10, 2013,
(ii) the date on which the Revolving Commitments are terminated pursuant to
Section 2.19 and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise) and any extension or extensions thereof
granted by the Required Lenders.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where the
transaction is considered Debt for borrowed money for federal income tax
purposes but is classified as an operating lease in accordance with GAAP for
financial reporting purposes.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any governmental authority.
“Test End Date” means the last day of each fiscal quarter of the Company.
“Total Assets” means, for any fiscal year of the Company, the total assets of
the Company and its Subsidiaries that would be reflected on the Company’s
consolidated balance sheet as of the last day of the immediately preceding
fiscal year, prepared in accordance with GAAP, after eliminating all amounts
properly attributable to minority interests, if any, in the stock and surplus of
Subsidiaries.

 

28



--------------------------------------------------------------------------------



 



“Total Consideration” means, with respect to any Acquisition, all cash and
non-cash consideration, including the amount of Debt assumed by the buyer and
the amount of Debt evidenced by notes issued by the buyer to the seller, the
maximum amount payable in connection with any deferred purchase price obligation
(including any earn-out obligation), to the extent required by GAAP to be
included as a liability on the buyer’s balance sheet, and the value of any
Capital Stock of any Borrower issued to the seller in connection with such
Acquisition.
“Total Debt” shall mean, as of any date, all Debt of the Company and its
Subsidiaries measured on a consolidated basis as of such date, but excluding
Debt of the type described in clauses (e) and (f) of the definition thereof.
“Total Leverage Ratio” means, at any time, the ratio of (a) consolidated Total
Debt of the Company and its Subsidiaries then outstanding to (b) consolidated
Adjusted Company EBITDA of the Company and its Subsidiaries for the period of
four consecutive fiscal quarters of the Company ending on the most recently
ended Test End Date, or in the case of calculations as of a Test End Date, for
the period of four consecutive fiscal quarters then ending.
“Type,” when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to LIBOR, the Index Rate or the Base Rate.
“UCC” means the Uniform Commercial Code as adopted in the State, and all
amendments thereto.
“Unused Facility Balance” means, at any time, the amount by which the Aggregate
Revolving Commitment Amount exceeds the sum of outstanding Revolving Loans and
Letters of Credit.
1.2 Classifications of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., a “Revolving Loan,” or
“Swingline Loan”) or by Type (e.g., a “LIBOR Loan,” “Index Rate Loan” or “Base
Rate Loan”) or by Class and Type (e.g., “Revolving LIBOR Loan”). Borrowings also
may be classified and referred to by Class (e.g., “Revolving Loan Borrowing”) or
by Type (e.g., “LIBOR Borrowing”) or by Class and Type (e.g., “Revolving LIBOR
Borrowing”).
1.3 Accounting Terms and Determination.
(a) Unless otherwise defined or specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared, in accordance with GAAP as in effect from time to time, applied on a
basis consistent (except for such changes approved by the Company’s independent
public accountants) with the most recent audited consolidated financial
statements of the Company delivered pursuant to Section 5.8(b); provided, that
if the Company notifies the Administrative Agent that the Borrower wishes to
amend any covenant in Section 7 to eliminate the effect of any change in GAAP on
the operation of such covenant (or if the Administrative Agent notifies the
Company that the Required Lenders wish to amend Section 7 for such purpose),
then the Company’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Company and the Required Lenders.

 

29



--------------------------------------------------------------------------------



 



(b) Notwithstanding the above, the parties hereto acknowledge and agree that all
calculations of the financial covenants in Section 7 (including for purposes of
determining compliance with such financial covenants) shall be made on a Pro
Forma Basis.
1.4 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (ii) any reference herein to any Person
shall be construed to include such Person’s successors and permitted assigns,
(iii) the words “hereof”, “herein” and “hereunder” and words of similar import
shall be construed to refer to this Agreement as a whole and not to any
particular provision hereof, (iv) all references to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles, Sections, Exhibits and
Schedules to this Agreement and (v) all references to a specific time shall be
construed to refer to the time in the city and state of the Administrative
Agent’s principal office, unless otherwise indicated.
Section 2 Loans and Letters of Credit
2.1 Loans and Letters of Credit. Subject to the terms and conditions of this
Agreement, (a) the Revolving Credit Lenders hereby establish in favor of the
Borrowers a revolving credit facility pursuant to which the Revolving Credit
Lenders severally agree (to the extent of each Revolving Credit Lender’s
Revolving Credit Percentage up to such Revolving Credit Lender’s Revolving
Commitment) to make Revolving Loans to the Borrowers in accordance with
Section 2.2; (b) the Issuing Bank agrees to issue Letters of Credit for the
account of the Borrowers in accordance with Section 2.6; (c) the Swingline
Lender agrees to make Swingline Loans in accordance with Section 2.4; and
(d) each Revolving Credit Lender severally agrees to purchase a participation
interest in the Letters of Credit and the Swingline Loans pursuant to the terms
and conditions hereof; provided, that in no event shall the aggregate amount of
Revolving Credit Exposure exceed at any time the Aggregate Revolving Commitments
from time to time in effect.

 

30



--------------------------------------------------------------------------------



 



2.2 Revolving Loans. Subject to the terms and conditions set forth herein, each
Revolving Credit Lender severally agrees to make Revolving Loans to the
Borrowers, from time to time until the Revolving Commitment Termination Date in
an aggregate principal amount at any one time outstanding that will not result
in (a) such Revolving Credit Lender’s Revolving Credit Exposure exceeding such
Revolving Credit Lender’s Revolving Commitment, or (b) the aggregate amount of
the Revolving Credit Exposure outstanding exceeding the Aggregate Revolving
Credit Commitments. On the Closing Date, Revolving Loans will be made to repay
all outstanding Debt of the Company under the Existing Loan Agreement.
2.3 Procedure for Revolving Loan Borrowings. The Company, on behalf of the
Borrowers, shall give the Administrative Agent a Notice of Borrowing with
respect to each Revolving Loan Borrowing (x) prior to 11:00 a.m. (Eastern time)
one (1) Business Day prior to the requested date of each Base Rate Borrowing or
Index Rate Borrowing and (y) prior to 11:00 a.m. (Eastern time) three
(3) Business Days prior to the requested date of each LIBOR Borrowing. Each
Notice of Borrowing under this Section shall be irrevocable and shall specify:
(i) the aggregate principal amount of such Revolving Loan Borrowing, (ii) the
date of such Revolving Loan Borrowing (which shall be a Business Day), (iii) the
Type of the Revolving Loans comprising such Borrowing, and (iv) in the case of a
LIBOR Borrowing, the duration of the initial Interest Period applicable thereto
(subject to the provisions of the definition of Interest Period). Each Revolving
Loan Borrowing shall consist entirely of Base Rate Loans, Index Rate Loans or
LIBOR Loans, as the Company may request, provided, that on the Closing Date all
Revolving Loans shall be Index Rate Loans. Promptly following the receipt of a
Notice of Borrowing in accordance with this Section, the Administrative Agent
shall advise each Revolving Credit Lender of the details thereof and the amount
of such Revolving Credit Lender’s Revolving Loan to be made as part of the
requested Revolving Loan Borrowing. Each Borrower appoints the Company as its
agent to request and receive the proceeds of the Revolving Loans on behalf of
all Borrowers. The Company agrees to distribute the proceeds of the Revolving
Loans among the Borrowers when and as needed by the Borrowers to finance the
acquisition by the Company of the Acquired SGS Stock pursuant to the SGS
Transaction Documents, to refinance the existing Debt of the Existing Borrowers
under the Existing Loan Agreement and to pay fees and expenses relating to this
Agreement and the Loans, to finance Permitted Acquisitions, for general
corporate purposes and for working capital. Revolving Loans may be requested by
those individuals designated by the Company from time to time in written
instruments delivered to the Administrative Agent; provided, however, that the
Borrowers shall remain liable with respect to any Revolving Loan disbursed by
any Lender in good faith hereunder, even if such Revolving Loan is requested by
an individual who has not been so designated. The proceeds of each Revolving
Loan will be credited to a deposit account maintained with the Administrative
Agent by the Company.

 

31



--------------------------------------------------------------------------------



 



2.4 Swingline Commitment. Subject to the terms and conditions set forth herein,
if at any time there are two or more Lenders, the Swingline Lender agrees to
make Swingline Loans to the Borrowers, from time to time from the Closing Date
to the Swingline Termination Date, in an aggregate principal amount outstanding
at any time not to exceed the lesser of (i) the Swingline Commitment then in
effect and (ii) the difference between the Aggregate Revolving Commitments and
the aggregate Revolving Credit Exposures of all Revolving Credit Lenders;
provided, that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. The Borrowers shall be entitled
to borrow, repay and reborrow Swingline Loans in accordance with the terms and
conditions of this Agreement.
2.5 Procedure for Swingline Borrowing.
(a) The Swingline Lender agrees to make Swingline Loans to the Company from time
to time in accordance with the treasury and cash management services and
products provided to the Company by the Swingline Lender (the “Cash Management
Swingline Loans”). For other Swingline Loans, the Company, on behalf of the
Borrowers, shall give the Administrative Agent a Notice of Borrowing with
respect to each Swingline Loan prior to 10:00 a.m. (Eastern time) on the
requested date of each Swingline Borrowing. Each Notice of Borrowing under this
Section shall be irrevocable and shall specify: (i) the principal amount of such
Swingline Loan, (ii) the date of such Swingline Loan (which shall be a Business
Day), (iii) the Type of such Swingline Loan (which shall be an Index Rate Loan)
and (iv) the account of the Company to which the proceeds of such Swingline Loan
should be credited. The Administrative Agent will promptly advise the Swingline
Lender of each such request and the details thereof. Each Swingline Loan shall
be made as an Index Rate Loan. The Swingline Lender will make the proceeds of
each Swingline Loan available to the Borrowers in Dollars in immediately
available funds at the account specified by the Company in the applicable
request not later than 1:00 p.m. (Eastern time) on the requested date of such
Swingline Loan. The Administrative Agent will notify the Lenders on a quarterly
basis if any Swingline Loans occurred during such quarter.
(b) The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the Borrowers (which hereby irrevocably authorizes
and directs the Swingline Lender to act on its behalf), give a Notice of
Borrowing with respect to Revolving Loans to the Administrative Agent and the
Company requesting the Revolving Credit Lenders (including the Swingline Lender)
to make Index Rate Loans in an amount equal to the unpaid principal amount of
any Swingline Loan. Each Revolving Credit Lender will make the proceeds of its
Index Rate Loan included in such Borrowing available to the Administrative Agent
for the account of the Swingline Lender in accordance with Section 2.7, which
will be used solely for the repayment of such Swingline Loan. The Swingline
Lender agrees that it shall give such Notice of Borrowing on the last Business
Day of each calendar week if any Swingline Loans are then outstanding.
(c) If for any reason an Index Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then such Swingline Loan shall automatically be
converted to a Base Rate Loan, upon notice from the Swingline Lender to the
Administrative Agent and the Company, and each Revolving Credit Lender (other
than the Swingline Lender) shall purchase an undivided participating interest in
such Swingline Loan in an amount equal to its Revolving Credit Percentage
thereof on the date that such Index Rate Borrowing should have occurred. On the
date of such required purchase, each Revolving Credit Lender shall promptly
transfer, in immediately available funds, the amount of its participating
interest to the Administrative Agent for the account of the Swingline Lender.

 

32



--------------------------------------------------------------------------------



 



(d) Each Revolving Credit Lender’s obligation to make an Index Rate Loan
pursuant to Section 2.5(b) or to purchase the participating interests pursuant
to Section 2.5(c) shall be absolute and unconditional and shall not be affected
by any circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Credit Lender or any
other Person may have or claim against the Swingline Lender, any Borrower or any
other Person for any reason whatsoever, (ii) the existence of a Default or an
Event of Default or the termination of any Revolving Credit Lender’s Revolving
Commitment, (iii) the existence (or alleged existence) of any event or condition
which has had or would reasonably be expected to have a Material Adverse Effect,
(iv) any breach of this Agreement or any other Loan Document by any Borrower,
the Administrative Agent or any Revolving Credit Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. If such amount is not in fact made available to the Swingline
Lender by any Revolving Credit Lender, the Swingline Lender shall be entitled to
recover such amount on demand from such Revolving Credit Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter. Until such time as such Revolving Credit
Lender makes its required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of the unpaid
participation for all purposes of the Loan Documents. In addition, such
Revolving Credit Lender shall be deemed to have assigned any and all payments
made of principal and interest on its Loans and any other amounts due to it
hereunder, to the Swingline Lender to fund the amount of such Revolving Credit
Lender’s participation interest in such Swingline Loans that such Revolving
Credit Lender failed to fund pursuant to this Section, until such amount has
been purchased in full.
2.6 Letters of Credit.
(a) Until the Revolving Commitment Termination Date, the Issuing Bank, in
reliance upon the agreements of the other Revolving Credit Lenders pursuant to
Section 2.6(d), agrees to issue, at the request of the Company, Letters of
Credit for the account of the Borrowers on the terms and conditions hereinafter
set forth; provided, that (i) each Letter of Credit shall expire not later than
the earlier of (A) the date one year after the date of issuance of such Letter
of Credit (or in the case of any renewal or extension thereof, one year after
such renewal or extension) and (B) the date that is five (5) Business Days prior
to the Revolving Commitment Termination Date (except pursuant to a clause
whereby the Issuing Bank is entitled to terminate the Letter of Credit on an
annual basis by giving prior written notice to the beneficiary thereof in
accordance with the written terms of such Letter of Credit); (ii) each Letter of
Credit shall be in a stated amount of at least $100,000 (or such lesser amount
as may be agreed by the Issuing Bank); (iii) the Borrowers may not request any
Letter of Credit, if, after giving effect to such issuance (A) the aggregate LC
Exposure would exceed the LC Commitment, or (B) the aggregate LC Exposure, plus
the aggregate outstanding Revolving Loans of all Revolving Credit

 

33



--------------------------------------------------------------------------------



 



Lenders would exceed the Aggregate Revolving Commitments then in effect;
(iv) the Company may not request any Letter of Credit if there is any Defaulting
Lender or Potential Defaulting Lender at the time of such request or issuance
unless the Borrower has cash collateralized (in accordance with Section 2.6(g)))
a portion of its obligations owed to the Issuing Bank with respect to Letters of
Credit and owed to the Swingline Lender with respect to the Swingline Loans, in
each case equal to such Defaulting Lender’s LC Exposure or Swingline Exposure,
as the case may be; and (v) no Event of Default has occurred and is continuing.
Each Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Bank without recourse a
participation in such Letter of Credit equal to such Revolving Credit Lender’s
Revolving Credit Percentage of the aggregate amount available to be drawn under
such Letter of Credit (i) on the Closing Date with respect to all Existing
Letters of Credit and (ii) on the date of issuance with respect to all other
Letters of Credit. Each issuance of a Letter of Credit shall be deemed to
utilize the Revolving Commitment of each Revolving Credit Lender by an amount
equal to the amount of such participation.
(b) To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, extended or renewed, as the case may be), the expiration date of
such Letter of Credit, the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. In addition to the
satisfaction of the conditions precedent to the effectiveness of this Agreement,
the issuance of such Letter of Credit (or any amendment which increases the
amount of such Letter of Credit) will be subject to the further conditions that
such Letter of Credit shall be in such form and contain such terms as the
Issuing Bank shall approve and that the Borrowers shall have executed and
delivered any Letter of Credit Agreement relating to such Letter of Credit as
the Issuing Bank shall reasonably require; provided, that in the event of any
conflict between such Letter of Credit Agreement and this Agreement, the terms
of this Agreement shall control.
(c) At least two Business Days prior to the issuance of any Letter of Credit,
the Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received such notice and if not, the
Issuing Bank will provide the Administrative Agent with a copy thereof. Unless
the Issuing Bank has received notice from the Administrative Agent on or before
the Business Day immediately preceding the date the Issuing Bank is to issue the
requested Letter of Credit (1) directing the Issuing Bank not to issue the
Letter of Credit because such issuance is not then permitted hereunder because
of the limitations set forth in Section 2.6(a) or (2) that one or more of the
conditions precedent set forth in Section 8 of this Agreement are not then
satisfied, then, subject to the terms and conditions hereof, the Issuing Bank
shall, on the requested date, issue such Letter of Credit in accordance with the
Issuing Bank’s usual and customary business practices.

 

34



--------------------------------------------------------------------------------



 



(d) The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Company and the Administrative Agent
of such demand for payment and whether the Issuing Bank has made or will make a
LC Disbursement thereunder; provided, that any failure to give or delay in
giving such notice shall not relieve the Borrowers of their obligations to
reimburse the Issuing Bank and the Revolving Credit Lenders with respect to such
LC Disbursement. The Borrowers shall be irrevocably and unconditionally
obligated to reimburse the Issuing Bank for any LC Disbursements paid by the
Issuing Bank in respect of such drawing upon the Issuing Bank’s written demand
therefor, but otherwise without presentment, demand or other formalities of any
kind. Unless the Company shall have notified the Issuing Bank and the
Administrative Agent prior to 11:00 a.m. (Eastern time) on the Business Day
immediately prior to the date on which drawing is honored that the Borrowers
intend to reimburse the Issuing Bank for the amount of such drawing in funds
other than from the proceeds of Revolving Loans, the Borrowers shall be deemed
to have timely given a Notice of Borrowing to the Administrative Agent
requesting the Revolving Credit Lenders to make a Base Rate Borrowing on the
date on which such drawing is honored in an exact amount due to the Issuing
Bank. The Administrative Agent shall notify the Revolving Credit Lenders of such
Borrowing in accordance with Section 2.3, and each Revolving Credit Lender shall
make the proceeds of its Base Rate Loan included in such Borrowing available to
the Administrative Agent for the account of the Issuing Bank in accordance with
Section 2.7. The proceeds of such Borrowing shall be applied directly by the
Administrative Agent to reimburse the Issuing Bank for such LC Disbursement.
(e) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Revolving Credit Lender (other than the
Issuing Bank) shall be obligated to fund the participation that such Revolving
Credit Lender purchased pursuant to subsection (a) in an amount equal to its
Revolving Credit Percentage of such LC Disbursement on and as of the date which
such Base Rate Borrowing should have occurred. Each Revolving Credit Lender’s
obligation to fund its participation shall be absolute and unconditional and
shall not be affected by any circumstance, including without limitation (i) any
setoff, counterclaim, recoupment, defense or other right that such Revolving
Credit Lender or any other Person may have against the Issuing Bank or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of the Aggregate Revolving Commitments, (iii) any
adverse change in the condition (financial or otherwise) of the Borrowers or any
of their Subsidiaries, (iv) any breach of this Agreement by any Borrower or any
other Revolving Credit Lender, (v) any amendment, renewal or extension of any
Letter of Credit or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. On the date that such
participation is required to be funded, each Revolving Credit Lender shall
promptly transfer, in immediately available funds, the amount of its
participation to the Administrative Agent for the account of the Issuing Bank.
Whenever, at any time after the Issuing Bank has received from any such
Revolving Credit Lender the funds for its participation in a LC Disbursement,
the Issuing Bank (or the Administrative Agent on its behalf) receives any
payment on account thereof, the Administrative Agent or the Issuing Bank, as the
case may be, will distribute to such Revolving Credit Lender its Revolving
Credit Percentage of such payment; provided, that if such payment is required to
be returned for any reason to a Borrower or to a trustee, receiver, liquidator,
custodian or similar official in any bankruptcy proceeding, such Revolving
Credit Lender will return to the Administrative Agent or the Issuing Bank any
portion thereof previously distributed by the Administrative Agent or the
Issuing Bank to it.

 

35



--------------------------------------------------------------------------------



 



(f) To the extent that any Revolving Credit Lender shall fail to pay any amount
required to be paid pursuant to paragraph (d) of this Section 2.6 on the due
date therefor, such Revolving Credit Lender shall pay interest to the Issuing
Bank (through the Administrative Agent) on such amount from such due date to the
date such payment is made at a rate per annum equal to the Federal Funds Rate;
provided, that if such Revolving Credit Lender shall fail to make such payment
to the Issuing Bank within three (3) Business Days of such due date, then,
retroactively to the due date, such Revolving Credit Lender shall be obligated
to pay interest on such amount at the rate for Default Interest.
(g) If any Event of Default shall occur and be continuing, on the Business Day
that the Company receives notice from the Administrative Agent or the Required
Lenders demanding the deposit of cash collateral pursuant to this paragraph, the
Borrowers shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the ratable benefit of the Lenders, an
amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided, that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or notice of any kind, upon the
occurrence of any Event of Default with respect to the Borrowers described in
Sections 9.1(g) or 9.1(h). Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Borrowers under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrowers’ risk and expense, such deposits shall
not bear interest. Interest and profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it had not been reimbursed and to the extent so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrowers for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated,
with the consent of the Required Lenders, be applied to satisfy other
obligations of the Borrowers under this Agreement. If the Borrowers are required
to provide an amount of cash collateral hereunder as a result of the occurrence
and continuance of an Event of Default, such amount (to the extent not so
applied as aforesaid) shall be returned to the Borrowers within three Business
Days after all Events of Default have been cured or waived.
(h) Promptly following the end of each fiscal quarter, the Issuing Bank shall
deliver (through the Administrative Agent) to each Lender and the Company a
report describing the aggregate Letters of Credit outstanding at the end of such
fiscal quarter. Upon the request of any Lender from time to time, the Issuing
Bank shall deliver to such Lender any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.

 

36



--------------------------------------------------------------------------------



 



(i) The Borrowers’ obligations to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:
(1) Any lack of validity or enforceability of any Letter of Credit or this
Agreement;
(2) The existence of any claim, set-off, defense or other right which a Borrower
or any Subsidiary or Affiliate of a Borrower may have at any time against a
beneficiary or any transferee of any Letter of Credit (or any Persons or
entities for whom any such beneficiary or transferee may be acting), any Lender
(including the Issuing Bank) or any other Person, whether in connection with
this Agreement or the Letter of Credit or any document related hereto or thereto
or any unrelated transaction;
(3) Any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;
(4) Payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or other document to the Issuing Bank that does not strictly comply with
the terms of such Letter of Credit;
(5) Any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder; or
(6) The existence of a Default or an Event of Default.
(j) Neither the Administrative Agent, the Issuing Bank, the Lenders nor any
Related Party of any of the foregoing shall have any liability or responsibility
by reason of or in connection with the issuance or transfer of any Letter of
Credit or any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to above), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided, that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrowers to the extent permitted by applicable law) suffered by
the Borrowers that are caused by the Issuing Bank’s failure to exercise care
when determining whether drafts or other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree, that
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

37



--------------------------------------------------------------------------------



 



(k) Unless otherwise expressly agreed by the Issuing Bank and the Company when a
Letter of Credit is issued and subject to applicable laws, performance under
Letters of Credit by the Issuing Bank, its correspondents, and the beneficiaries
thereof will be governed by the rules of the “International Standby Practices
1998” (ISP98) (or such later revision as may be published by the Institute of
International Banking Law & Practice on any date any Letter of Credit may be
issued), and, to the extent not inconsistent therewith, the governing law of
this Agreement set forth in Section 11.4.
(l) Each Existing Letter of Credit shall be deemed to be a Letter of Credit
issued by SunTrust Bank as the Issuing Bank on the Closing Date.
2.7 Funding of Borrowings.
(a) Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by
11:00 a.m. (Eastern time) to the Administrative Agent at the Payment Office;
provided that the Swingline Loans will be made as set forth in Section 2.5. The
Administrative Agent will make such Loans available to the Borrowers by promptly
crediting the amounts that it receives, in like funds by the close of business
on such proposed date, to an account maintained by the Company with the
Administrative Agent or at the Company’s option, by effecting a wire transfer of
such amounts to an account designated by the Company in a written notice to the
Administrative Agent.
(b) Unless the Administrative Agent shall have been notified by any Lender prior
to 5:00 p.m. (Eastern time) one (1) Business Day prior to the date of a
Borrowing in which such Lender is participating that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrowers on such date a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate for up
to two (2) days and thereafter at the rate specified for such Borrowing. If such
Lender does not pay such corresponding amount forthwith upon the Administrative
Agent’s demand therefor, the Administrative Agent shall promptly notify the
Company, and the Borrowers shall immediately pay such corresponding amount to
the Administrative Agent together with interest at the rate specified for such
Borrowing. Nothing in this subsection shall be deemed to relieve any Lender from
its obligation to fund its pro rata share of any Borrowing hereunder or to
prejudice any rights which the Borrowers may have against any Lender as a result
of any default by such Lender hereunder.

 

38



--------------------------------------------------------------------------------



 



(c) No Lender shall be responsible for any default by any other Lender in its
obligations hereunder, and each Lender shall be obligated to make its Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to make its Loans hereunder.
2.8 Interest Elections.
(a) On the Closing Date, each Borrowing shall be an Index Rate Loan. After the
Closing Date, each Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing, and in the case of a LIBOR Borrowing, shall have
an initial Interest Period as specified in such Notice of Borrowing. Thereafter,
the Borrowers may elect to convert such Borrowing into a different Type or to
continue such Borrowing, and in the case of a LIBOR Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrowers may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding Loans comprising such Borrowing, and the Loans comprising each
such portion shall be considered a separate Borrowing. Notwithstanding the
foregoing, at no time shall the total number of LIBOR Borrowings outstanding
exceed four (4) and the aggregate principal amount of each LIBOR Borrowing shall
be not less than $1,000,000 or a larger multiple of $500,000, and the aggregate
principal amount of each Base Rate Borrowing and Index Rate Borrowing shall be
not less than $500,000 or a larger multiple of $100,000; provided, that Base
Rate Loans and Index Rate Loans made pursuant to Section 2.5 or Section 2.6(d)
may be made in lesser amounts as provided therein. If a Notice of Borrowing does
not specify a Type, the Borrowers shall be deemed to have requested an Index
Rate Borrowing with respect to the applicable Loan.
(b) To make an election pursuant to this Section, the Company shall give the
Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing (a “Notice of Conversion/Continuation”)
that is to be converted or continued, as the case may be, (x) prior to
11:00 a.m. on the same Business Day as the requested date of a conversion into a
Base Rate Borrowing or an Index Rate Borrowing and (y) prior to 11:00 a.m. three
(3) Business Days prior to a continuation of or conversion into a LIBOR
Borrowing. Each such Notice of Conversion/Continuation shall be irrevocable and
shall specify (i) the Borrowing to which such Notice of Continuation/Conversion
applies and if different options are being elected with respect to different
portions thereof, the portions thereof that are to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) shall be specified for each resulting Borrowing);
(ii) the effective date of the election made pursuant to such Notice of
Continuation/Conversion, which shall be a Business Day, (iii) whether the
resulting Borrowing is to be a Base Rate Borrowing, an Index Rate Borrowing or a
LIBOR Borrowing; and (iv) if the resulting Borrowing is to be a LIBOR Borrowing,
the Interest Period applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of “Interest Period.” If
a Notice of Conversion/Continuation does not specify a Type, the Borrowers shall
be deemed to have requested an Index Rate Borrowing with respect to the
applicable Loans. If any such Notice of Continuation/Conversion requests a LIBOR
Borrowing but does not specify an Interest Period, the Borrowers shall be deemed
to have selected an Interest Period of one month. The principal amount of any
resulting Borrowing shall satisfy the minimum borrowing amount therefor set
forth in the foregoing Section 2.8(a).

 

39



--------------------------------------------------------------------------------



 



(c) If, on the expiration of any Interest Period in respect of any LIBOR
Borrowing, the Company does not deliver a Notice of Conversion/Continuation
pursuant to Section 2.8(b), then, unless such Borrowing is repaid as provided
herein, the Borrowers shall be deemed to have elected to convert such Borrowing
to an Index Rate Borrowing. No Borrowing may be converted into, or continued as,
a LIBOR Borrowing if a Default or an Event of Default exists and is continuing,
unless the Administrative Agent and the Required Lenders shall have otherwise
consented in writing. No conversion of any LIBOR Loans shall be permitted except
on the last day of the Interest Period in respect thereof.
(d) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
2.9 Repayment of Loans.
(a) The outstanding principal amount of all Revolving Loans shall be due and
payable (together with accrued and unpaid interest thereon) on the Revolving
Commitment Termination Date.
(b) The principal amount of each Swingline Borrowing shall be due and payable on
the Swingline Termination Date.
2.10 Interest on Loans.
(a) The Borrowers shall pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount shall be paid in full, at
the following rates per annum:
(1) During such periods as such Loan is an Index Rate Loan, at a rate per annum
equal to the Index Rate plus the relevant Applicable Margin in effect from time
to time. The interest rate on Index Rate Loans shall be established based on the
Index Rate in effect on the first Index Rate Determination Date, and shall be
adjusted on each Index Rate Determination Date thereafter to reflect the Index
Rate then in effect.
(2) During such periods as such Loan is a Base Rate Loan, a rate per annum equal
at all times to the Base Rate plus the relevant Applicable Margin in effect from
time to time. The rate at which interest accrues on the unpaid principal balance
of the Base Rate Loans shall be changed effective as of the date of any change
in the Base Rate.
(3) During such periods as such Loan is a LIBOR Loan, at a rate per annum equal
to the LIBOR for the applicable Interest Period plus the relevant Applicable
Margin in effect from time to time. The applicable LIBOR shall remain in effect
until the end of the applicable Interest Period.

 

40



--------------------------------------------------------------------------------



 



(b) While an Event of Default exists and is continuing or after acceleration,
the Borrowers shall pay interest (“Default Interest”) with respect to (i) all
LIBOR Loans at the rate otherwise applicable for the then-current Interest
Period plus an additional 2% per annum until the earlier of (x) the date such
Event of Default is cured or waived in accordance with the terms of this
Agreement and (y) the last day of such Interest Period, and thereafter so long
as such Event of Default is continuing or after acceleration, at the rate then
in effect for Base Rate Loans, plus an additional 2% per annum, and (ii) with
respect to all other Obligations hereunder, at the rate then in effect for Base
Rate Loans, plus an additional 2% per annum.
(c) Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans and Index Rate
Loans shall be payable monthly in arrears on the first day of each calendar
month and on the Revolving Commitment Termination Date or the Swingline
Termination Date, as the case may be. Interest on all outstanding LIBOR Loans
shall be payable on the last day of each Interest Period applicable thereto,
and, in the case of any LIBOR Loans having an Interest Period in excess of three
months, on each day which occurs every three months, after the initial date of
such Interest Period, and on the Revolving Commitment Termination Date. Interest
on any Loan which is converted into a Loan of another Type or which is repaid or
prepaid shall be payable on the date of such conversion or on the date of any
such repayment or prepayment (on the amount repaid or prepaid) thereof. All
Default Interest shall be payable on demand.
(d) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Company and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.
2.11 Fees.
(a) The Borrowers shall pay to the Administrative Agent and the Arranger, for
their own respective accounts, fees in the amounts and at the times as may be
agreed upon in writing by the Borrowers and the Administrative Agent and the
Arranger from time to time.
(b) The Borrowers agree to pay to the Administrative Agent, for the account of
each Lender, the nonrefundable origination fees previously agreed upon by the
Borrowers and the Administrative Agent, which shall be due and payable on the
Closing Date.
(c) In consideration of the Revolving Commitments, the Borrowers agree to pay to
the Administrative Agent for the account of each Revolving Credit Lender a fee
on the Unused Facility Balance outstanding from time to time calculated at the
Applicable Unused Fee Percentage per annum, which fee shall accrue on a daily
basis, beginning on the date of this Agreement, and shall be payable in arrears,
on the first day of each January, April, July and October, beginning on the
first such date next succeeding the Closing Date, and on the Revolving
Commitment Termination Date. For purposes of computing unused fees with respect
to the Revolving Commitments, the Revolving Commitment of each Lender shall be
deemed used to the extent of the outstanding Revolving Loans and LC Exposure of
such Lender.

 

41



--------------------------------------------------------------------------------



 



(d) The Borrowers agree to pay (i) to the Administrative Agent, for the account
of each Revolving Credit Lender, a letter of credit fee with respect to its
participation in each Letter of Credit, which shall accrue at the Applicable
Margin then applicable to Revolving LIBOR Loans, on the average daily amount of
such Revolving Credit Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to such Letter of
Credit during the period from and including the date of issuance of such Letter
of Credit to but excluding the date on which such Letter of Credit expires or is
drawn in full (including without limitation any LC Exposure that remains
outstanding after the Revolving Commitment Termination Date) and (ii) for any
period of time during which there are two or more Lenders, to the Issuing Bank
for its own account a fronting fee, which shall accrue at the rate of 0.25% per
annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) attributable to such
Letter of Credit during the period from and including the date of issuance of
such Letter of Credit to but excluding the date on which such Letter of Credit
expires or is drawn in full (including without limitation any LC Exposure that
remains outstanding after the Revolving Commitment Termination Date), as well as
the Issuing Bank’s standard fees with respect to issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. Accrued
letter of credit and fronting fees shall be payable quarterly in arrears on the
first day of each January, April, July and October, commencing on the first such
date next succeeding the Closing Date, and on the Revolving Commitment
Termination Date (and if later, the date the LC Exposure shall be repaid in its
entirety). The Borrowers shall pay fees on the Existing Letters of Credit in
accordance with the foregoing terms from the Closing Date, and within two
Business Days after the Closing Date, SunTrust, as the Issuing Bank, will refund
to the Company the unearned portion of any prepaid fees paid to it with respect
to the Existing Letters of Credit, determined on the basis of the number of days
remaining in the periods for which such fees were prepaid.
(e) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to paragraphs (c) and (d) above
(without prejudice to the rights of the Lenders other than Defaulting Lenders in
respect of such fees) and the pro rata payment provisions of Section 2.24 will
automatically be deemed adjusted to reflect the provisions of this Section.
2.12 Computation of Interest and Fees. Interest hereunder based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and paid for the actual number of days elapsed (including the first day
but excluding the last day). All other computations of interest and fees
hereunder shall be made on the basis of a year of 360 days for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest or fees are payable (to the extent computed on
the basis of days elapsed). Each determination by the Administrative Agent of an
interest amount or fee hereunder shall be made in good faith and, except for
manifest error, shall be final, conclusive and binding for all purposes.

 

42



--------------------------------------------------------------------------------



 



2.13 Evidence of Indebtedness.
(a) Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing the indebtedness of the Borrowers to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable thereon and paid to such Lender from time to time
under this Agreement. The Administrative Agent shall maintain appropriate
records in which shall be recorded (i) the Revolving Commitment of each Lender,
(ii) the amount of each Loan made hereunder by each Lender, the Class and Type
thereof and the Interest Period applicable thereto, (iii) the date of each
continuation thereof pursuant to Section 2.8, (iv) the date of each conversion
of all or a portion thereof to another Type pursuant to Section 2.8, (v) the
date and amount of any principal or interest due and payable or to become due
and payable from the Borrowers to each Lender hereunder in respect of such Loans
and (vi) both the date and amount of any sum received by the Administrative
Agent hereunder from the Borrowers in respect of the Loans and each Lender’s pro
rata share thereof. The entries made in such records shall be prima facie
evidence of the existence and amounts of the obligations of the Borrowers
therein recorded; provided, that the failure or delay of any Lender or the
Administrative Agent in maintaining or making entries into any such record or
any error therein shall not in any manner affect the obligations of the
Borrowers to repay the Loans (both principal and unpaid accrued interest) of
such Lender in accordance with the terms of this Agreement.
(b) At the request of any Lender (including the Swingline Lender) at any time,
each Borrower agrees that it shall execute and deliver to such Lender a
Revolving Note and, in the case of the Swingline Lender only, a Swingline Note,
payable to the order of such Lender, in the applicable amount of such Lender’s
Commitment.
2.14 Inability to Determine Interest Rates. If prior to the commencement of any
Interest Period for any LIBOR Borrowing or on the Index Rate Determination Date
for any Index Rate Borrowing,
(1) the Administrative Agent shall have determined in good faith (which
determination shall be conclusive and binding upon the Borrowers) that, by
reason of circumstances affecting the relevant interbank market, adequate means
do not exist for ascertaining LIBOR for such Interest Period or the Index Rate
on such Index Rate Determination Date, or
(2) the Administrative Agent shall have received notice from any Lender that the
applicable LIBOR or the Index Rate, as applicable, does not adequately and
fairly reflect the cost to such Lender of making, funding or maintaining its
LIBOR Loans for such Interest Period or its Index Rate Loans, as applicable,

 

43



--------------------------------------------------------------------------------



 



the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Company and to the Lenders as soon as
practicable thereafter. In the case of LIBOR Loans, until the Administrative
Agent shall notify the Company and the Lenders that the circumstances giving
rise to such notice no longer exist (which it shall promptly do), (i) the
obligations of the Lenders to make LIBOR Loans or Index Rate Loans or to
continue or convert outstanding Loans as or into LIBOR Loans or Index Rate Loans
shall be suspended and (ii) all such affected LIBOR Loans shall be converted
into Base Rate Loans on the last day of the then current Interest Period
applicable thereto, and all Index Rate Loans shall automatically be converted to
Base Rate Loans, unless, in either case, the Borrowers prepay such Loans in
accordance with this Agreement. Unless the Company notifies the Administrative
Agent at least one Business Day before the date of any LIBOR Revolving Loan
Borrowing for which a Notice of Borrowing as to such Revolving Loan Borrowing
has previously been given that the Borrowers elect not to borrow on such date,
then such Revolving Loan Borrowing shall be made as a Base Rate Borrowing.
2.15 Illegality. If any Change in Law shall make it unlawful or impossible for
any Lender to make, maintain or fund any LIBOR Loan or Index Rate Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Company and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such suspension no longer exist (which it shall
promptly do), the obligation of such Lender to make LIBOR Loans and Index Rate
Loans, or to continue or convert outstanding Loans as or into LIBOR Loans or
Index Rate Loans, shall be suspended. In the case of (1) a new LIBOR Revolving
Loan Borrowing or Index Rate Revolving Loan Borrowing, such Lender’s Revolving
Loan shall be made as a Base Rate Loan as part of the same Revolving Loan
Borrowing and (2) an existing LIBOR Revolving Loan Borrowing or Index Rate
Revolving Loan Borrowing, such Loan shall be converted to a Base Rate Loan
either (i) on the last day of the then current Interest Period applicable to
such LIBOR Loan if such Lender may lawfully continue to maintain such Loan to
such date or (ii) immediately if such Lender shall determine that it may not
lawfully continue to maintain such LIBOR Loan to such date, and immediately in
the case of an Index Rate Loan. Notwithstanding the foregoing, the affected
Lender shall, prior to giving such notice to the Administrative Agent, designate
a different Applicable Lending Office if such designation would avoid the need
for giving such notice and if such designation would not otherwise be
disadvantageous to such Lender in the good faith exercise of its discretion.
2.16 Increased Costs.
(a) Except with respect to Taxes, which are addressed in Section 2.18, if any
Change in Law shall:
(1) impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of LIBOR or the
Index Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Index Rate or LIBOR) or the Issuing Bank; or
(2) impose on any Lender or on the Issuing Bank or the eurodollar interbank
market any other condition affecting this Agreement or any Index Rate Loans or
LIBOR Loans made by such Lender or any Letter of Credit or any participation
therein;

 

44



--------------------------------------------------------------------------------



 



and the result of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining an Index Rate Loan or a LIBOR
Loan or to increase the cost to such Lender or the Issuing Bank of participating
in or issuing any Letter of Credit or to reduce the amount received or
receivable by such Lender or the Issuing Bank hereunder (whether of principal,
interest or any other amount), then the Borrowers shall promptly pay, upon
written notice from and demand by such Lender on the Company (with a copy of
such notice and demand to the Administrative Agent), to the Administrative Agent
for the account of such Lender, within ten (10) Business Days after the date of
such notice and demand, the additional amount or amounts sufficient to
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
(b) Except with respect to Taxes, which are addressed in Section 2.18, if any
Lender or the Issuing Bank shall have determined that on or after the date of
this Agreement any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s or the Issuing
Bank’s capital (or on the capital of such Lender’s or the Issuing Bank’s parent
company) as a consequence of its obligations hereunder or under or in respect of
any Letter of Credit to a level below that which such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s parent company would have achieved but
for such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies or the policies of such Lender’s or the Issuing Bank’s parent
company with respect to capital adequacy) then, from time to time, within ten
(10) Business Days after receipt by the Company of written demand by such Lender
(with a copy thereof to the Administrative Agent), the Borrowers shall pay to
such Lender such additional amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s parent company for any such
reduction suffered.
(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s parent company, as the case may be, specified in paragraph
(a) or (b) of this Section, and the calculation thereof, shall be delivered to
the Company (with a copy to the Administrative Agent) and shall be conclusive,
absent manifest error. The Borrowers shall pay any such Lender or the Issuing
Bank, as the case may be, such amount or amounts within 10 days after receipt
thereof.
(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation.

 

45



--------------------------------------------------------------------------------



 



2.17 Funding Indemnity. In the event of (a) the payment of any principal of a
LIBOR Loan other than on the last day of the Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion or
continuation of a LIBOR Loan other than on the last day of the Interest Period
applicable thereto, or (c) the failure by the Borrowers to borrow, prepay,
convert or continue any LIBOR Loan on the date specified in any applicable
notice (regardless of whether such notice is withdrawn or revoked), then, in any
such event, the Borrowers shall compensate each Lender (other than a Defaulting
Lender), within ten (10) Business Days after written demand from such Lender,
for any loss, cost or expense attributable to such event. In the case of a LIBOR
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such LIBOR Loan if such event had
not occurred at LIBOR applicable to such LIBOR Loan for the period from the date
of such event to the last day of the then current Interest Period therefor (or
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such LIBOR Loan) over (B) the amount of
interest that would accrue on the principal amount of such LIBOR Loan for the
same period if LIBOR were set on the date such LIBOR Loan was prepaid or
converted or the date on which the Borrowers failed to borrow, convert or
continue such LIBOR Loan. A certificate as to any additional amount payable
under this Section submitted to a Borrower by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error.
2.18 Taxes.
(a) Except as otherwise required by applicable law or regulation, any and all
payments by or on account of any obligation of the Borrowers hereunder shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided, that if the Borrowers shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, any Lender or the Issuing Bank (as the case may be)
shall receive an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall pay the full amount deducted to the relevant
governmental authority in accordance with applicable law.
(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
governmental authority in accordance with applicable law.
(c) The Borrowers shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within thirty (30) Business Days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrowers
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant governmental authority. Notwithstanding the foregoing,
the Borrowers shall not be obligated to make payment to any of the
Administrative Agent, Lender or Issuing Bank with respect to penalties, interest
and expenses if (i) such amounts arose as a result of such party’s failure to
timely pay such Indemnified Taxes or Other Taxes, (ii) written demand therefor
was not made within 60 days from the date on which such party received a written
notice of the imposition of Indemnified Taxes or Other Taxes, (iii) such amounts
arose or accrued after the Borrowers’ satisfaction of their indemnification
obligations under this Section 2.18(c), or (iv) such amounts are attributable to
such party’s gross negligence or willful misconduct. A certificate prepared in
good faith as to the amount of such payment or liability delivered to the
Borrowers by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.

 

46



--------------------------------------------------------------------------------



 



(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrowers to a governmental authority, the Borrowers shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such governmental authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e) Any Foreign Lender that becomes a party to this Agreement and that is
entitled to an exemption from or reduction of withholding tax under the Code or
any treaty to which the United States is a party with respect to payments under
this Agreement shall deliver to the Borrowers (with a copy to the Administrative
Agent), at the time or times prescribed in this Section 2.18(e) or as otherwise
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate. Without limiting the generality of the foregoing, each
Foreign Lender agrees that it will deliver to the Administrative Agent and the
Borrowers (or in the case of a Participant, to the Lender from which the related
participation shall have been purchased), as appropriate, two (2) duly completed
original copies of (i) Internal Revenue Service Form W-8 ECI, or any successor
form thereto, certifying that the payments received from the Borrowers hereunder
are effectively connected with such Foreign Lender’s conduct of a trade or
business in the United States; or (ii) Internal Revenue Service Form W-8 BEN, or
any successor form thereto, certifying that such Foreign Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces the rate of withholding tax on payments of interest; or (iii) Internal
Revenue Service Form W-8 BEN, or any successor form prescribed by the Internal
Revenue Service, together with a certificate (A) establishing that the payment
to the Foreign Lender qualifies as “portfolio interest” exempt from U.S.
withholding tax under Code section 871(h) or 881(c), and (B) stating that
(1) the Foreign Lender is not a bank for purposes of Code section 881(c)(3)(A);
(2) the Foreign Lender is not a 10% shareholder of a Borrower within the meaning
of Code section 871(h)(3) or 881(c)(3)(B); and (3) the Foreign Lender is not a
controlled foreign corporation that is related to a Borrower within the meaning
of Code section 881(c)(3)(C); or (iv) such other Internal Revenue Service forms
as may be applicable to the Foreign Lender, including Forms W-8 IMY, together
with appropriate attachments, or W-8 EXP. Each such Foreign Lender shall deliver
to the Borrowers and the Administrative Agent such forms on or before the
Closing Date or the date that it otherwise becomes a party to this Agreement (or
in the case of a Participant, on or before the date such Participant purchases
the related participation). In addition, each such Foreign Lender shall deliver
such forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Foreign Lender. Each such Foreign Lender shall promptly notify
the Borrowers and the Administrative Agent at any time that it determines that
it is no longer in a position to provide any previously delivered certificate to
the Borrowers (or any other form of certification adopted by the Internal
Revenue Service for such purpose).

 

47



--------------------------------------------------------------------------------



 



(f) On or prior to the date any Lender or Issuing Bank becomes a party to this
Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation), each Lender that is a United
States person (as such term is defined in Section 7701(a)(30) of the Code) (a
“US Lender”) shall deliver to the Borrowers and the Administrative Agent two
accurate and complete copies of Internal Revenue Service Form W-9, or any
subsequent versions or successors to such form. In addition, each such US Lender
shall deliver such forms promptly upon the obsolescence or invalidity of any
form previously delivered by such US Lender. Each such US Lender shall promptly
notify the Borrowers and the Administrative Agent at any time that it determines
that it is no longer in a position to provide any previously delivered Forms to
the Borrowers (or any other form of certification developed by the Internal
Revenue Service for such purpose).
(g) If the Administrative Agent, any Lender or Issuing Bank determines, in its
reasonable discretion, that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by a Borrower or with respect to
which a Borrower has paid additional amounts pursuant to this Section 2.18, it
shall promptly pay over such refund to such Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section 2.18 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all reasonable out-of-pocket expenses of the Administrative
Agent, such Lender or Issuing Bank and without interest (other than any interest
paid by the relevant governmental authority with respect to such refund);
provided that each Borrower, upon the request of the Administrative Agent, such
Lender or Issuing Bank agrees to repay the amount paid over to such Borrower
(plus any penalties, interest or other charges imposed by the relevant
governmental authority) to the Administrative Agent, such Lender or Issuing Bank
in the event the Administrative Agent, such Lender or Issuing Bank is required
to repay such refund to such governmental authority; provided further that the
Borrower shall not be required to repay the Administrative Agent, Lender or
Issuing Bank an amount in excess of the amount paid over by such party to such
Borrower pursuant to this Section 2.20(g). This Section 2.18 shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.
2.19 Optional Reduction and Termination of Commitments.
(a) Unless previously terminated, all Revolving Commitments shall terminate on
the Revolving Commitment Termination Date, except that the Swingline Commitment
shall terminate on the Swingline Termination Date.

 

48



--------------------------------------------------------------------------------



 



(b) Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) from the Company to the Administrative
Agent (which notice shall be irrevocable), the Borrowers may reduce the
Aggregate Revolving Commitments in part or terminate the Aggregate Revolving
Commitments in whole; provided, that (i) any partial reduction shall apply to
reduce proportionately and permanently the Revolving Commitment of each
Revolving Credit Lender, (ii) any partial reduction pursuant to this
Section 2.19 shall be in an amount of at least $500,000 and any larger multiple
of $100,000, and (iii) no such reduction shall be permitted which would reduce
the Aggregate Revolving Commitments to an amount less than the outstanding
Revolving Credit Exposures of all Revolving Credit Lenders, after the
application of any payments of the Revolving Loans on such date. Any such
reduction in the Aggregate Revolving Commitments shall result in a reduction in
the Swingline Commitment to the extent that the Swingline Commitment would
exceed the Aggregate Revolving Commitments as so reduced.
(c) The Borrowers may terminate the unused amount of the Revolving Commitment of
a Defaulting Lender upon not less than two Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of Section 2.24 will apply to all amounts thereafter
paid by the Borrowers for the account of such Defaulting Lender under this
Agreement (whether on account of principal, interest, fees, indemnity or other
amounts), provided that such termination will not be deemed to be a waiver or
release of any claim any Borrower, the Administrative Agent, the Issuing Bank,
the Swingline Lender or any Lender may have against such Defaulting Lender.
2.20 Optional Prepayments. The Borrowers shall have the right at any time and
from time to time to prepay any Borrowing, in whole or in part, by giving
irrevocable written notice (or telephonic notice promptly confirmed in writing)
to the Administrative Agent no later than (i) in the case of prepayment of any
LIBOR Borrowing, 11:00 a.m. (Eastern time) not less than three (3) Business Days
prior to any such prepayment, (ii) in the case of any prepayment of any Base
Rate Borrowing or Index Rate Borrowing, not less than one Business Day prior to
the date of such prepayment, and (iii) in the case of prepayment of any
Swingline Borrowing, prior to 11:00 a. m. on the date of such prepayment,
provided that no notice shall be required for the prepayment of any Cash
Management Swingline Loans. Each such notice shall be irrevocable and shall
specify the proposed date of such prepayment and the principal amount of each
Borrowing or portion thereof to be prepaid. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each affected Lender of the contents
thereof and of such Lender’s pro rata share of any such prepayment. If such
notice is given, the aggregate amount specified in such notice shall be due and
payable on the date designated in such notice, together with accrued interest to
such date on the amount so prepaid in accordance with Section 2.10(b); provided,
that if a LIBOR Borrowing is prepaid on a date other than the last day of an
Interest Period applicable thereto, the Borrowers shall also pay all amounts
required pursuant to Section 2.17. Each partial prepayment of any Loan (other
than a Swingline Loan) shall be in an amount that would be permitted in the case
of an advance of a Revolving Loan Borrowing of the same Type pursuant to
Section 2.2 or in the case of a Swingline Loan pursuant to Section 2.4. Each
prepayment of a Borrowing shall be applied ratably to the Loans comprising such
Borrowing.

 

49



--------------------------------------------------------------------------------



 



2.21 Mandatory Prepayments.
(a) Upon the occurrence of any Equity Issuance by the Company or any of its
Subsidiaries resulting in Net Cash Proceeds in excess of $100,000, an amount
equal to the lesser of (x) the then outstanding principal amount of the
Revolving Loans and accrued and unpaid interest thereon and (y) 60% of the Net
Cash Proceeds thereof, shall be applied within ten (10) Business Days of the
date of such issuance toward the prepayment of the Revolving Loans as set forth
in Section 2.21(d).
(b) Upon the incurrence of any Debt (as specified in clauses (a) and (j) of the
definition thereof) by the Company or any of its Subsidiaries (excluding any
Obligations) resulting in Net Cash Proceeds in excess of $100,000, an amount
equal to the lesser of (x) the then outstanding principal amount of the
Revolving Loans and accrued and unpaid interest thereon and (y) 60% of the Net
Cash Proceeds thereof, shall be applied within ten (10) Business Days after the
date of such incurrence of Debt toward the prepayment of the Revolving Loans as
set forth in Section 2.21(d).
(c) If on any date the Company or any of its Subsidiaries shall receive Net Cash
Proceeds from any Asset Sale, Purchase Price Refund or Recovery Event then,
unless a Reinvestment Notice shall be delivered in respect thereof (within ten
(10) Business Days of such Asset Sale, Purchase Price Refund or Recovery Event),
an amount equal to the lesser of (x) the then outstanding principal amount of
the Revolving Loans and accrued and unpaid interest thereon and (y) such Net
Cash Proceeds, shall be applied on the 11th Business Day following such Asset
Sale, Purchase Price Refund or Recovery Event toward the prepayment of the
Revolving Loans as set forth in Section 2.21(d); provided, that, notwithstanding
the foregoing, (i) the aggregate Net Cash Proceeds of Asset Sales and Recovery
Events that may be excluded from the foregoing requirement pursuant to a
Reinvestment Notice shall not exceed $500,000 in any fiscal year of the Company;
and (ii) on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward the prepayment of the Revolving Loans as set forth in
Section 2.21(d).
(d) Amounts to be applied in connection with prepayments made pursuant to this
Section 2.21 shall be applied to the prepayment of the Revolving Loans, but not
the reduction of the Revolving Commitments. The application of any prepayment
pursuant to this Section shall be made, first, to Base Rate Loans, second, to
Index Rate Loans, and, third, to LIBOR Loans. Each prepayment of the Loans under
this Section (except in the case of Revolving Credit Loans that are Base Rate
Loans and Swing Line Loans) shall be accompanied by accrued interest to the date
of such prepayment on the amount prepaid.
(e) To the extent that the Revolving Credit Exposure of all Lenders exceeds the
Aggregate Revolving Commitment Amount (as may be reduced pursuant to
Section 2.21 or otherwise), and upon the Administrative Agent’s demand therefor,
the Borrowers shall pay such excess amount by first prepaying the Revolving
Loans, next prepaying amounts paid by the Issuing Bank under the Letters of
Credit for which it has not been reimbursed by the Borrowers, and then providing
cash collateral for the Letters of Credit, as specified below. In the event that
the Borrowers shall be required to provide cash collateral for the Letters of
Credit pursuant to the foregoing sentence, the Borrowers shall effect the same
by paying to the Administrative Agent, for the benefit of the Issuing Bank,
immediately available funds in an amount equal to the required amount, which
funds shall be retained by the Administrative Agent, for the benefit of the
Issuing Bank, in a cash collateral account until the earlier to occur of (1) the
date the affected Letters of Credit shall have been terminated or cancelled, and
(2) the date the Revolving Credit Exposure no longer exceeds the Aggregate
Revolving Commitment Amount, at which time the cash collateral shall be paid to
the Company, provided that no Default or Event of Default has occurred and is
continuing.

 

50



--------------------------------------------------------------------------------



 



2.22 Intentionally Omitted.
2.23 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Each Borrowing by the Borrowers from the Lenders hereunder, each payment by
the Borrowers on account of any origination fee, administrative fee, commitment
fee, unused fee or Letter of Credit fee (other than the fronting fee and
standard fees with respect to issuance, amendment, renewal or extension of any
Letter of Credit or processing of drawings thereunder payable solely to the
Issuing Bank) and any reduction of the Revolving Commitments of the Lenders
shall be made pro rata according to the respective Revolving Credit Percentages,
as the case may be, of the relevant Lenders. Each payment (other than
prepayments) in respect of principal or interest in respect of the Loans and
each payment in respect of fees payable hereunder shall be applied to the
amounts of such obligations owing to the Lenders pro rata according to the
respective amounts then due and owing to the Lenders.
(b) Each payment (including each prepayment) by the Borrowers on account of
principal of and interest on the Revolving Credit Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving
Credit Loans then held by the Revolving Credit Lenders. Each payment in respect
of LC Disbursements in respect of any Letter of Credit shall be made to the
Issuing Bank that issued such Letter of Credit.
(c) The Borrowers shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.16, 2.17 or 2.18, or otherwise) prior to
12:00 noon (Eastern time), on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Payment Office, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.16, 2.17 and 2.18 and 11.3 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension. All
payments hereunder shall be made in Dollars.

 

51



--------------------------------------------------------------------------------



 



(d) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(e) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans that would
result in such Lender receiving payment of a greater proportion of the aggregate
amount of its Loans and participations in LC Disbursements and Swingline Loans
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Loans and participations in LC Disbursements
and Swingline Loans of other Lenders to the extent necessary so that the benefit
of all such payments shall be shared by the Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans and participations in LC Disbursements and Swingline Loans; provided, that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements or Swingline Loans to any assignee
or participant, other than to the Borrowers or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrowers rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of a Borrower in the amount of such participation.
(f) Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrowers will
not make such payment, the Administrative Agent may assume that the Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the Issuing Bank, as the case
may be, the amount or amounts due. In such event, if the Borrowers have not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with generally accepted banking industry rules on interbank
compensation then in effect.

 

52



--------------------------------------------------------------------------------



 



(g) If any Lender shall fail to make any payment required to be made by it
pursuant to this Agreement, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
2.24 Mitigation of Obligations; Replacement of Lenders.
(a) Determination of amounts payable under Sections 2.15, 2.16, 2.17 or 2.18 in
connection with a LIBOR Borrowing shall be calculated as though each Lender
funded its LIBOR Borrowing through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
LIBOR applicable to such LIBOR Borrowing, whether in fact that is the case or
not. If any Lender requests compensation under Section 2.16, or if the Borrowers
are required to pay any additional amount to any Lender or any governmental
authority for the account of any Lender pursuant to Section 2.18, then, upon the
Company’s written request to such Lender, such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.16 or Section 2.18, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with such
designation or assignment requested by the Company.
(b) If any Lender requests compensation under Section 2.16, or if a Borrower is
required to pay any additional amount to any Lender or any governmental
authority for the account of any Lender pursuant to Section 2.18, or if any
Lender defaults in its obligation to fund Loans hereunder, or if any Lender does
not consent to any amendment, waiver or consent to any Loan Document for which
the consent of the Required Lenders is obtained but that requires the consent of
all Lenders or if any Lender is a Defaulting Lender, then the Borrowers may, at
their sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions set forth in Section 11.4(b),
and the Borrowers shall be obligated to pay the recordation and processing fee
referred to therein) all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender); provided, that (i) the Borrowers shall have received the
prior written consent of the Administrative Agent, which consent shall not be
unreasonably withheld, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal amount of all Loans owed to it, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (in the case of such outstanding principal and accrued
interest) and from the Borrowers (in the case of all other amounts), (iii) in
the case of a claim for compensation under Section 2.16 or payments required to
be made pursuant to Section 2.18, such assignment will result in a reduction in
such compensation or payments, (iv) the Borrowers shall be liable to such
replaced Lender under Section 2.17 (as though Section 2.17 were applicable) if
any LIBOR Loan owing to such replaced Lender shall be purchased other than on
the last day of the Interest Period relating thereto, and (v) no Default or
Event of Default shall have occurred and be continuing. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply.

 

53



--------------------------------------------------------------------------------



 



2.25 Additional Revolving Loans.
(a) From time to time after the Closing Date, the Borrowers may, upon written
notice to the Administrative Agent (who shall promptly provide a copy of such
notice to each Lender), request an increase (the “Increase Request”) in the
Aggregate Revolving Commitment Amount (the amount of any such increase, the
“Additional Revolving Commitment Amount”). The Increase Request shall specify
the amount of the Additional Revolving Commitment Amount and the date on which
the Additional Revolving Commitment Amount is to become effective (the “Increase
Date”) (which shall be a Business Day at least ten Business Days after the
delivery of the Increase Request and at least 30 days prior to the Commitment
Termination Date).
(b) The increase in the Aggregate Revolving Commitment Amount shall be
conditioned upon satisfaction of the following conditions:
(1) after giving effect to such increase, the Aggregate Revolving Commitment
Amount shall not exceed $140,000,000 (less any voluntary reductions pursuant to
Section 2.19);
(2) no Default or Event of Default shall have occurred and be continuing on the
relevant Increase Date or shall result from any Additional Revolving Commitment
Amount;
(3) the representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct on and as of the relevant Increase Date as
if made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date);
(4) all conditions precedent to Borrowings set forth in Sections 8.1 and 8.2
shall have been satisfied and would be satisfied after giving effect to the
Additional Revolving Commitment Amount, and any Borrowings thereunder;

 

54



--------------------------------------------------------------------------------



 



(5) after giving effect to the Additional Revolving Commitment Amount, and any
Borrowings thereunder, the Borrowers would be in pro forma compliance with the
financial covenants set forth in Section 7; and
(6) One or more existing or new Revolving Credit Lenders shall have agreed to
acquire the Additional Revolving Commitment Amount.
(c) Upon the receipt of the Increase Request, the Administrative Agent shall
direct the Arranger to solicit the acquisition of the Additional Revolving
Commitment Amount by having existing Revolving Credit Lenders increase their
respective Revolving Commitments then in effect, or by adding as new Revolving
Credit Lenders with new Revolving Commitments hereunder Persons who are not then
Revolving Credit Lenders (each a “New Revolving Credit Lender”), with the
approval of the Administrative Agent, which shall not be unreasonably withheld
or delayed, and the Company. Each existing Revolving Credit Lender shall have
the right for a period of ten (10) Business Days following its receipt of the
Increase Request to elect, by written notice to the Borrowers and the
Administrative Agent, to acquire all or any part of the Additional Revolving
Commitment Amount, which notice shall specify the amount such existing Revolving
Credit Lender wishes to acquire (with each existing Revolving Credit Lender
giving such notice being referred to herein as an “Increasing Revolving Credit
Lender” and with such amount specified by such Increasing Revolving Credit
Lender being referred to herein as a “Proposed Increase Amount”). If the total
of the Proposed Increase Amounts exceeds the Additional Revolving Commitment
Amount requested by the Borrowers, then the Additional Revolving Commitment
Amount shall be allocated ratably among the Increasing Revolving Credit Lenders,
with each Increasing Revolving Credit Lender’s allocation being a fraction, the
numerator of which shall be the Proposed Increase Amount of such Increasing
Revolving Credit Lender and the denominator of which shall be the sum of all of
the Proposed Increase Amounts. No existing Revolving Credit Lender (or any
successor thereto) shall have any obligation to increase its Revolving
Commitment or its other obligations under this Agreement and the other Loan
Documents, and any decision by an existing Revolving Credit Lender to increase
its Revolving Commitment shall be made in its sole discretion independently from
any other Revolving Credit Lender. New Revolving Credit Lenders will be
solicited only if the total Proposed Increase Amounts are less than the
Additional Revolving Commitment Amount requested by the Borrowers. The Borrowers
shall cooperate and actively assist the Administrative Agent and the Arranger in
connection with any such solicitation and shall reimburse the Administrative
Agent and the Arranger for any reasonable out-of-pocket fees or expenses
incurred in connection with such solicitation.
(d) An increase in the aggregate amount of the Aggregate Revolving Commitment
Amount pursuant to this Section 2.25 shall become effective upon the receipt by
the Administrative Agent of an agreement in form and substance satisfactory to
the Administrative Agent signed by the Borrowers, the other Loan Parties and
each Increasing Revolving Credit Lender and each New Revolving Credit Lender,
setting forth the new or increased Revolving Commitments of such Revolving
Credit Lenders, together with a replacement or additional Revolving Note, as
applicable, evidencing the new or increased Revolving Commitment of each
affected Revolving Credit Lender, duly executed and delivered by the Borrowers
and such evidence of appropriate corporate authorization on the part of the
Borrowers and the other Loan Parties with respect to the increase in the
Revolving Commitments and such opinions of counsel for the Borrowers and the
other Loan Parties with respect to the increase in the Aggregate Revolving
Commitment Amount as the Administrative Agent may reasonably request.

 

55



--------------------------------------------------------------------------------



 



(e) Upon the acceptance of any such agreement by the Administrative Agent, the
Aggregate Revolving Commitment Amount shall automatically be increased by the
amount of the Revolving Commitments added through such agreement, and this
Agreement shall automatically be deemed amended to reflect the Revolving
Commitments of all Lenders after giving effect to the addition of such Revolving
Commitments.
(f) Upon any increase in the aggregate amount of the Revolving Commitments
pursuant to this Section 2.25 that is not pro rata among all Revolving Credit
Lenders, within five (5) Business Days, the Borrowers shall concurrently prepay
such Revolving Loans in their entirety (but without any loss, cost or expense to
Borrower, including any loss, cost or expense otherwise payable under
Section 2.17) and, to the extent the Borrowers elect to do so and subject to the
conditions specified in Section 8.1 and 8.2 (which if satisfied for purposes of
Section 2.25(b)(4) will be deemed satisfied under this Section 2.25(f)), the
Borrowers shall reborrow Revolving Loans from the Revolving Credit Lenders in
proportion to their respective Revolving Commitments after giving effect to such
increase, until such time as all outstanding Revolving Loans are held by the
Revolving Credit Lenders in such proportion.
2.26 Defaulting Lender. If a Lender becomes, and during the period it remains, a
Defaulting Lender, the following provisions shall apply with respect to any
outstanding LC Exposure and any outstanding Swingline Exposure of such
Defaulting Lender:
(a) the Borrowers will, not less than five (5) Business Days after demand by the
Administrative Agent (at the direction of the Issuing Bank and/or the Swingline
Lender, as the case may be), (i) cash collateralize (in accordance with
Section 2.6(g)) a portion of the obligations of the Borrower owed to the Issuing
Bank and the Swingline Lender equal to such Defaulting Lender’s LC Exposure or
Swingline Exposure, as the case may be, (ii) in the case of such Swingline
Exposure, prepay all Swingline Loans or (iii) make other arrangements reasonably
satisfactory to the Administrative Agent, and to the Issuing Bank and the
Swingline Lender, as the case may be, in their reasonable discretion to protect
them against the risk of non-payment by such Defaulting Lender; and

 

56



--------------------------------------------------------------------------------



 



(b) any amount paid by the Borrowers for the account of a Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but will instead be retained by the Administrative Agent in a segregated
non-interest-bearing account until the termination of the Commitments and
payment in full of all obligations of the Borrowers hereunder and will be
applied by the Administrative Agent, to the fullest extent permitted by law, to
the making of payments from time to time in the following order of priority:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent under this Agreement, second, to the payments of any
amounts owing by such Defaulting Lender to the Issuing Bank or the Swingline
Lender (pro rata as to the respective amounts owing to each of them) under this
Agreement, third, to the payment of post-default interest and then current
interest due and payable to Non-Defaulting Lenders, ratably among them in
accordance with the amounts of such interest then due and payable to them,
fourth, to the payment of fees then due and payable to the Non-Defaulting
Lenders hereunder, ratably among them in accordance with the amount of such fees
then due and payable to them, fifth, to pay principal and unreimbursed LC
Disbursements then due and payable to the Non-Defaulting Lenders hereunder
ratably in accordance with the amounts then due and payable to them, sixth, to
the ratable payment of other amounts then due and payable to the Non-Defaulting
Lenders, and seventh, after the termination of the Commitments and payment in
full of all obligations of the Borrowers hereunder, to pay amounts owing under
this Agreement to such Defaulting Lender or as a court of competent jurisdiction
may otherwise direct.
Section 3 Security
3.1 Security Interest. Each Borrower hereby assigns and pledges to the
Administrative Agent, for the ratable benefit of the Lenders, and hereby grants
to the Administrative Agent, for the ratable benefit of the Lenders, a first
priority security interest in all of such Borrower’s right, title and interest
in and to the Collateral (subject to Liens permitted by this Agreement or any
other Loan Document), whether now owned or hereafter acquired by such Borrower,
including all proceeds of any and all of the foregoing or hereinafter-described
Collateral (including, without limitation, proceeds that constitute property of
the types described herein) and, to the extent not otherwise included, all
policies of insurance on any property of such Borrower and all payments and
proceeds under any such insurance (whether or not the Administrative Agent is
the loss payee thereof, for the ratable benefit of the Lenders), or any
indemnity warranty or guaranty payable by reason of loss or damage to or
otherwise with respect to any of the foregoing Collateral; all cash proceeds of
the Collateral; and all books of account and records, including all computer
software relating thereto. This Agreement secures the payment of all Obligations
of the Borrowers now or hereafter existing or arising. Without limiting the
generality of the foregoing, this Agreement secures the payment of all amounts
that constitute part of the Obligations and would be owed by each Borrower to
the Administrative Agent and any of the Lenders but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such Borrower. Notwithstanding
anything to the contrary in this Agreement or in any Loan Document, (i) no
Subsidiary that is a CFC, or that is owned in whole or in part, directly or
indirectly, by a Subsidiary that is a CFC, shall be required to pledge any of
its assets or otherwise provide any security of any of the Loans or any of the
obligations of the Borrowers under any of the Loan Documents, (ii) no Borrower
or Subsidiary shall be required to pledge, directly or indirectly, more than 65%
of the stock of any CFC (such percentage to be adjusted by mutual agreement of
the Administrative Agent, the Lenders and the Borrowers (not to be unreasonably
withheld) upon any change in law as may be required to avoid adverse U.S.
federal income tax consequences to the Borrowers), and (iii) no security
interest, pledge or assignment shall attach to any Excluded Collateral.

 

57



--------------------------------------------------------------------------------



 



3.2 Representations and Warranties Concerning the Collateral.
(a) As of the date hereof (i) all items of equipment and inventory of each
Borrower are located at the places specified in Schedule 3.2 hereto; (ii) during
the five years immediately preceding the date of this Agreement, no Borrower nor
any predecessor of any Borrower has used any corporate or fictitious name other
than its current corporate name except as set forth on Schedule 3.2 hereto;
(iii) no Borrower has any trade names except as set forth on Schedule 3.2
hereto; (iv) the chief executive office and mailing address of each of the
Borrowers is 1501 Farm Credit Drive, Suite 2300, McLean, VA 22102; (v) the exact
legal name of each Borrower is that indicated on the signature pages hereof;
(vi) the Borrowers are organizations of the types, and are organized in the
jurisdictions, set forth herein; and (vii) the signature page hereof accurately
sets forth each Borrower’s organizational identification number.
(b) The Borrowers are the legal and beneficial owners of the Collateral free and
clear of any lien, security interest, option or other charge or encumbrance
except for the security interest created by this Agreement or permitted by this
Agreement.
(c) The Borrowers have exclusive possession and control of the Collateral.
(d) This Agreement creates a valid security interest in the Collateral, securing
the payment of the Obligations and, when properly perfected, shall constitute a
valid perfected security interest in such Collateral, free and clear of all
Liens except as created or permitted by this Agreement.
(e) The inventory of each Borrower has been produced by such Borrower in
compliance with all requirements of the Fair Labor Standards Act.
(f) Each Borrower represents and warrants as to each and every Receivable now
existing that: (1) it is a bona fide existing obligation, valid and enforceable
against the Customer, for software installed or licensed, goods sold or leased
or services rendered in the ordinary course of business; (2) it is subject to no
material dispute, defense or offset except as disclosed in writing to the
Administrative Agent or as reflected or reserved for in the financial statements
delivered from time to time by the Borrowers to the Administrative Agent
hereunder; and (3); except as required by the Assignment of Claims Act, it is
not and shall not be subject to any prohibition or limitation upon assignment.
Each Borrower covenants and agrees that each Receivable arising after the date
of this Agreement will be in conformance with the foregoing representations in
all material respects.
3.3 Covenants Concerning the Collateral.
(a) Each Borrower shall immediately inform the Administrative Agent of (1) any
dispute in excess of $500,000 with a Customer and (2) the bankruptcy,
insolvency, receivership, assignment for the benefit of creditors or suspension
of business of any material Customer of which such Borrower has knowledge. No
Borrower shall compromise or discount any Receivable without the prior written
consent of the Administrative Agent except for ordinary trade discounts or
allowances for prompt payment.

 

58



--------------------------------------------------------------------------------



 



(b) Upon the written demand of the Administrative Agent following the occurrence
and during the continuance of an Event of Default, each Borrower shall establish
and maintain a lockbox with the Administrative Agent and shall direct all
Customers to make payments on Collateral to such lockbox by printing such
direction on all invoices given to Customers. Each Borrower also shall remit to
such lockbox or deliver to the Administrative Agent all payments on Collateral
received by such Borrower. Such payments shall be remitted or delivered in their
original form on the day of receipt. All notes, checks and other instruments so
received by each Borrower shall be duly endorsed to the order of the
Administrative Agent. The payments remitted to the lockbox and all payments
delivered to the Administrative Agent shall be credited to a cash collateral
account maintained by the Administrative Agent in the name of the Company over
which the Administrative Agent shall have the exclusive power of withdrawal. All
collected funds in such cash collateral account shall be applied to the
Obligations by the Administrative Agent on each Business Day, whether or not the
Obligations are then due.
(c) Upon the occurrence and during the continuation of an Event of Default, to
facilitate direct collection of the Collateral, the Administrative Agent shall
have the right to take over the post office boxes of the Borrowers or make other
arrangements, with which the Borrowers shall cooperate, to receive the mail of
each Borrower.
(d) The Borrowers shall execute all other agreements, instruments and documents
and shall perform all further acts that the Administrative Agent may require
with respect to Receivables owing by the Government to ensure compliance with
the Assignment of Claims Act, provided that, as long as no Event of Default has
occurred and is continuing, the Administrative Agent has no present intent to
require, but reserves the right to so require whether or not any Event of
Default has occurred and is continuing, Assignment of Claims Act filings for any
Government Contract.
(e) All of the inventory and equipment of each Borrower will be kept only at the
locations set forth on Schedule 3.2. or at such other locations as shall be
disclosed in writing to the Administrative Agent by the Borrowers, other than
inventory and equipment with an aggregate book value of not more than $500,000.
The Borrowers shall give the Administrative Agent prior written notice before
any material inventory or equipment is moved or delivered to a location other
than such designated places of business, and the lien and security interest of
the Administrative Agent for the ratable benefit of the Lenders will be
maintained despite the location of the inventory or equipment. Without the prior
written consent of the Administrative Agent, no Borrower shall move or deliver
inventory or equipment with a book value in any instance or in the aggregate of
$500,000 or more to a location outside of the United States of America. The
foregoing provisions shall not apply to inventory sold in the ordinary course of
business of the Borrowers.

 

59



--------------------------------------------------------------------------------



 



(f) Each Borrower shall have its equipment and inventory insured against loss or
damage by fire, theft, burglary, pilferage, loss in transportation and such
other hazards as the Administrative Agent shall reasonably specify, by insurers
reasonably satisfactory to the Administrative Agent, in amounts reasonably
satisfactory to the Administrative Agent and under policies containing loss
payable clauses satisfactory to the Administrative Agent. Any such insurance
policies, or certificates or other evidence thereof satisfactory to the
Administrative Agent, shall be deposited with the Administrative Agent. Each
Borrower agrees that the Administrative Agent, for the ratable benefit of the
Lenders, shall have a security interest in such policies and the proceeds of
such policies thereof, and if any loss shall occur during the continuation of an
Event of Default, the proceeds relating to the loss or damage of the equipment
or inventory may be applied to the payment of the Obligations or to the
replacement or restoration of the inventory or equipment damaged or destroyed,
as the Administrative Agent may elect or direct. After the occurrence and during
the continuance of an Event of Default, the Administrative Agent shall have the
right to file claims under any insurance policies, to receive, receipt and given
acquittance for any payments that may be made thereunder, and to execute any and
all endorsements, receipts, releases, assignments, reassignments or other
documents that may be necessary to effect to the collection, compromise, or
settlement of any claims under any of the insurance policies.
3.4 Perfection of Security Interest.
(a) Each Borrower hereby irrevocably authorizes the Administrative Agent, for
the ratable benefit of the Lenders, at any time and from time to time to file in
any Uniform Commercial Code jurisdiction any initial financing statements and
amendments thereto that (1) indicate the Collateral (i) as all assets of such
Borrower or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the Uniform
Commercial Code of the State or such jurisdiction, or (ii) as being of an equal
or lesser scope or with greater detail, and (2) contain any other information
required by part 5 of Article 9 of the Uniform Commercial Code of the State or
such jurisdiction for the sufficiency or filing office acceptance of any
financing statement or amendment, including (i) whether such Borrower is an
organization, the type of organization and any organization identification
number issued to such Borrower and, (ii) in the case of a financing statement
filed as a fixture filing or indicating Collateral as as-extracted collateral or
timber to be cut, a sufficient description of real property to which the
Collateral relates. Each Borrower agrees to furnish any such information to the
Administrative Agent promptly upon request.
(b) Without providing at least 10 days’ prior written notice to the
Administrative Agent, no Borrower shall change its name, its type of
organization, jurisdiction of organization or other legal structure, its
principal place of business or, if more than one, chief executive office, or its
mailing address or organizational identification number if it has one. If a
Borrower does not have an organizational identification number and later obtains
one, such Borrower shall forthwith notify the Administrative Agent of such
organizational identification number.
(c) If a Borrower shall at any time hold or acquire any promissory notes or
tangible chattel paper as part of the Collateral, such Borrower shall forthwith
endorse, assign and deliver the same to the Administrative Agent, for the
ratable benefit of the Lenders, accompanied by such instruments of transfer or
assignment duly executed in blank as the Administrative Agent may from time to
time specify, provided that if no Default or Event of Default has occurred and
is continuing, provisions of this paragraph shall not apply to promissory notes
and tangible chattel paper with an aggregate face value of not greater than
$500,000.

 

60



--------------------------------------------------------------------------------



 



(d) For each deposit account that a Borrower at any time opens or maintains,
such Borrower shall, at the Administrative Agent’s request, pursuant to an
agreement in form and substance reasonably satisfactory to the Administrative
Agent, cause the depositary bank to agree to comply at any time during the
continuation of an Event of Default with instructions from the Administrative
Agent to such depositary bank directing the disposition of funds from time to
time credited to such deposit account, without further consent of such Borrower.
The Administrative Agent agrees with each Borrower that the Administrative Agent
shall not give any such instructions or withhold any withdrawal rights from such
Borrower, unless an Event of Default has occurred and is continuing, or, after
giving effect to any withdrawal not otherwise permitted by the Loan Documents,
would occur. The provisions of this paragraph shall not apply to (i) any deposit
account for which a Borrower, the depositary bank and the Administrative Agent
have entered into a cash collateral agreement specially negotiated among such
Borrower, the depositary bank and the Administrative Agent for the specific
purpose set forth therein, (ii) deposit accounts for which the Administrative
Agent is the depositary, (iii) deposit accounts specially and exclusively used
for payroll, payroll taxes and other employee wage and benefit payments to or
for the benefit of such Borrower’s salaried employees, (iv) deposit accounts for
which such Borrower is acting as an agent to distribute funds other than funds
of the Borrower to a third party, and (v) if no Default or Event of Default has
occurred and is continuing, deposit accounts which in the aggregate hold funds
not in excess of $500,000.
(e) If a Borrower shall at any time hold or acquire any certificated securities,
such Borrower shall, upon the Administrative Agent’s written request therefor,
forthwith endorse, assign and deliver the same to the Administrative Agent to be
held as Collateral for the ratable benefit of the Lenders, accompanied by such
instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time specify. If any securities now or
hereafter acquired by a Borrower are uncertificated and are issued to such
Borrower or its nominee directly by the issuer thereof, that Borrower shall
immediately notify the Administrative Agent thereof and, at the Administrative
Agent’s request and option, pursuant to an agreement in form and substance
reasonably satisfactory to the Administrative Agent, cause the issuer to agree
to comply during the continuation of an Event of Default with instructions from
the Administrative Agent as to such securities, without further consent of such
Borrower or such nominee. If any securities, whether certificated or
uncertificated, or other investment property now or hereafter acquired by a
Borrower are held by such Borrower or its nominee through a securities
intermediary or commodity intermediary, such Borrower shall immediately notify
the Administrative Agent thereof and, at the Administrative Agent’s request,
pursuant to a securities control agreement in form and substance reasonably
satisfactory to the Administrative Agent, cause such securities intermediary or
(as the case may be) commodity intermediary to agree to comply during the
continuation of an Event of Default with entitlement orders or other
instructions from the Administrative Agent to such securities intermediary as to
such securities or other investment property, or (as the case may be) to apply
any value distributed on account of any commodity contract as directed by the
Administrative Agent to such commodity intermediary, in each case without
further consent of such Borrower or such nominee. The Administrative Agent
agrees with each Borrower that the Administrative Agent shall not give any such
entitlement orders or instructions or directions to any such issuer, securities
intermediary or commodity intermediary, and shall not withhold its consent to
the exercise of any withdrawal or dealing rights by such Borrower, unless an
Event of Default has occurred and is continuing, or, after giving effect to any
such investment and withdrawal rights not otherwise permitted by the Loan
Documents, would occur. The provisions of this paragraph shall not apply to
(i) any financial assets credited to a securities account for which the
Administrative Agent is the securities intermediary, and (ii) if no Default or
Event of Default has occurred and is continuing, financial assets with an
aggregate value not in excess of $500,000.

 

61



--------------------------------------------------------------------------------



 



(f) If any goods are at any time in the possession of a bailee, each Borrower
shall promptly notify the Administrative Agent thereof and, if requested by the
Administrative Agent, shall promptly obtain an acknowledgement from the bailee,
in form and substance reasonably satisfactory to the Administrative Agent, that
the bailee holds such Collateral for the benefit of the Administrative Agent and
shall act upon the instructions of the Administrative Agent, without the further
consent of such Borrower, provided that such Borrower shall not be in violation
of this requirement if, after such Borrower has exercised reasonably commercial
efforts, such bailee refuses to provide such acknowledgement and the
Administrative Agent determines that the rights of the Lenders will not be
materially impaired thereby. The Administrative Agent agrees with each Borrower
that the Administrative Agent shall not give any such instructions unless an
Event of Default has occurred and is continuing or would occur after taking into
account any action by such Borrower with respect to the bailee. The provisions
of this paragraph shall not apply, if no Default or Event of Default has
occurred and is continuing, to goods with an aggregate book value not in excess
of $500,000.
(g) If a Borrower at any time holds or acquires an interest in any electronic
chattel paper or any “transferable record,” as that term is defined in
Section 201 of the federal Electronic Signatures in Global and National Commerce
Act, or in §16 of the Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction, such Borrower shall promptly notify the Administrative
Agent thereof and, at the request of the Administrative Agent, shall take such
action as the Administrative Agent may reasonably request to vest in the
Administrative Agent, for the ratable benefit of the Lenders, control, under
§9-105 of the Uniform Commercial Code, of such electronic chattel paper or
control under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, §16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record. The Administrative Agent agrees with each Borrower that the
Administrative Agent will arrange, pursuant to procedures satisfactory to the
Administrative Agent and so long as such procedures will not result in the
Administrative Agent’s loss of control, for such Borrower to make alterations to
the electronic chattel paper or transferable record permitted under UCC §9-105
or, as the case may be, Section 201 of the federal Electronic Signatures in
Global and National Commerce Act or §16 of the Uniform Electronic Transactions
Act for a party in control to make without loss of control, unless an Event of
Default has occurred and is continuing or would occur after taking into account
any action by such Borrower with respect to such electronic chattel paper or
transferable record. The provisions of this paragraph shall not apply, if no
Default or Event of Default has occurred and is continuing, to electronic
chattel paper and transferable records with an aggregate book value not in
excess of $500,000.

 

62



--------------------------------------------------------------------------------



 



(h) If a Borrower is at any time a beneficiary under a letter of credit now or
hereafter issued in favor of such Borrower, that Borrower shall promptly notify
the Administrative Agent thereof and, at the request of the Administrative
Agent, such Borrower shall, pursuant to an agreement in form and substance
reasonably satisfactory to the Administrative Agent, arrange for the issuer and
any confirmer of such letter of credit to consent to an assignment to the
Administrative Agent, for the ratable benefit of the Lenders, during the
continuation of an Event of Default of the proceeds of any drawing under the
letter of credit, with the Administrative Agent agreeing that the proceeds of
any drawing under the letter to credit are to be applied to the payment of the
Obligations, for the ratable benefit of the Lenders, provided that such Borrower
shall not be in violation of this requirement if, after such Borrower has
exercised reasonably commercial efforts, such issuer refuses to provide such
agreement and the Administrative Agent determines that the rights of the Lenders
will not be materially impaired thereby. The provisions of this paragraph shall
not apply, if no Default or Event of Default has occurred and is continuing, to
letters of credit with an aggregate face value not in excess of $500,000.
(i) If a Borrower shall at any time hold or acquire a commercial tort claim,
that Borrower shall immediately notify the Administrative Agent in a writing
signed by such Borrower of the brief details thereof and grant to the
Administrative Agent, for the ratable benefit of the Lenders, in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance satisfactory to
the Administrative Agent. The provisions of this paragraph shall not apply, if
no Default or Event of Default has occurred and is continuing, to commercial
tort claims with an aggregate value not in excess of $500,000.
(j) If a Borrower at any time holds any Intellectual Property registered with
the Register of Copyrights or the United States Patent and Trademark Office, as
applicable, that Borrower shall promptly notify the Administrative Agent
thereof, and if required by the Administrative Agent, shall execute and deliver
to the Administrative Agent an Intellectual Property Assignment with respect
thereto and shall cause such Intellectual Property Assignment to be recorded in
such office. The provisions of this paragraph shall not apply, if no Default or
Event of Default has occurred and is continuing, to Intellectual Property with
an aggregate value not in excess of $500,000.

 

63



--------------------------------------------------------------------------------



 



(k) Each Borrower further agrees to take any other action reasonably requested
by the Administrative Agent to insure the attachment, perfection and first
priority of, and the ability of the Administrative Agent to enforce, the
Administrative Agent’s security interest in any and all of the Collateral, for
the ratable benefit of the Lenders, including, without limitation, (1)
executing, delivering and, where appropriate, filing financing statements and
amendments relating thereto under the Uniform Commercial Code, to the extent, if
any, that such Borrower’s signature thereon is required therefor, (2) causing
the Administrative Agent’s name to be noted as the Lender on any certificate of
title for a titled good if such notation is a condition to attachment,
perfection or priority of, or ability of the Administrative Agent to enforce,
the Administrative Agent’s security interest in such Collateral, held for the
ratable benefit of the Lenders, (3) complying with any provision of any statute,
regulation or treaty of the United States as to any Collateral if compliance
with such provision is a condition to attachment, perfection or priority of, or
ability of the Administrative Agent to enforce, the Administrative Agent’s
security interest in such Collateral, held for the ratable benefit of the
Lenders, (4) obtaining governmental and other third party consents and
approvals, including without limitation any consent of any licensor, lessor or
other person obligated on Collateral, (5) obtaining waivers from mortgagees and
landlords in form and substance satisfactory to the Administrative Agent and
(6) taking all actions required by any earlier versions of the Uniform
Commercial Code or by other law, as applicable in any relevant Uniform
Commercial Code jurisdiction, or by other law as applicable in any foreign
jurisdiction.
3.5 Power of Attorney. Each Borrower appoints the Administrative Agent and any
officer, employee or agent of the Administrative Agent, as the Administrative
Agent from time to time may designate, as attorneys-in-fact for a Borrower to
perform all actions necessary or desirable in the discretion of the
Administrative Agent to enforce its security interest in the Collateral, for the
ratable benefit of the Lenders, and to exercise such rights and powers as each
Borrower might exercise with respect to the Collateral, all at the reasonable
cost and expense of the Borrowers. Each Borrower agrees that neither the
Administrative Agent nor any other such attorney-in-fact will be liable for any
acts of omission or commission, nor for any error of judgment or mistake of law
or fact, unless such acts were willful and malicious or grossly negligent. This
power is coupled with an interest and is irrevocable so long as any Obligations
are outstanding. The Administrative Agent agrees that it shall be entitled to
exercise its rights under this Section 3.5 only upon the occurrence and during
the continuation of an Event of Default.
3.6 Limitations on Obligations. It is expressly agreed by each Borrower that,
notwithstanding any other provision of this Agreement, each Borrower shall
remain liable under each Receivable and contract giving rise to each Receivable
to observe and perform all the conditions and obligations to be observed and
performed by each Borrower in accordance with and pursuant to the terms and
provisions of each such Receivable and contract. Neither the Administrative
Agent nor any Lender shall have any obligation or liability under any Receivable
or contract by reason of or arising out of this Agreement or the assignment of
such Receivable or contract to the Administrative Agent, for the ratable benefit
of the Lenders, or the receipt by the Administrative Agent, for the ratable
benefit of the Lenders, of any payment relating to the Receivable pursuant to
this Agreement, nor shall the Administrative Agent or any Lender be required or
obligated in any manner to perform or fulfill any of the obligations of a
Borrower under or pursuant to any Receivable or contract, or to make any
payment, or to make any inquiry as to the nature or the sufficiency of any
payment received by it or the sufficiency of any performance by any party under
any Receivable, or to present or file any claim, or to take any action to
collect or enforce any performance or the payment of any amounts that may have
been assigned to it or to which it may be entitled at any time or times.

 

64



--------------------------------------------------------------------------------



 



Section 4 Representations and Warranties
Each Borrower represents and warrants to the Administrative Agent and each
Lender that:
4.1 Incorporation, Good Standing and Due Qualification. Each Borrower (a) is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or formation; (b) has the power and
authority to own its assets and to transact the business in which it is now
engaged or in which it is proposed to be engaged; and (c) is duly qualified as a
foreign corporation or limited liability corporation and in good standing under
the laws of each other jurisdiction in which such qualification is required,
except where the failure to be so qualified would not have a Material Adverse
Effect. As of the date of this Agreement, the Company has no Subsidiaries other
than GNA, TAC and Cyber, and no other Borrower has any Subsidiaries.
4.2 Power and Authority. The execution, delivery and performance by the
Borrowers of the Loan Documents have been duly authorized by all necessary
corporate actions and do not and will not (a) require any consent or approval
of, or filing or registration with, any governmental agency or authority or the
stockholders of a Borrower, other than the filing of financing statements as
required by the UCC and filings required by the Assignment of Claims Act;
(b) contravene a Borrower’s articles or certificate of incorporation, articles
or certificate of organization, or bylaws or operating agreement, as applicable;
(c) result in a breach of or constitute a default under any material agreement
or instrument to which a Borrower is a party or by which it or its material
properties may be bound or affected other than those that would not, in any
individual case or in the aggregate, have a Material Adverse Effect; (d) result
in or require the creation or imposition of any Lien upon or with respect to any
of the properties now owned or hereafter acquired by a Borrower, except in favor
of the Administrative Agent, for the ratable benefit of the Lenders; or
(e) cause a Borrower to be in default under any material law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award applicable to
the Borrower, except, in the cases of clauses (a), (c) and (e), compliance with,
and filings and notices under, the Assignment of Claims Act.
4.3 Legally Enforceable Agreement. This Agreement is, and each of the other Loan
Documents when delivered under this Agreement will be, legal, valid and binding
obligations of each Borrower, enforceable against each Borrower in accordance
with their respective terms, subject to bankruptcy, insolvency, reorganization
or similar laws or equitable principles relating to creditors’ rights generally.
4.4 Financial Statements. The Company has furnished to the Administrative Agent
and each Lender (a) the audited consolidated balance sheets of the Company and
its Subsidiaries as of December 31, 2009, and the related consolidated
statements of income, stockholders’ equity and cash flows for the fiscal year
then ended audited by PricewaterhouseCoopers LLP and (b) the unaudited
consolidated balance sheet of the Company and its Subsidiaries as of
September 30, 2010, and the related unaudited consolidated and consolidating
statement of income for the fiscal quarter and year-to-date period then ending,
certified by a Principal Officer. Such financial statements are complete and
correct and fairly present in all material respects the financial condition of
the Company and its Subsidiaries on a consolidated basis as of the dates of such
statements subject, in the case of the statements referred to in clause (b), to
normal year-end adjustments and the absence of footnote disclosure. Since the
dates of such statements, there has been no material adverse change in the
business, assets, liabilities, results of operations, or financial condition of
the Borrowers taken as a whole.

 

65



--------------------------------------------------------------------------------



 



4.5 Litigation; Environmental Matters.
(a) There is no pending or threatened action, investigation or proceeding
against or affecting a Borrower before any court, governmental agency or
arbitrator, that, in any one case or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
(b) Except that either individually or in the aggregate would not be reasonably
expected to have a Material Adverse Effect, no Borrower (i) is the subject of
any pending or threatened claim alleging that it has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any facts or
circumstances that would reasonably be expected to subject the Borrower to any
material Environmental Liabilities.
4.6 Ownership and Liens. Each Borrower has title to or leasehold interests in
all of its assets, including the Collateral, and none of the Collateral or such
assets is subject to any Lien, except Liens created or permitted by this
Agreement or the other Loan Documents.
4.7 ERISA. No Borrower has incurred any material “accumulated funding
deficiency” within the meaning of § 302 of ERISA or § 412 of the Code, nor has
any Borrower incurred any material liability to the PBGC in connection with any
“employee pension benefit plan” (as defined in § 3(2) of ERISA) established or
maintained by a Borrower. None of the employee pension benefit plans (as defined
above) or “welfare plans” (as defined in § 3(l) of ERISA) of a Borrower, nor any
trusts created thereunder, nor any trustee or administrator thereof, has engaged
in a “prohibited transaction,” as such term is defined in § 406 of ERISA or §
4975 of the Code, that would subject such plans or any of them, any such trust,
or any trustee or administrator thereof, or any party dealing with such plans or
any such trust to any material liability or tax or penalty on prohibited
transactions imposed by such §§ 406 or 4975. None of the Borrowers nor any
Affiliate of any Borrower is now, or at any time in the past three (3) years has
been, obligated to make contributions to a “multiemployer plan,” as such term is
defined in § 4001(a)(3) of ERISA, with respect to which the withdrawal of any
Borrower or any such Affiliate at any time would reasonably be expected to have
a Material Adverse Effect. The only such multiemployer plans to which any
Borrower is obligated to make contributions are those described on Schedule 4.7.

 

66



--------------------------------------------------------------------------------



 



4.8 Taxes. Each Borrower has filed all federal and state income tax returns and
other material tax returns (federal, state and local) required to be filed for
all open tax years and has paid all taxes, assessments and governmental charges
and levies shown thereon to be due, including interest and penalties, except for
such taxes being contested in good faith and as for which reserves are being
maintained in accordance with GAAP. For purposes of this Agreement, an “open tax
year” shall mean any tax year of the applicable Borrower with respect to which
the applicable statute of limitations has not closed or has been waived or
extended, by agreement or otherwise.
4.9 Use of Proceeds and Letters of Credit. The Borrowers will use the proceeds
of the Revolving Loans to (a) finance the acquisition by the Company of the
Acquired SGS Stock pursuant to the SGS Transaction Documents, (b) refinance the
Debt of the Existing Borrowers under the Existing Loan Agreement and to pay fees
and expenses relating to this Agreement and the Loans, (c) finance Permitted
Acquisitions, (d) finance working capital needs and for other general corporate
purposes and (e) allow for issuance of up to an aggregate $2,500,000 in standby
letters of credit, which shall be Letters of Credit issued hereunder. No part of
the proceeds of any Loan nor any Letter of Credit will be used, whether directly
or indirectly, for “purchasing” or “carrying” any “margin stock” within the
respective meanings of each of such terms under Regulation U of the Board of
Governors of the Federal Reserve System as now and from time to time hereafter
in effect or for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulations T, U or
X. No Borrower is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
“margin stock.” All Letters of Credit will be used for general corporate
purposes.
4.10 Debt. No Borrower is obligated with respect to any Debt that is not
permitted by this Agreement.
4.11 Debarment and Suspension. No event has occurred and, to the knowledge of
the Borrowers, no condition exists that may reasonably be expected to result in
the debarment or suspension of a Borrower from any contracting with the
Government, and no Borrower nor any Subsidiary of a Borrower has been subject to
any such debarment or suspension prior to the date of this Agreement. No
Government investigation or inquiry involving fraud, deception or willful
misconduct has been commenced in connection with any Government Contract of a
Borrower or a Subsidiary or any activities of any Borrower or any Subsidiary.
4.12 Material Contracts. No Borrower, Subsidiary or, to the knowledge of the
Borrowers, any other party thereto is in default under any Material Contract
that would have a Material Adverse Effect.
4.13 Intellectual Property. As of the date hereof, the Borrowers and the
Subsidiaries do not own or hold any registered copyrights, patents or
trademarks, other than as listed on Schedule 4.13 attached hereto and other than
such Intellectual Property that has not been used by the Borrowers in the past
12 months or from which no revenue has been derived in the past 12 months. Each
Borrower and each Subsidiary owns or has the right to use under valid license
agreements or otherwise all Intellectual Property that is required or necessary
for the conduct of the business of each Borrower and its Subsidiaries as now
conducted to the knowledge of the Borrowers without any conflict with any rights
of any other Person that would have a Material Adverse Effect.

 

67



--------------------------------------------------------------------------------



 



4.14 True and Complete Information. All factual and financial information (taken
as a whole) previously furnished to the Administrative Agent or any Lender in
connection with this Agreement by the Borrowers and each Subsidiary is, and all
factual and financial information (taken as a whole) furnished to the
Administrative Agent or any Lender by the Borrowers and the Subsidiaries after
the date of this Agreement will be, true and accurate in all material respects
on the date on which such information is dated, certified or furnished, and is
not, and will not be, incomplete by omitting to state any material fact
necessary to make such information (taken as a whole) not misleading in any
material respect at such time in light of the circumstances under which such
information was provided.
4.15 Integrated Business. The Borrowers and the Subsidiaries at all times will
be, engaged as an integrated group in providing services and goods to their
respective Customers. The integrated operation will require financing on such a
basis that credit supplied to the Borrowers be made available from time to time
to all Borrowers and Subsidiaries of the Borrowers, as required for the
successful operation of the Borrowers and the Subsidiaries separately, and the
integrated operation as a whole. In that connection, the Borrowers and the
Subsidiaries will request that the Lenders provide the Loans to, and that the
Issuing Bank issue the Letters of Credit for, the Borrowers to finance such
operation. Each Borrower will derive benefit, directly and indirectly, from the
credit so extended to the Borrowers, both in its separate capacity and as a
member of the integrated group.
4.16 Employee Relations. As of the date hereof, except for the agreement(s) set
forth on Schedule 4.16, no Borrower is a party to any collective bargaining
agreement nor has any labor union been recognized as the representative of its
employees. Except as would not have a Material Adverse Effect, no Borrower knows
of any pending, threatened or contemplated strikes, work stoppage or other
collective labor disputes involving its employees.
4.17 Burdensome Provisions. No Borrower is a party to any indenture, agreement,
lease or other instrument, or subject to any corporate or partnership
restriction, governmental approval or applicable law that individually or in the
aggregate would be reasonably expected to have a Material Adverse Effect.
4.18 Absence of Defaults. No event has occurred and is continuing which
constitutes a Default or an Event of Default.
4.19 Disclosure. The Borrowers have disclosed to the Administrative Agent and
each Lender all agreements, instruments, and corporate or other restrictions to
which the Borrowers or any of their respective Subsidiaries is subject, and all
other matters known to any of them, that, individually or in the aggregate,
would reasonably be expected to result in a Material Adverse Effect.

 

68



--------------------------------------------------------------------------------



 



4.20 Investment Company Act, Etc. Neither the Company nor any Subsidiary is
(a) an “investment company” or is “controlled” by an “investment company”, as
such terms are defined in, or subject to regulation under, the Investment
Company Act of 1940, as amended or (b) otherwise subject to any other regulatory
scheme limiting its ability to incur debt or requiring any approval or consent
from or registration or filing with, any governmental authority in connection
therewith.
4.21 Insolvency. After giving effect to the execution and delivery of the Loan
Documents, the making of the Loans under this Agreement, and the repayment of
the Debt under the Existing Loan Agreement, the Borrowers, when taken as a
whole, will not be “insolvent,” within the meaning of such term as defined in §
101 of Title 11 of the United States Code, as amended from time to time, or be
unable to pay their debts generally as such debts become due, or have an
unreasonably small capital to engage in any business or transaction, whether
current or contemplated.
4.22 OFAC. No Borrower (i) is a person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
4.23 Patriot Act. Each Borrower is in compliance, in all material respects, with
(i) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001). No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
4.24 Survival of Representations and Warranties, Etc. All representations and
warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the date hereof, the Closing Date and at and as
of the date of the disbursement of any Loan or issuance of any Letter of Credit,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate on and as of such earlier date). All such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents, the making of the
Loans and the issuance of the Letters of Credit.

 

69



--------------------------------------------------------------------------------



 



Section 5 Affirmative Covenants
The Borrowers covenant and agree that so long as any Lender has a Commitment
hereunder or the principal of or interest on any Loan remains unpaid or any fee
or any LC Disbursement remains unreimbursed or any Letter of Credit remains
outstanding:
5.1 Maintenance of Existence. Each Borrower will preserve and maintain its
corporate existence and good standing in the jurisdiction of its formation, and
qualify and remain qualified, as a foreign corporation in each jurisdiction in
which such qualification is required, except where such failure to qualify as a
foreign corporation would not have a Material Adverse Effect.
5.2 Maintenance of Records. Each Borrower will keep adequate records and books
of account, in which complete entries will be made in accordance with GAAP,
reflecting all financial transactions of such Borrower. The principal records
and books of account, including those concerning the Collateral, shall be kept
at the chief executive office of the Borrowers described above. No Borrower will
move such records and books of account or change its chief executive office or
the name under which it does business without (a) giving the Administrative
Agent at least 10 days’ prior written notice, and (b) filing, or authorizing the
filing by the Administrative Agent of, financing statements reasonably
satisfactory to the Administrative Agent prior to such move or change.
5.3 Maintenance of Properties. Each Borrower will maintain, keep and preserve
all of its properties (tangible and intangible) necessary in the proper conduct
of its business in good working order and condition, ordinary wear and tear and
casualty excepted.
5.4 Conduct of Business. Each Borrower will continue to engage in a business of
the same general type as conducted by it on the date of this Agreement and as
otherwise defined in the articles or certificate of incorporation or articles or
certificate of organization, as applicable.
5.5 Maintenance of Insurance. Each Borrower will maintain insurance with
financially sound and reputable insurance companies or associations in such
amounts and covering such risks as are customarily carried by companies engaged
in the same or a similar business and similarly situated, including, without
limitation, insurance covering the inventory and equipment as required hereby.
5.6 Compliance with Laws; Taxes.
(a) Each Borrower will comply in all respects with all applicable laws, rules,
regulations and orders (including, without limitation, ERISA and all
Environmental Laws), except where the failure to so comply, either individually
or in the aggregate, would not be reasonably expected to have a Material Adverse
Effect.
(b) Each Borrower shall file all federal and state income tax returns and other
material tax returns (federal, state and local) required to be filed and shall
pay all taxes, assessments and governmental charges and levies shown thereon to
be due, including interest and penalties, except for such taxes being contested
in good faith and as for which reserves are being maintained in accordance with
GAAP.

 

70



--------------------------------------------------------------------------------



 



5.7 Right of Inspection. At any reasonable time and from time to time, with
reasonable notice, each Borrower will permit, except as prohibited by applicable
law, the Administrative Agent or any agent or representative of the
Administrative Agent to audit, examine and verify the Collateral, examine and
make copies of and abstracts from the records and books of account of, and visit
the properties of, each Borrower, and to discuss the affairs, finances and
accounts of each Borrower with any of its officers and directors and each
Borrower’s independent accountants, and to discuss the status of Government
Contracts of each Borrower with the applicable contracting officers. The
Administrative Agent agrees to give the Borrowers not fewer than five days’
prior written notice of taking any action described in the preceding sentence,
and to obtain the Borrowers’ permission prior to contacting the contracting
officer under any Government Contract, provided that if an Event of Default has
occurred and is continuing, the Administrative Agent shall not be required to
give such prior notice or obtain such permission. The Borrowers agree to
reimburse the Administrative Agent for all reasonable audit and Collateral
verification and examination expenses incurred by it with respect to each audit
and Collateral verification of each Borrower conducted by the Administrative
Agent no more than once annually unless an Event of Default has occurred and is
continuing. If the Administrative Agent uses employees or Affiliates to perform
the audits, the Borrowers’ reimbursement obligations shall be limited to the
reasonable out-of-pocket expenses of the Administrative Agent that would have
been paid to an independent auditing firm for such audits.
5.8 Reporting Requirements. The Borrowers will furnish to the Administrative
Agent, at each address for the Administrative Agent specified in Section 11.1(a)
(and the Administrative Agent will promptly after receipt provide copies thereof
to each Lender):
(a) Intentionally Deleted.
(b) Quarterly Reports. As soon as available and in any event within 45 days (or
50 days if the Securities and Exchange Commission has extended the deadline for
the Company to file its quarterly financial statements on Form 10-Q) after the
end of each fiscal quarter, (1) unaudited financial statements consisting of
consolidated and consolidating (by segment) balance sheets of the Company and
its Subsidiaries as of the end of such fiscal quarter and consolidated and
consolidating (by segment) statements of income and changes in stockholders’
equity and consolidated statement of cash flows of the Company and its
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such fiscal quarter, all prepared in accordance with
GAAP, all in reasonable detail, which financial statements shall be certified to
be accurate by a Principal Officer of the Company (subject to year-end
adjustments and the absence of footnote disclosure); (2) a contract backlog
report reflecting all contracts of the Borrowers, each as of the end of such
fiscal quarter and each in form and detail reasonably acceptable to the
Administrative Agent and (3) a Covenant Compliance Certificate as of such fiscal
quarter then ended, executed by a Principal Officer. A copy of each item
described in clause (2) of this paragraph shall be delivered within the deadline
specified to the Lender’s Government Contracts Administration Division at 8330
Boone Boulevard, 7th Floor, Vienna, Virginia 22182;

 

71



--------------------------------------------------------------------------------



 



(c) Annual Financial Statements of the Company. As soon as available and, in any
event, within 90 days (or 95 days if the Securities and Exchange Commission has
extended the deadline for the Company to file its annual financial statements on
Form 10-K) after the end of each fiscal year of the Company, audited financial
statements consisting of the consolidated balance sheets of the Company and its
Subsidiaries as of the end of such fiscal year, and consolidated statements of
income, changes in stockholders’ equity and cash flows of the Company and its
Subsidiaries for such fiscal year, all prepared in accordance with GAAP,
accompanied by an unqualified opinion thereon of an independent certified public
accounting firm selected by the Company;
(d) Management Letters. Promptly upon receipt thereof, copies of any reports
submitted to the Company by independent certified public accountants in
connection with examination of the financial statements of the Company made by
such accountants;
(e) Notice of Defaults and Events of Default. As soon as possible and, in any
event, within ten days after any Principal Officer of the Borrowers has
knowledge of the occurrence of a Default or Event of Default that is continuing,
a written notice setting forth the details of such Default or Event of Default
and the action that is proposed to be taken by the Borrowers with respect
thereto;
(f) SEC Reports. If applicable, promptly after the same are sent or upon their
becoming available, copies of (i) all Securities and Exchange Commission reports
of the Borrowers, (ii) all financial statements, reports, notices and proxy
statements sent or made available by any Borrower to its public equity holders,
and (iii) all regular and periodic reports and all registration statements and
prospectuses, if any, filed by any of the Borrowers with any securities exchange
or with the Securities and Exchange Commission or any governmental or private
regulatory authority; provided that any such information shall be deemed
delivered to the Administrative Agent upon the filing of such information with
the Securities and Exchange Commission;
(g) Management Changes. Prompt written notice of any new appointments to the
offices of the President, Chief Executive Officer, Chairman or Chief Financial
Officer of any Borrower;
(h) Projections. As soon as possible, and, in any event, by the last day of the
first fiscal quarter of each fiscal year, consolidated balance sheets, income
statements, cash flows and operating budget of the Borrowers setting forth
projections for the next succeeding fiscal year and a pro forma balance sheet
and income statement projections for such fiscal year, and setting forth in
reasonable detail the assumptions underlying such projections;

 

72



--------------------------------------------------------------------------------



 



(i) Notice of Material Adverse Effect. Prompt notice of any change in the
business, assets, liabilities, financial condition or results of operations of a
Borrower or any Subsidiary which has had or would reasonably be expected to have
a Material Adverse Effect;
(j) Government Contract Audits. Promptly after any Borrower’s receipt thereof,
notice of any final decision of a contracting officer disallowing costs
aggregating more than $250,000, which disallowed costs arise out of any audit of
Government Contracts of any Borrower;
(k) Environmental Matters. Notice of the occurrence of any event or any other
development by which any Borrower or any of its Subsidiaries (i) fails to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) becomes
subject to any Environmental Liability, (iii) receives notice of any claim with
respect to any Environmental Liability, or (iv) becomes aware of any basis for
any Environmental Liability and in each of the preceding clauses, which
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect; and
(l) General Information. Such other information respecting the condition or
operations, financial or otherwise, of the Borrowers as the Administrative Agent
from time to time reasonably may request.
5.9 Primary Operating Account. Each Borrower agrees to maintain its Primary
Operating Account with the Administrative Agent.
5.10 Additional Collateral, etc.
(a) With respect to any Property acquired after the Closing Date by the Company
or any of its Subsidiaries (other than (w) Property with an aggregate book value
not to exceed $100,000 at any time, (x) any Property described in paragraph
(b) or paragraph (c) of this Section, (y) any Property subject to a Lien
expressly permitted by Section 6.1(c)) and (z) Property acquired by a Subsidiary
that is a CFC or that is owned in whole or in part, directly or indirectly, by a
Subsidiary that is a CFC) as to which the Administrative Agent, for the ratable
benefit of the Lenders, does not have a perfected Lien, the Company or the
applicable Subsidiary shall promptly (i) execute and deliver to the
Administrative Agent such amendments to the Loan Documents as the Administrative
Agent deems necessary or advisable to grant to the Administrative Agent, for the
ratable benefit of the Lenders, a security interest in such Property and
(ii) take all actions necessary or advisable to grant to the Administrative
Agent, for the ratable benefit of the Lenders, a perfected first priority
security interest in such Property, including without limitation, the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by this Agreement or by law or as may be requested by the
Administrative Agent.

 

73



--------------------------------------------------------------------------------



 



(b) With respect to any fee interest in any real property, or any leasehold
estate in any real property with a term (including all renewal options) of more
than 20 years, in each case having a value (together with improvements thereof)
of at least $500,000, acquired after the Closing Date by the Company or any of
its Subsidiaries (other than any such real property owned by a Subsidiary that
is a CFC or that is owned in whole or in part, directly or indirectly, by a
Subsidiary that is a CFC), the Company or the applicable Subsidiary shall
promptly (i) execute and deliver a first priority Mortgage in favor of the
Administrative Agent, for the ratable benefit of the Lenders, covering such real
property, (ii) if requested by the Administrative Agent, provide the Lenders
with (x) title and extended coverage insurance covering such real property in an
amount at least equal to the purchase price of such real estate (or such other
amount as shall be reasonably specified by the Administrative Agent) as well as
a current ALTA survey thereof, together with a surveyor’s certificate and
(y) any consents or estoppels reasonably deemed necessary or advisable by the
Administrative Agent in connection with such mortgage or deed of trust, each of
the foregoing in form and substance reasonably satisfactory to the
Administrative Agent and (iii) if requested by the Administrative Agent, deliver
to the Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.
(c) With respect to any new Subsidiary created or acquired after the Closing
Date by the Company or any of its Subsidiaries (other than any Subsidiary that
is a CFC or that is owned in whole or in part, directly or indirectly, by a
Subsidiary that is a CFC), the Company or the applicable Subsidiary shall
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Loan Documents as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the ratable benefit of the Lenders, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by the Company or any of its Subsidiaries, (ii) deliver
to the Administrative Agent the certificates representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the Company or such Subsidiary, as the case may be, and
(iii) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
5.11 Further Assurances. The Company and each of its Subsidiaries shall from
time to time execute and deliver, or cause to be executed and delivered, such
additional instruments, certificates or documents, and take all such actions, as
the Administrative Agent may reasonably request, for the purposes of
implementing or effectuating the provisions of this Agreement and the other Loan
Documents, or of more fully perfecting or renewing the rights of the
Administrative Agent and the Lenders with respect to the Collateral (or with
respect to any additions thereto or replacements or proceeds thereof or with
respect to any other property or assets hereafter acquired by the Company or any
Subsidiary which may be deemed to be part of the Collateral) pursuant hereto or
thereto. Upon the exercise by the Administrative Agent or any Lender of any
power, right, privilege or remedy pursuant to this Agreement or the other Loan
Documents which requires any consent, approval, recording, qualification or
authorization of any governmental authority, the Company and each of its
Subsidiaries will execute and deliver, or will cause the execution and delivery
of, all applications, certifications, instruments and other documents and papers
that the Administrative Agent or such Lender may be required to obtain from the
Company or any of its Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.
5.12 Use of Proceeds and Letters of Credit. The Borrowers will use the proceeds
of all Loans to (i) finance the acquisition by the Company of the Acquired SGS
Stock pursuant to the SGS Transaction Documents, (ii) refinance the Debt of the
Existing Borrowers under the Existing Loan Agreement and to pay fees and
expenses relating to this Agreement and the Loans, (iii) finance Permitted
Acquisitions, (iv) finance working capital needs and for other general corporate
purposes and (v) allow for issuance of up to an aggregate $2,500,000 in standby
letters of credit, which shall be Letters of Credit issued hereunder. No part of
the proceeds of any Loan nor any Letter of Credit will be used, whether directly
or indirectly, for “purchasing” or “carrying” any “margin stock” within the
respective meanings of each of such terms under Regulation U of the Board of
Governors of the Federal Reserve System as now and from time to time hereafter
in effect or for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulations T, U or
X. All Letters of Credit will be used for general corporate purposes.

 

74



--------------------------------------------------------------------------------



 



Section 6 Negative Covenants
The Borrowers covenant and agree that so long as any Lender has a Commitment
hereunder or the principal of or interest on any Loan remains unpaid or any fee
or any LC Disbursement remains unreimbursed or any Letter of Credit remains
outstanding:
6.1 Liens. No Borrower will create, incur, assume or permit to exist, any Lien
upon or with respect to any of its properties, now owned or hereafter acquired,
except:
(a) Liens in favor of the Administrative Agent for the ratable benefit of the
Lenders pursuant to this Agreement and the other Loan Documents;
(b) Liens that are incidental to the conduct of the business of a Borrower, are
not incurred in connection with the obtaining of credit and do not materially
impair the value or use of assets of such Borrower;
(c) purchase-money Liens, whether now existing or hereafter arising (including
those arising out of a Capital Lease or a Synthetic Lease) on any fixed assets
provided that (1) any property subject to a purchase-money Lien is acquired by
such Borrower in the ordinary course of its respective business and the Lien on
any such property is created contemporaneously with such acquisition, (2) each
such Lien shall attach only to the property so acquired and the proceeds
thereof, and (3) the Debt secured by all such purchase money Liens shall not
exceed at any time outstanding in the aggregate for all of the Borrowers the
greater of $1,000,000 or 1% of Total Assets;
(d) Liens imposed by law for taxes, assessments or charges of any Governmental
Authority for claims not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves or other
appropriate provisions are being maintained by such Person in accordance with
and if required by GAAP;

 

75



--------------------------------------------------------------------------------



 



(e) statutory Liens of landlords and of carriers, warehousemen, mechanics,
materialmen, and other Liens imposed by law or that arise by operation of law in
the ordinary course of business from the date of creation thereof, in each case
only for amounts not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves or other
appropriate provisions are being maintained by such Person in accordance with
and if required by GAAP;
(f) Liens (1) incurred or deposits made (including, without limitation, surety
bonds and appeal bonds) in connection with workers’ compensation, unemployment
insurance and other types of social security benefits or to secure the
performance of tenders, bids, leases, contracts (other than for the repayment of
Debt), statutory obligations and other similar obligations, or (2) arising as a
result of progress payments under government contracts;
(g) the interest or title of any lessor or sublessor in Property leased under an
operating lease or of any licensor or sublicensor in Property licensed to a
Borrower;
(h) encumbrances and restrictions on real property (including easements,
covenants, rights of way and similar restrictions of record) that do not
materially interfere with the present use of such real property; and
(i) Liens not otherwise permitted hereunder that do not exceed $100,000 at any
time outstanding.
6.2 Debt. No Borrower will create, incur, assume or permit to exist, any Debt,
except: (a) the Obligations; (b) Debt of a Borrower subordinated to the
Obligations on terms satisfactory to, and with the consent of, the Required
Lenders (such consent not to be unreasonably withheld, conditioned or delayed);
(c) ordinary trade accounts payable, including operating leases for equipment
and software entered into by a Borrower in the ordinary course of its business
and on commercially reasonable terms, (d) Debt of a Borrower or any Subsidiary
(including Debt arising out of a Capital Lease or a Synthetic Lease) secured by
purchase money Liens permitted by this Agreement; (e) Guarantees in respect of
Debt not prohibited hereunder; (f) intercompany Debt and Guarantees between the
Borrowers; (g) obligations arising from agreements providing for
indemnification, purchase price adjustments and earnout payments arising in
connection with Permitted Acquisitions; (h) unsecured Debt not otherwise
permitted by this Section 6.2 in an amount not to exceed $500,000 in the
aggregate for all Borrowers; and (i) Debt arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument
inadvertently drawn in the ordinary course of business against insufficient
funds, so long as such Debt is promptly repaid.
6.3 Mergers, etc. No Borrower will merge or consolidate with any Person other
than a Borrower or in connection with a Permitted Acquisition.
6.4 Sale and Leaseback. No Borrower will sell, transfer or otherwise dispose of,
any real or personal property to any Person and thereafter, directly or
indirectly, lease back the same or similar property.

 

76



--------------------------------------------------------------------------------



 



6.5 Restricted Payments. No Borrower may make any Restricted Payment, except
(a) to make dividends payable solely in the form of common stock or equivalent
equity interests of such Person, (b) to make Restricted Payments to another
Borrower (directly or indirectly through Subsidiaries), and (c) if no Default or
Event of Default has occurred and is continuing or would occur after giving
effect thereto, and if the Borrowers would have been in compliance with the
financial covenants contained in Section 7 hereof had such Restricted Payment
been made on the most recently ended Test Date, redemptions or repurchases of
Capital Stock and options therefor held by employees who are terminating their
employment with the Company and its Subsidiaries.
6.6 Sale of Assets. No Borrower will sell, lease, assign, transfer, license or
otherwise dispose of, any of its now owned or hereafter acquired assets, except
for (a) any inventory and Intellectual Property sold, licensed or leased in the
ordinary course of business; (b) the Disposition of assets (other than such
inventory and Intellectual Property) no longer used or useful in the conduct of
its business; (c) the disposition of Cash Equivalents, Restricted Payments or
any other Investment permitted hereunder; (d) intercompany transfers of assets
or property among the Borrowers; (e) discounts or forgiveness of accounts
receivable in the ordinary course of business in connection with the collection
or compromise thereof, to the extent permitted by this Agreement; and (f) other
dispositions for all Borrowers during any fiscal year not to exceed, in the
aggregate, the greater of $1,500,000 or 0.5% of Total Assets.
6.7 Investments, Loans, etc. No Borrower will purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly-owned
Subsidiary prior to such merger), any common stock, evidence of indebtedness,
Capital Stock or other equity interests or other securities (including any
option, warrant, or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person
(all of the foregoing being collectively called “Investments”), or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person that constitute a business unit, except:
(a) Cash Equivalents;
(b) Travel advances or other advances in an aggregate amount not to exceed in
aggregate amount for all Borrowers of $750,000 at any one time outstanding,
which are made to any employee of a Borrower in the ordinary course of such
Borrower’s business;
(c) Hedging Agreements entered into in the ordinary course of business to hedge
or mitigate risks to which a Borrower is exposed in the conduct of its business
or the management of its liabilities;
(d) Investments in deposit accounts in which the Administrative Agent has been
granted a security interest under the Loan Documents;
(e) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

 

77



--------------------------------------------------------------------------------



 



(f) Receivables owing to a Borrower created or acquired in the ordinary course
of business and payable on customary trade terms of such Borrower;
(g) Other Investments so long as the aggregate amount thereof (determined as the
amount originally advanced, loaned or otherwise invested (without giving effect
to any write-downs or write-offs thereof), less any realized returns on the
respective investment not to exceed the original amount invested) at no time
outstanding exceeds $500,000 in the aggregate for all Borrowers;
(h) Permitted Acquisitions;
(i) Permitted Teaming Agreements;
(j) Existing Investments described on Schedule 6.8; and
(k) Investments in new Subsidiaries, other than a CFC, which become Borrowers in
accordance with the terms of this Agreement.
6.8 Acquisitions. No Borrower will form a CFC and, except for Permitted
Acquisitions and Permitted Teaming Agreements, no Borrower will become a partner
or joint venturer with any person, or purchase or acquire all or substantially
all of the assets of any Person, or any division or business line of any Person,
or any Capital Stock of or ownership interest in any other Person. If the
Required Lenders consent to the acquisition of a Subsidiary by a Borrower, or if
a Subsidiary is formed by a Borrower, such Borrower will cause such Subsidiary
to (a) execute and deliver to the Administrative Agent an Assumption Agreement,
and (b) satisfy all of the conditions set forth in Section 8.3.
6.9 Transactions with Affiliates. No Borrower will enter into any transaction,
including, without limitation, the purchase, sale or exchange of property or the
rendering of any service, with any Affiliate, except (a) in the ordinary course
of and pursuant to the reasonable requirements of such Borrower’s business and
upon fair and reasonable terms no less favorable to such Borrower than would be
applicable in a comparable arm’s-length transaction with a Person not an
Affiliate; (b) transactions between Borrowers; (c) reasonable payments to
non-employee directors; (d) compensation of officers and employees (including
bonuses) and other benefits (including retirement, health, stock options and
other benefit plans) and indemnification arrangements arising in the ordinary
course of business; and (e) the payment of incentive bonuses to employees and
officers of the Borrowers; provided, however, that in no event shall a Borrower,
directly or indirectly, pay any management or consulting fees to any Affiliate
or to any manager, officer or employee of any Affiliate without the prior
written consent of the Administrative Agent.
6.10 Consolidated Tax Return. No Borrower shall file or become subject to a
consolidated federal income tax return with any Person other than another
Borrower.

 

78



--------------------------------------------------------------------------------



 



6.11 Fiscal Year; Accounting Policies; Organizational Documents; Material
Contracts. No Borrower or Subsidiary will change its fiscal year or, except in
accordance with GAAP or as required to improve internal control over financial
reporting or otherwise comply with the Sarbanes-Oxley Act of 2002, make any
material change its accounting policies used in preparing the financial
statements and other information described in Sections 5.8(a) through (c). No
Borrower or Subsidiary will amend, modify or change it articles of incorporation
(or corporate charter or other similar organizational document), operating
agreement, bylaws (or other similar document) or other agreements or documents
with respect to its Capital Stock in any material respect adverse to the
interests of the Lenders without the prior written consent of the Required
Lenders. No Borrower or Subsidiary will, without the prior written consent of
the Administrative Agent, amend, modify, cancel or terminate or fail to renew or
extend or permit the amendment, modification, cancellation or termination of any
of the Material Contracts (other than in the ordinary course of business),
except in the event that such amendments, modifications, cancellations or
terminations could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
6.12 Limitation on Restricted Actions. No Borrower or Subsidiary will, directly
or indirectly, create or otherwise cause or suffer to exist or become effective
any encumbrance or restriction on the ability of any such Person to (a) pay
dividends or make any other distributions to any Borrower on its Capital Stock
or with respect to any other interest or participation in, or measured by, its
profits, (b) pay any Debt or other obligation owed to any Borrower, (c) make
loans or advances to any Borrower, (d) sell, lease or transfer any of its
properties or assets to any Borrower, or (e) act as a Borrower and pledge its
assets pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except (in respect of any of the matters
referred to in clauses (a)-(e) above) for such encumbrances or restrictions
existing under or by reason of (i) this Agreement and the other Loan Documents,
(ii) applicable law or regulations, (iii) any document or instrument governing
Debt incurred pursuant to Section 6.1(c); provided that any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith, or (iv) any such encumbrance or restriction consisting of
customary non-assignment provisions in leases or licenses restricting leasehold
interests or licenses, as applicable, entered into in the ordinary course of
business.
Section 7 Financial Covenants
The Borrowers agree that so long as any Lender has a Commitment hereunder or the
principal of or interest on any Loan remains unpaid or any fee or any LC
Disbursement remains unreimbursed or any Letter of Credit remains outstanding,
and subject to Section 1.3(b):
7.1 Minimum Net Worth. Net Worth shall not be less than the Minimum Net Worth
Compliance Level as of any Test End Date.
7.2 Maximum Total Leverage Ratio. The Total Leverage Ratio shall not exceed 3.25
to 1 as of any Test End Date on or prior to September 30, 2011, and 3.00 to 1 as
of any Test End Date on or after December 31, 2011.

 

79



--------------------------------------------------------------------------------



 



7.3 Fixed Charges Coverage Ratio. The Fixed Charges Coverage Ratio shall not be
less than 1.75 to 1 as of any Test End Date.
7.4 Minimum Adjusted Company EBITDA. Adjusted Company EBITDA of the Company and
its Subsidiaries as of any Test End Date for the period of four consecutive
fiscal quarters of the Company then ending shall not be less than the Minimum
EBITDA Compliance Level, as determined for the Company and its Subsidiaries on a
consolidated basis in accordance with GAAP.
Section 8 Conditions Of Lending
The obligations of the Lenders to make Loans and the obligations of the Issuing
Bank to issue any Letter of Credit shall be subject to the following conditions:
8.1 Conditions Precedent to Closing. The Closing and the initial disbursement of
the Loans shall be subject to the following conditions precedent:
(a) The Loan Documents shall have been appropriately completed, duly executed by
the parties thereto, recorded where necessary and delivered to the
Administrative Agent.
(b) No Default or Event of Default shall have occurred and be continuing.
(c) All representations and warranties contained herein shall be true and
correct in all material respects at the Closing Date.
(d) All legal matters incident to the Loans shall be reasonably satisfactory to
the Administrative Agent, and the Borrowers agree to execute and deliver to the
Administrative Agent such additional documents and certificates relating to the
Loans as the Administrative Agent reasonably may request.
(e) Financing statements in form and substance satisfactory to the
Administrative Agent shall have been properly filed in each office where
necessary to perfect the security interest of the Administrative Agent, for the
ratable benefit of the Lenders, in the Collateral, termination statements shall
have been filed with respect to any other financing statements covering all or
any portion of the Collateral, except with respect to financing statements
perfecting Liens permitted by this Agreement, and all taxes and fees then due
with respect to such recording and filing shall have been paid by the Borrowers.
(f) The Borrowers shall have delivered to the Administrative Agent (1) certified
copies of evidence of all corporate and company actions taken by the Borrowers
to authorize the execution and delivery of the Loan Documents, (2) certified
copies of the articles or certificate of incorporation, bylaws, articles or
certificate of organization and operating agreement of the Borrowers, (3) a
certificate of incumbency for the officers of the Borrowers executing the Loan
Documents, (4) a good standing certificate, dated not more than 30 days prior to
the Closing Date, from the appropriate state official of any state in which the
Borrowers are incorporated, and (5) such additional supporting documents as the
Administrative Agent or counsel for the Administrative Agent reasonably may
request.

 

80



--------------------------------------------------------------------------------



 



(g) The Administrative Agent shall have received financing statement, judgment
and tax lien searches reflecting that there are no Liens outstanding against the
Collateral other than those created or permitted by this Agreement or the other
Loan Documents.
(h) The Administrative Agent shall have received evidence that the insurance on
the Collateral required by this Agreement has been obtained and is in full force
and effect, describing in reasonable detail the types and amounts of such
insurance, and naming Administrative Agent as additional insured on liability
policies and lender loss payee endorsements for property and casualty policies.
(i) The Administrative Agent shall have received a written opinion of counsel to
the Borrowers in form and substance reasonably satisfactory to the
Administrative Agent.
(j) There shall not have occurred a material adverse change since September 30,
2010, in the business, assets, liabilities (actual or contingent), operations or
condition (financial or otherwise) of the Borrowers and their respective
Subsidiaries taken as a whole or in the facts and information regarding such
entities as represented to date.
(k) The absence of any action, suit, investigation or proceeding pending or
threatened in any court or before any arbitrator or governmental authority that
purports (a) to materially and adversely affect the Borrowers or their
respective Subsidiaries, or (b) to affect any transaction contemplated hereby or
the ability of the Borrowers and their respective Subsidiaries or any other
obligor under the guarantees or security documents to perform their respective
obligations under the Loan Documents.
(l) All Debt of the Existing Borrowers under the Existing Loan Agreement shall
be paid in full and the Existing Loan Agreement shall be terminated.
(m) The Administrative Agent shall have received a solvency certificate from the
Chief Financial Officer of the Company which shall document the solvency of the
Borrowers and SGS after giving effect to the transactions contemplated hereby
(including, without limitation, the SGS Transaction).
(n) The Administrative Agent shall have received a duly completed Pro Forma
Compliance Certificate as of September 30, 2010, giving pro forma effect to any
repayments or incurrence of Debt after such date (including any incurrence of
Loans under this Agreement on the Closing Date) and the SGS Transaction, signed
by a Principal Officer of the Company.

 

81



--------------------------------------------------------------------------------



 



(o) The Administrative Agent shall have reviewed to its reasonable satisfaction
certified copies of the duly executed SGS Transaction Documents, which shall
provide for an aggregate purchase price for the Acquired SGS Stock not in excess
of $52,500,000 (subject to adjustment as set forth in the SGS Transaction
Documents) plus assumed liabilities (limited to payables and accruals described
in the SGS Purchase Agreement and acceptable to the Administrative Agent in its
sole discretion). The SGS Transaction Documents shall concurrently be
consummated, and the Acquired SGS Stock acquired by the Company, in accordance
with the terms thereof and in compliance with applicable law and regulatory
approvals. The SGS Transaction Documents shall not have been altered, amended or
otherwise changed or supplemented in any material respect or any material
condition therein waived, prior to the Closing Date, without the prior written
consent of the Administrative Agent.
(p) Intentionally deleted.
(q) The Administrative Agent shall have received and reviewed to its
satisfaction evidence that after giving effect to the closing of the SGS
Transaction and this Agreement, and the payment in full of all Debt of the
Existing Borrowers under the Existing Loan Agreement, as well as the initial
Borrowing, as of September 30, 2010, that the Borrowers had Net Borrowing
Availability of not less than $10,000,000.
(r) The Administrative Agent shall have received and reviewed to its
satisfaction evidence that after giving effect to the closing of the SGS
Transaction, and the previously consummated acquisition of Cyber, as of
September 30, 2010, the Company and its Subsidiaries had Adjusted Company EBITDA
of at least the Minimum EBITDA Compliance Level then in effect and the Total
Leverage Ratio would not exceed 2.75 to 1.
(s) The Borrowers shall have delivered to the Administrative Agent such other
documents, certificates, information or legal opinions as the Administrative
Agent or the Required Lenders shall have reasonably requested.
(t) The Borrowers shall have paid in full all fees and expenses related to the
Loans and required to be paid.
(u) To the extent any Lender is a Defaulting Lender or a Potential Defaulting
Lender, at the time of such Loan or issuance of such Letter of Credit, the
Issuing Bank or the Swingline Lender, as the case may be, the LC Exposure or the
Swingline Exposure that would result therefrom is fully covered or eliminated by
cash collateralizing the reimbursement obligations of the Borrowers with respect
to such Letter of Credit or to obligations of the Borrowers to pay such
Swingline Loan by an amount at least equal to the LC Exposure or the Swingline
Exposure, as the case may be, of such Defaulting Lender or Potential Defaulting
Lender, or that the Borrowers have made other arrangements reasonably
satisfactory to the Administrative Agent, the Issuing Bank and the Swingline
Lender in their reasonable discretion to protect them against the risk of
non-payment by such Defaulting Lender or Potential Defaulting Lender; provided
that no such cash collateralization will constitute a waiver or release of any
claim any Borrower, the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender may have against such Defaulting Lender, or cause
such Defaulting Lender or Potential Defaulting Lender to be a Non-Defaulting
Lender.

 

82



--------------------------------------------------------------------------------



 



8.2 Conditions Precedent to Subsequent Disbursements. The disbursement and
issuance of the initial and subsequent Loans and Letters of Credit shall be
subject to the following conditions precedent:
(a) No Default or Event of Default shall have occurred and be continuing.
(b) No event or condition shall have occurred which has a Material Adverse
Effect.
(c) All representations and warranties of the Borrowers contained in the Loan
Documents shall be true and correct in all material respects at the date of such
disbursement, except for representations and warranties that relate to an
earlier date (in which case such representations and warranties shall have been
true and accurate on and as of such earlier date).
(d) No change shall have occurred in any law or regulations thereunder or
interpretations thereof that would make it illegal for the Administrative Agent
or any Lender to make Loans, or for the Issuing Bank to issue Letters of Credit,
hereunder.
(e) To the extent any Lender is a Defaulting Lender or a Potential Defaulting
Lender, at the time of such Loan or issuance of such Letter of Credit, the LC
Exposure or the Swingline Exposure to the Issuing Bank or the Swingline Lender
that would result therefrom is fully covered or eliminated by cash
collateralizing the reimbursement obligations of the Borrowers with respect to
such Letter of Credit or to obligations of the Borrowers to pay such Swingline
Loan by an amount at least equal to the LC Exposure or the Swingline Exposure,
as the case may be, of such Defaulting Lender or Potential Defaulting Lender, or
that the Borrowers have made other arrangements reasonably satisfactory to the
Administrative Agent, the Issuing Bank and the Swingline Lender in their
reasonable discretion to protect them against the risk of non-payment by such
Defaulting Lender or Potential Defaulting Lender; provided that no such cash
collateralization will constitute a waiver or release of any claim any Borrower,
the Administrative Agent, the Issuing Bank, the Swingline Lender or any other
Lender may have against such Defaulting Lender or Potential Defaulting Lender,
or cause such Defaulting Lender or Potential Defaulting Lender to be a
Non-Defaulting Lender.
8.3 Conditions to Subsidiaries Becoming Borrowers. Each Subsidiary of the
Company (other than a CFC formed or acquired with the consent of the Required
Lenders) shall become a Borrower under this Agreement and shall satisfy the
following conditions upon the acquisition or formation of such Subsidiary:
(a) The Subsidiary shall execute and deliver to the Administrative Agent an
Assumption Agreement.
(b) The Administrative Agent shall have received an opinion of counsel to the
Subsidiary, addressed to the Administrative Agent, covering such matters as the
Administrative Agent may reasonably request, in form and substance satisfactory
to the Administrative Agent.

 

83



--------------------------------------------------------------------------------



 



(c) Financing statements in form and substance reasonably satisfactory to the
Administrative Agent shall have been properly filed in each office where
necessary to perfect the security interest of the Administrative Agent (held for
the ratable benefit of the Lenders) in the Collateral of the Subsidiary,
termination statements shall have been filed with respect to any other financing
statements covering all or any portion of such Collateral (except with respect
to Liens or security interests created or permitted by this Agreement or the
other Loan Documents), all taxes and fees then with respect to such recording
and filing shall have been paid by such Subsidiary and the Administrative Agent
shall have received such lien searches or reports as it shall reasonably require
confirming that the foregoing filings and recordings have been completed.
(d) The Subsidiary shall have delivered the following documents to the
Administrative Agent, each of which shall be certified as of the date on which
it is to become a Borrower, by its secretary or representative performing
similar functions: (1) copies of evidence of all actions taken by the Subsidiary
to authorize the execution and delivery of the Assumption Agreement and the
other Loan Documents; (2) copies of the articles or certificate of incorporation
and bylaws (or comparable organizational documents) of the Subsidiary; and (3) a
certificate as to the incumbency and signatures of the officers executing the
Loan Documents.
(e) The Administrative Agent shall have received a certificate of good standing
and qualification (or similar instrument) issued by the appropriate state
official of the state of incorporation of the Subsidiary, dated not more than
30 days prior to the date of the applicable Loan Documents.
Immediately after the closing of the SGS Acquisition, Borrowers shall, and shall
cause SGS to, comply with the terms of this Section 8.3.
Section 9 Default
9.1 Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:
(a) Failure of a Borrower to pay any Obligation, including, without limitation,
the principal of or interest on any Revolving Note, the Swingline Note or the
Loans, or any reimbursement obligation in respect of any LC Disbursement or
other amounts due under a Letter of Credit Agreement, within three days after
the same shall become due and payable, whether at maturity, or otherwise; or
(b) If a Borrower refuses to permit the Administrative Agent to inspect,
examine, verify or audit the Collateral in accordance with the provisions of
this Agreement; or
(c) Failure of a Borrower to perform or observe any covenant contained in
Sections 5.1 (with respect to any Borrower’s existence), 6, 7 or 8.3 (with
respect to the provisions of the last sentence thereof), of this Agreement; or

 

84



--------------------------------------------------------------------------------



 



(d) Failure of a Borrower to perform or observe any other term, condition,
covenant, warranty, agreement or other provision contained in this Agreement
(except any such failure resulting in the occurrence of another Event of Default
described in this Section), which failure continues for 30 days after the
earlier of (1) the date upon which a Principal Officer of any Borrower obtains
actual knowledge of such failure or (2) date upon which written notice thereof
is given to the Borrowers by the Administrative Agent; or
(e) If any representation or warranty made or deemed made by a Borrower in this
Agreement, any Loan Document or any statement or representation made in any
certificate, report or opinion delivered pursuant to this Agreement (including
any Covenant Compliance Certificate or financial statements) or in connection
with any borrowing under this Agreement was materially untrue or is breached in
any material respect (or if the same is qualified by materiality, in any
respect); or
(f) If, as a result of default, any other obligation of a Borrower for the
payment of any Debt in excess of $1,000,000 to any other creditor becomes or is
declared to be due and payable prior to the expressed maturity thereof, unless
and to the extent that the declaration is being contested in good faith in a
court of appropriate jurisdiction; or
(g) The Company or a Subsidiary makes an assignment for the benefit of
creditors, files a petition in bankruptcy, petitions or applies to any tribunal
for any receiver or any trustee of the Company or such Subsidiary or any
substantial part of its property, or commences any proceeding relating to the
Company or such Subsidiary under any reorganization, arrangement, readjustments
of debt, dissolution or liquidation law or statute of any jurisdiction, whether
now or hereafter in effect; or
(h) If, within 60 days after the filing of a bankruptcy petition or the
commencement of any proceeding against the Company or a Subsidiary seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation, the
proceeding shall not have been dismissed, or, if, within 60 days after the
appointment, without the consent or acquiescence of the Company or such
Subsidiary, of any trustee, receiver or liquidator of the Company or a
Subsidiary or of all or any substantial part of the properties of the Company or
a Subsidiary, the appointment shall not have been vacated; or
(i) Any judgment against a Borrower in excess of $1,000,000 or any attachment in
excess of $1,000,000 against any property of a Borrower that remains unpaid,
undischarged, unbonded or undismissed for a period of 30 days, unless and to the
extent that the judgment or attachment is appealed in good faith in a court of
higher jurisdiction and the appeal remains pending; or

 

85



--------------------------------------------------------------------------------



 



(j) If any of the following events shall occur or exist with respect to any
Borrower or any employee pension benefit plan established, maintained or to
which contributions have been made by any Borrower or any other Person that,
together with a Borrower, would be treated as a single employer under § 4001 of
ERISA, and that the same would have a Material Adverse Effect: (1) any
prohibited transaction (as defined in § 406 of ERISA or § 4975 of the Code),
(2) any reportable event (as defined in § 4043 of ERISA and the regulations
issued thereunder), (3) the filing under § 4041 of ERISA of a notice of intent
to terminate any such plan or the termination of such plan, or (4) the
institution of proceedings by the PBGC under § 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any such plan; or
(k) The dissolution, liquidation or termination of existence of any Borrower
unless the assets of the dissolved, liquidated or terminated Borrower are
transferred to another Borrower; or
(l) If a Borrower fails to give the Administrative Agent or any Lender any
notice required by this Agreement within ten days after the occurrence of the
event giving rise to the obligation to give such notice, provided that such
failure to give notice shall not constitute an Event of Default if the
applicable Event of Default or breach is cured within any grace period that
otherwise would have been applicable had the notice been timely given; or
(m) If a Change in Control shall occur; or
(n) If any Borrower or any Subsidiary shall be debarred or suspended from any
contracting with the Government; or if a notice of debarment or notice of
suspension shall have been issued to any Borrower or any Subsidiary; or the
actual termination for default of any Material Contract with the Government, or
if a notice of termination for default shall have been issued to or received by
any Borrower or any Subsidiary with respect to a Material Contract and such
notice would reasonably be expected to have a Material Adverse Effect; or
(o) The Loan Documents shall for any reason cease to create a valid and
perfected first priority security interest in any of the Collateral with value
in excess of $100,000 purported to be covered thereby, subject to Liens
permitted by this Agreement or any other Loan Document, or if any Loan Document
ceases to be in full force and effect; or
(p) The occurrence of a specified event of default under any other Loan Document
and the expiration of all applicable cure periods.

 

86



--------------------------------------------------------------------------------



 



9.2 Remedies upon Default. Upon the occurrence and during the continuance of an
Event of Default, the following provisions shall be applicable:
(a) If an Event of Default specified in Section 9.1 (other than an Event of
Default with respect to a Borrower described in Sections 9.1(g) or 9.1(h)) shall
have occurred and be continuing, the Administrative Agent, at its option, may,
and upon the written request of the Required Lenders, shall, terminate the
Commitments (whereupon the Commitment of each Lender shall terminate
immediately), terminate the obligations of the Lenders to make Loans, and the
obligations of the Issuing Bank to issue Letters of Credit, under this
Agreement, and to declare all Obligations relating to this Agreement and the
Loans, whether incurred prior to, contemporaneous with or subsequent to the date
of this Agreement, and whether represented in writing or otherwise, immediately
due and payable and may exercise all of rights and remedies of the Lenders
against the Borrowers and any Collateral; if an Event of Default specified in
either Section 9.1(g) or 9.1(h) shall occur and be continuing, then the
Commitments shall terminate automatically, the obligations of the Lenders to
make Loans shall terminate automatically, and the obligations of the Issuing
Bank to issue Letters of Credit shall terminate automatically, and all
Obligations, whether incurred prior to, contemporaneous with or subsequent to
the date of this Agreement, and whether represented in writing or otherwise,
shall become automatically immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower, and the Administrative Agent may exercise all of rights and
remedies of the Lenders against the Borrowers and any Collateral. The
Administrative Agent also, at its option, may, and upon the written request of
the Required Lenders, shall, require the Borrowers to pay (for the benefit of
the Issuing Bank), and the Borrowers agree to pay, to the Administrative Agent
(for the benefit of the Issuing Bank) an amount of cash equal to the aggregate
amount of the Letters of Credit then outstanding, and any amounts paid by the
Borrowers shall be held by the Administrative Agent in an interest-bearing cash
collateral account, over which the Administrative Agent shall have the exclusive
power of withdrawal, for the benefit of the Issuing Bank, as security for the
Obligations arising out of the Letters of Credit and the Letter of Credit
Agreements.
(b) The Administrative Agent may foreclose its lien and security interest in the
Collateral, held for the ratable benefit of the Lenders, in any way permitted by
applicable law and shall have, without limitation, the remedies of a secured
party under the UCC. The Administrative Agent may enter the premises of any
Borrower in compliance with the UCC without legal process and without incurring
liability to any Borrower and remove the Collateral to such place or places as
the Administrative Agent may deem advisable, or the Administrative Agent may
require the Borrowers to assemble the Collateral and make the Collateral
available to the Administrative Agent at a convenient place in accordance with
the UCC and, with or without having the Collateral at the time or place of sale,
the Administrative Agent may, for the ratable benefit of the Lenders, sell or
otherwise dispose of all or any part of the Collateral whether in its then
condition or after further preparation or processing, either at public or
private sale or at any broker’s board, in lots or in bulk, for cash or for
credit, at any time or place, in one or more sales and upon such terms and
conditions as the Administrative Agent may elect. The Administrative Agent shall
give not less than ten Business Days’ prior written notice to the Borrowers of
the time and place of any public sale of the Collateral or the time after which
the Collateral may be sold in a private sale, which each Borrower agrees
constitutes commercially reasonable notice. At any such sale the Administrative
Agent or any Lender may be the purchaser, subject to the applicable provisions
of the UCC.
(c) The Borrowers shall, at the request of the Administrative Agent, notify
account debtors and other persons obligated on any of the Collateral of the
security interest of the Administrative Agent (held for the ratable benefit of
the Lenders) in any account, chattel paper, general intangible, instrument or
other Collateral and that payment thereof is to be made directly to the
Administrative Agent or to any financial institution designated by the
Administrative Agent as the Administrative Agent’s agent therefor, and the
Administrative Agent may itself, without notice to or demand upon such Borrower,
so notify account debtors and other persons obligated on Collateral. After the
making of such a request or the giving of any such notification, such Borrower
shall hold any proceeds of collection of accounts, chattel paper, general
intangibles, instruments and other Collateral received by such Borrower as
trustee for the Administrative Agent without commingling the same with other
funds of such Borrower and shall turn the same over to the Administrative Agent
in the identical form received, together with any necessary endorsements or
assignments. The Administrative Agent shall apply the proceeds of collection of
accounts, chattel paper, general intangibles, instruments and other Collateral
received by the Administrative Agent to the Obligations, ratably in favor of the
Lenders, such proceeds to be immediately entered after final payment in cash or
other immediately available funds of the items giving rise to them.

 

87



--------------------------------------------------------------------------------



 



(d) Notwithstanding any other provisions of this Agreement to the contrary,
after the occurrence and during the continuance of an Event of Default and the
declaration of the Obligations to be immediately due and payable in accordance
with the provisions of this Agreement, all amounts collected or received by the
Administrative Agent or any Lender on account of the Obligations or any other
amounts outstanding under any of the Loan Documents or in respect of the
Collateral shall be paid over or delivered as follows:
(1) FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Loan
Documents and any advances made by the Administrative Agent with respect to the
Collateral pursuant to Section 9.2(h);
(2) SECOND, to the payment of all reasonable out-of-pocket costs and expenses of
each of the Lenders in connection with enforcing its respective rights under the
Loan Documents or otherwise with respect to the Obligations owing to such Lender
(including without limitation, reasonable attorneys’ fees) and the reasonable
fees of appraisers, investment bankers or other professionals retained by the
Administrative Agent to provide services to sell, collect or otherwise dispose
of the Collateral;
(3) THIRD, to the payment of all of the Obligations consisting of accrued fees
and interest, and including with respect to any Hedging Agreement between any
Borrower and any Lender, or any Affiliate of a Lender, any fees, premiums and
scheduled periodic payments due under such Hedging Agreement and any interest
accrued thereon;
(4) FOURTH, to the payment of the outstanding principal amount of the
Obligations and the payment or cash collateralization of the outstanding LC
Exposure and including with respect to any Hedging Agreement between any
Borrower and any Lender, or any Affiliate of a Lender, any breakage, termination
or other payments due under such Hedging Agreement and any interest accrued
thereon;
(5) FIFTH, to all other Obligations and other obligations which shall have
become due and payable under the Loan Documents or otherwise and not repaid
pursuant to clauses “FIRST” through “FOURTH” above;

 

88



--------------------------------------------------------------------------------



 



(6) SIXTH, to all other Debt owing by the Company and its Subsidiaries to the
Administrative Agent under corporate credit card arrangements or other bank
products; and
(7) SEVENTH, the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Aggregate
Exposure and obligations outstanding under the Hedging Agreements (if any) held
by such Lender (and its Affiliates in the case of Hedging Agreement obligations)
bears to the aggregate then outstanding Aggregate Exposure and obligations
outstanding under the Hedging Agreements between any Borrower and any Lender or
any Affiliate of a Lender that are required of amounts available to be applied
pursuant to clauses “THIRD” and “FOURTH” above; and (iii) to the extent that any
amounts available for distribution pursuant to clause “FOURTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (A) first, to reimburse the Issuing Bank from time to time
for any drawings under such Letters of Credit and (B) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FOURTH” and “FIFTH” above in the manner provided in this
Section.
(e) To the extent that the Obligations are now or hereafter secured by property
other than the Collateral described herein or by the Guarantee, endorsement or
property of any other Person, the Administrative Agent, at its option, may, and
upon the written request of the Required Lenders, shall, proceed against such
other Guarantee, endorsement or property upon the occurrence and during the
continuance of an Event of Default, and the Administrative Agent shall have the
right, in its sole discretion, to determine which rights, security, liens,
security interests or remedies the Administrative Agent shall at any time
pursue, relinquish, subordinate, modify or take any other action with respect
thereto, without in any way modifying or affecting any of them or any of the
Administrative Agent’s rights hereunder.
(f) Subject to Section 2.23(e), the Administrative Agent is hereby authorized at
any time or from time to time, without prior notice to the Borrowers (any such
notice being expressly waived by each Borrower), to setoff and apply any deposit
(general or special, time or demand, provisional or final) or investment account
at any time held, including any certificate of deposit, and other indebtedness
at any time owed by the Administrative Agent or any Lender, whether or not any
such deposit or indebtedness is then due, to or for the credit or account of any
Borrower against any and all of the Obligations. The Administrative Agent shall
give written notice of any setoff to the Borrowers.

 

89



--------------------------------------------------------------------------------



 



(g) EACH BORROWER, HAVING KNOWLEDGE THAT IT MAY BE ENTITLED TO NOTICE AND A
HEARING PRIOR TO REPOSSESSION OF THE COLLATERAL, WAIVES ANY RIGHT THAT IT MAY
HAVE TO NOTICE OF FORECLOSURE, OTHER THAN NOTICES REQUIRED BY THE UCC, TO ANY
HEARING THAT MAY BE HELD RELATING TO FORECLOSURE, AND TO ANY NOTICE THAT MAY BE
REQUIRED TO BE GIVEN BY THE ADMINISTRATIVE AGENT OR ANY LENDER PRIOR TO SUCH
HEARING, OTHER THAN THE NOTICES OR HEARINGS REQUIRED BY THE LOAN DOCUMENTS, THE
UCC OR ANY OTHER APPLICABLE LAW. THE ADMINISTRATIVE AGENT, EACH LENDER AND EACH
BORROWER EXPRESSLY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY WITH RESPECT
TO ANY LITIGATION RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.
(h) The Administrative Agent itself may perform or comply, or otherwise cause
performance or compliance, for the ratable benefit of the Lenders, with the
obligations of a Borrower contained in this Agreement, including, without
limitation, the obligations of each Borrower to defend and insure the
Collateral. The expenses of the Administrative Agent incurred in connection with
such performance or compliance, together with interest thereon at the Base Rate
plus 2%, from the date such expenses are paid until the same are repaid, shall
be payable by the Borrowers to the Administrative Agent on demand and shall
constitute Obligations.
Section 10 The Administrative Agent
10.1 Appointment of Administrative Agent.
(a) Each Lender irrevocably appoints SunTrust Bank as the Administrative Agent
and authorizes it to take such actions on such Lender’s behalf and to exercise
such powers as are delegated to the Administrative Agent under this Agreement
and the other Loan Documents, together with all such actions and powers that are
reasonably incidental thereto. The Administrative Agent may perform any of its
duties hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Section
shall apply to any such sub-agent or attorney-in-fact and the Related Parties of
the Administrative Agent and any such sub-agent and any such attorney-in-fact
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
(b) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Bank with respect thereto;
provided, that the Issuing Bank shall have all the benefits and immunities
(i) provided to the Administrative Agent in this Section 10 with respect to any
acts taken or omissions suffered by the Issuing Bank in connection with Letters
of Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Section 10 included the
Issuing Bank with respect to such acts or omissions and (ii) as additionally
provided in this Agreement with respect to the Issuing Bank.

 

90



--------------------------------------------------------------------------------



 



10.2 Nature of Duties of Administrative Agent. The Administrative Agent shall
not have any duties or obligations except those expressly set forth in this
Agreement and the other Loan Documents. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or an Event of Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
those discretionary rights and powers expressly contemplated by the Loan
Documents that the Administrative Agent is required to exercise in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary as otherwise provided herein), and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Borrower or any of its Subsidiaries that is communicated to or
obtained by the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent will promptly deliver to the Lenders copies of any
financial statements and other information required by Section 5.8, default
notices or other material notices sent to the Borrowers under the terms of the
Loan Documents, and will promptly provide to the Lenders copies of any material
notices or other material information received from Borrowers that are not
otherwise required to be provided to the Lenders, and the Lenders agree that the
Administrative Agent may provide such material notices and other material
information to the Lenders by posting it to a secure website to which the
Lenders are given access. The Administrative Agent shall not be liable for any
action taken or not taken by it, its sub-agents or attorneys-in-fact with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary as otherwise provided herein) or
in the absence of its own gross negligence or willful misconduct as determined
by a final, non-appealable judgment by a court of competent jurisdiction. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof is given to the
Administrative Agent by the defaulting Borrower or any Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements, or other terms and conditions set forth in any Loan Document,
(iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition precedent to the effectiveness of this Agreement or any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrowers) concerning all matters
pertaining to such duties.

 

91



--------------------------------------------------------------------------------



 



10.3 Lack of Reliance on the Administrative Agent. Each of the Lenders, the
Swingline Lender and the Issuing Bank acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each of the Lenders,
the Swingline Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
continue to make its own decisions in taking or not taking of any action under
or based on this Agreement, any related agreement or any document furnished
hereunder or thereunder.
10.4 Certain Rights of the Administrative Agent. If the Administrative Agent
shall request instructions from the Required Lenders with respect to any action
or actions (including the failure to act) in connection with this Agreement, the
Administrative Agent shall be entitled to refrain from such act or taking such
act, unless and until it shall have received instructions from such Lenders; and
the Administrative Agent shall not incur liability to any Person by reason of so
refraining. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting hereunder in accordance
with the instructions of the Required Lenders where required by the terms of
this Agreement.
10.5 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed, sent or made by
the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrowers),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.
10.6 Administrative Agent’s Reimbursement and Indemnification by Lenders. The
Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to their respective Aggregate Exposure Percentages (or, if the
Commitments have been terminated, in proportion to their Aggregate Exposure
Percentages immediately prior to such termination) (i) for any amounts not
reimbursed by any Borrower for which the Administrative Agent is entitled to
reimbursement by the Borrowers under the Loan Documents, (ii) for any other
expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Administrative Agent in connection with any dispute
between the Administrative Agent and any Lender or between or among two or more
of the Lenders) and (iii) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of the
Loan Documents or any other document delivered in connection therewith or the
transactions contemplated thereby (including, without limitation, for any such
amounts incurred by or asserted against the Administrative Agent in connection
with any dispute between the Administrative Agent and any Lender or between or
among two or more of the Lenders), or the enforcement of any of the terms of the
Loan Documents or of any such other documents, provided that (i) no Lender shall
be liable for any of the foregoing to the extent any of the foregoing is found
in a final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the Administrative
Agent and (ii) any indemnification required pursuant to Section 11.3 shall,
notwithstanding the provisions of this Section 10.6, be paid by the relevant
Lender in accordance with the provisions thereof. The obligations of the Lenders
under this Section 10.6 shall survive payment of the Obligations and termination
of this Agreement.

 

92



--------------------------------------------------------------------------------



 



10.7 The Administrative Agent in its Individual Capacity. The bank serving as
the Administrative Agent shall have the same rights and powers under this
Agreement and any other Loan Document in its capacity as a Lender as any other
Lender and may exercise or refrain from exercising the same as though it were
not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“holders of Notes”, or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with any Borrower or any Subsidiary or Affiliate of any Borrower as if
it were not the Administrative Agent hereunder.
10.8 Successor Administrative Agent.
(a) The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Company. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to the
approval by the Borrowers provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a commercial bank organized
under the laws of the United States of America or any state thereof or a bank
which maintains an office in the United States, having a combined capital and
surplus of at least $500,000,000.
(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section 10.8 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Section 10 shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

 

93



--------------------------------------------------------------------------------



 



(c) In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender or a Potential Defaulting Lender, the Issuing Bank
and/or the Swingline Lender may, upon prior written notice to the Company and
the Administrative Agent, resign as Issuing Bank or Swingline Lender,
respectively, at the close of business of the Administrative Agent on a date
specified in such notice (which date may not be less than three Business Days
after the date of such notice); provided that such resignation by the Issuing
Bank will have no effect on the validity or enforceability of any Letter of
Credit then outstanding or on the obligations of the Borrower or any Lender
under this Agreement with respect to any such outstanding Letter of Credit or
otherwise to the Issuing Bank; and provided, further, that such resignation of
the Swingline Lender will have no effect on its rights in respect of any
outstanding Swingline Loans or on the obligations of the Borrowers or any Lender
under this Agreement with respect to any such outstanding Swingline Loan.
10.9 Authorization to Execute other Loan Documents; Collateral.
(a) Each Lender authorizes the Administrative Agent to enter into each of the
Loan Documents to which it is a party and to take all action contemplated by
such Loan Documents. Each Lender agrees (except to the extent provided in
Section 10.8(b) following the resignation of the Administrative Agent) that no
Lender, other than the Administrative Agent acting on behalf of all Lenders,
shall have the right individually to seek to realize upon the security granted
by any Loan Document, it being understood and agreed that such rights and
remedies may be exercised solely by the Administrative Agent for the benefit of
the Lenders, upon the terms of the Loan Documents.
(b) In the event that any Collateral is pledged by any Person as collateral
security for the Obligations, the Administrative Agent is hereby authorized to
execute and deliver on behalf of the Lenders any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Lenders.
(c) The Lenders hereby authorize the Administrative Agent, at its option and in
its discretion, to release any Lien granted to or held by the Administrative
Agent upon any Collateral (i) upon termination of the Commitments and payment
and satisfaction of all of the Obligations or the transactions contemplated
hereby; (ii) as permitted by, but only in accordance with, the terms of the
applicable Loan Document; (iii) if approved, authorized or ratified in writing
by the Required Lenders, unless such release is required to be approved by all
of the Lenders hereunder; (iv) upon the release of a guaranty made or Lien
granted by a Subsidiary in the case of the sale of the Subsidiary permitted by
the terms of this Agreement; or (v) upon the release of any Lien on any assets
which are transferred or disposed of in accordance with the terms of this
Agreement. Upon request by the Administrative Agent at any time, the Lenders
will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 10.9(c).

 

94



--------------------------------------------------------------------------------



 



(d) Upon any sale or transfer of assets constituting Collateral which is
expressly permitted pursuant to the terms of any Loan Documents, or consented to
in writing by the Required Lenders, and upon at least ten (10) Business Days’
prior written request by the Company, the Administrative Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Liens granted to the Administrative
Agent for the benefit of the Lenders, upon the Collateral that was sold or
transferred; provided, however, that (i) the Administrative Agent shall not be
required to execute any such document on terms which, in the Administrative
Agent’s opinion, would expose the Administrative Agent to liability or create
any obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any Liens upon (or obligations of
any Borrower in respect of) all interests retained by any Borrower, including
(without limitation) the proceeds of the sale, all of which shall continue to
constitute part of the Collateral.
10.10 Other Agents. Neither the Arranger nor any other titled agent or arranger
shall have any obligations, responsibilities or duties under this Agreement or
under any other Loan Document other than obligations, responsibilities and
duties applicable to all Lenders in their capacity as Lenders or as
Administrative Agent or Issuing Bank hereunder. Each Lender and each Borrower
agrees that the Administrative Agent shall have the right, in its reasonable
discretion, to designate or appoint any Lender as a titled agent.
10.11 Benefits of Section 10. Other than the first and second sentences of
Section 10.8(a) and Section 10.9(d), none of the provisions of this Section 10
shall inure to the benefit of the Borrower or of any Person other than
Administrative Agent and each of the Lenders and their respective successors and
permitted assigns. Accordingly, no Borrower nor any Person other than the
Administrative Agent and the Lenders (and their respective successors and
permitted assigns) shall be entitled to rely upon, or to raise as a defense, the
failure of the Administrative Agent or any Lenders to comply with the provisions
of this Section 10.
Section 11 Miscellaneous
11.1 Notices.
(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

         
To the Borrowers:
  c/o Global Technology and Defense Systems, Inc.  
 
  1501 Farm Credit Drive  
 
  Suite 2300  
 
  McLean, VA 22102  
 
  Attention: John Hillen  
 
  Facsimile: (703) 218-6141

 

95



--------------------------------------------------------------------------------



 



         
To the Administrative Agent
or Swingline Lender:
  SunTrust Bank  
 
  8330 Boone Blvd.  
 
  Suite 700  
 
  Vienna VA 22182-2624  
 
  Attention: Peter J. Mandanis, Senior Vice President  
 
  Telecopy Number: (703) 442-1613
 
     
With a copy to:
  SunTrust Bank  
 
  Agency Services  
 
  303 Peachtree Street, N. E./ 25th Floor  
 
  Atlanta, Georgia 30308  
 
  Attention: Doug Weltz  
 
  Telecopy Number: (404) 221-2001
 
     
To the Issuing Bank:
  SunTrust Bank  
 
  25 Park Place, N. E./Mail Code 3706  
 
  Atlanta, Georgia 30303  
 
  Attention: Phil Acuff  
 
  Telecopy Number: (404) 588-8129
 
     
To the Swingline Lender:
  SunTrust Bank  
 
  Agency Services  
 
  303 Peachtree Street, N.E./25th Floor  
 
  Atlanta, Georgia 30308  
 
  Attention: Doug Weltz  
 
  Telecopy Number: (404) 221-2001
 
     
To any other Lender:
  the Applicable Lending Office for such Lender

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mails or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Lender shall not be effective until
actually received by such Person at its address specified in this Section 11.1.

 

96



--------------------------------------------------------------------------------



 



(b) Any agreement of the Administrative Agent and the Lenders herein to receive
certain notices by telephone or facsimile is solely for the convenience and at
the request of the Company. The Administrative Agent and the Lenders shall be
entitled to rely on the authority of any Person purporting to be a Person
authorized by the Company and any other Borrower to give such notice and the
Administrative Agent and Lenders shall not have any liability to the Borrowers
or other Person on account of any action taken or not taken by the
Administrative Agent or the Lenders in reliance upon such telephonic or
facsimile notice. The joint and several obligations of the Borrowers to repay
the Loans and all other Obligations hereunder shall not be affected in any way
or to any extent by any failure of the Administrative Agent and the Lenders to
receive written confirmation of any telephonic or facsimile notice or the
receipt by the Administrative Agent and the Lenders of a confirmation which is
at variance with the terms understood by the Administrative Agent and the
Lenders to be contained in any such telephonic or facsimile notice.
11.2 Waiver; Amendments.
(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or any other Loan Document,
and no course of dealing between the Borrowers and the Administrative Agent or
any Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrowers therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.
(b) No amendment or waiver of any provision of this Agreement or the other Loan
Documents, nor consent to any departure by the Borrowers therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrowers and the Required Lenders or the Borrowers and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or unreimbursed LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, or change the
method of calculating any of the foregoing, without the written consent of each
Lender affected thereby, (iii) postpone the date fixed for any payment of any
principal of, or interest on, any Loan or unreimbursed LC Disbursement or
interest thereon or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, without the written consent of each Lender affected
thereby, (iv) change Section 2.23(d) or 2.23(e), or any other provision hereof
relating to pro rata sharing of payments among the Lenders, in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender affected thereby, (v) change any of the

 

97



--------------------------------------------------------------------------------



 



provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release any guarantor or limit the liability of any such guarantor
under any guaranty agreement without the consent of each Lender, except in
connection with a transaction permitted by Section 6.3 or Section 6.6;
(vii) release Collateral securing any of the Obligations or agree to subordinate
any Lien in such Collateral to any other creditor of a Borrower or any
Subsidiary without the consent of each Lender, other than Collateral that the
Borrowers are entitled to sell or otherwise dispose of pursuant to Section 6.6
and other Collateral with an aggregate value not to exceed $200,000 in any
fiscal year of the Company; (viii) reduce the percentage specified in the
definition of Required Lenders; (ix) consent to any assignment by any Borrower
of its rights or obligations hereunder without the consent of each Lender except
in connection with a transaction permitted by Section 6.3; (x) change
Section 9.2(b) without the written consent of each Lender affected thereby; or
(xi) increase the aggregate of all Commitments (other than pursuant to Section
2.25) without the consent of all of the Lenders; provided further, that no such
agreement shall amend, modify or otherwise affect the rights, duties or
obligations of the Administrative Agent, the Swingline Lender or the Issuing
Bank without the prior written consent of such Person. Notwithstanding anything
to the contrary contained herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender. Notwithstanding anything contained herein to the
contrary, this Agreement may be amended and restated without the consent of any
Lender (but with the consent of any Borrower and the Administrative Agent) if,
upon giving effect to such amendment and restatement, such Lender shall no
longer be a party to this Agreement (as so amended and restated), the
Commitments of such Lender shall have terminated (but such Lender shall continue
to be entitled to the benefits of Sections 2.16, 2.17, 2.18 and 11.3), such
Lender shall have no other commitment or other obligation hereunder and, subject
to Section 2.26, shall have been paid in full all principal, interest and other
amounts owing to it or accrued for its account under this Agreement.
11.3 Expenses; Indemnification.
Except with respect to Taxes, which are addressed in Section 2.20:
(a) The Borrowers shall pay (i) all reasonable, out-of-pocket costs and expenses
of the Administrative Agent and the Arranger, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and the
Arranger, in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
(ii) all reasonable, out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable,
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees, charges and disbursements of outside counsel and the allocated cost of
inside counsel) incurred by the Administrative Agent, the Issuing Bank or any
Lender in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made or any Letters of Credit issued hereunder,
including all such reasonable, out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit, in each case to the extent a written invoice has been provided to the
Borrowers with respect thereto.

 

98



--------------------------------------------------------------------------------



 



(b) The Borrowers shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the Issuing Bank, each Related Party of such Person,
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from all fees and time
charges and disbursements for attorneys who may be employees of any Indemnitee,
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by a Borrower arising out of, in connection with, or as a result of an
investigation, litigation or proceeding arising out of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials related to the Company’s or any of
its Subsidiaries’ operations on or from any property owned or operated by the
Company or any of its Subsidiaries, or any Environmental Liability related in
any way to the operations of the Company or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by a Borrower, and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrowers against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrowers have obtained a final and nonappealable judgment in their favor on
such claim as determined by a court of competent jurisdiction.
(c) To the extent that the Borrowers fail to pay any amount required to be paid
to the Administrative Agent, the Issuing Bank or the Swingline Lender under
clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Aggregate Exposure Percentage (determined as of the time that
the unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

 

99



--------------------------------------------------------------------------------



 



(d) To the extent permitted by applicable law, the Borrowers shall not assert,
and hereby waive, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, any Loan or any Letter of Credit or the use of proceeds
thereof.
(e) All amounts due under this Section shall be payable promptly after written
demand therefor.
11.4 Successors and Assigns.
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (g) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
(1) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

100



--------------------------------------------------------------------------------



 



(B) in any case not described in paragraph (b)(1)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $1,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrowers otherwise
consent (each such consent not to be unreasonably withheld or delayed).
(2) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Revolving Credit
Exposure or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Commitments on a non-pro rata basis.
(3) Required Consents. No consent shall be required for any assignment except to
the extent required by paragraph (b)(1)(B) of this Section and, in addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrowers shall
be deemed to have consented to any such assignment unless they shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received written notice thereof;
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required (x) for assignments to a Person that is
not a Lender with a Commitment or an Affiliate of a Lender or an Approved Fund
and (y) for assignments by Defaulting Lenders; and
(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Credit Commitments.
(4) Assignment and Assumption. The parties to each assignment shall deliver to
the Administrative Agent (A) a duly executed Assignment and Assumption, (B) a
processing and recordation fee of $3,500 (which shall be waived for any
assignment between Lenders or between any Lender and its Affiliate (so long as,
in each case, the assignee is not a Defaulting Lender or a Potential Defaulting
Lender)), (C) an administrative questionnaire (in form and substance
satisfactory to the Administrative Agent) unless the assignee is already a
Lender and (D) the documents required under Section 2.18(e) if such assignee is
a Foreign Lender.

 

101



--------------------------------------------------------------------------------



 



(5) No Assignment to Borrower. No such assignment shall be made to any Borrower
or any of any Borrower’s Affiliates or Subsidiaries.
(6) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 11.4, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.16, 2.17, 2.18 and 11.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 11.4.
(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d) Any Lender may at any time, without the consent of, or notice to, the
Borrowers, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to any Person (other than a natural person, the Borrowers or
any of the Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders, Issuing Bank and Swingline Lender shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.

 

102



--------------------------------------------------------------------------------



 



(e) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.23 in
a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section 11.4 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the consent of each Lender; (vi) release any
Borrower or any guarantor or limit the liability of any such Borrower or
guarantor under any guaranty agreement without the written consent of each
Lender except to the extent such release is expressly provided under the terms
of the Loan Documents; or (vii) release all or substantially all collateral (if
any) securing any of the Obligations. Subject to paragraph (e) of this
Section 11.4, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.16, 2.17 and 2.18 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 11.4. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 11.7 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.23 as though it were a
Lender.
(f) A Participant shall not be entitled to receive any greater payment under
Section 2.16 and Section 2.18 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrowers’ prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.18 unless
the Borrowers are notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.18(e) as though it were a Lender.
(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

103



--------------------------------------------------------------------------------



 



11.5 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement and the other Loan Documents shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof) of the State of New York. EACH LOAN DOCUMENT (OTHER THAN AS
OTHERWISE EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSES SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).
(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the United States District
Court of the Southern District of New York, and of any court of the State of New
York sitting in New York county and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York state
court or, to the extent permitted by applicable law, such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrowers or their respective properties in the courts of any jurisdiction.
(c) Each Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section and brought in any court
referred to in paragraph (b) of this Section. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 11.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.
(e) The representations, warranties, covenants and agreements contained in this
Agreement shall be deemed to have been given and undertaken by the Borrowers
jointly and severally.

 

104



--------------------------------------------------------------------------------



 



11.6 WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
11.7 Right of Setoff. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, each Lender and
the Issuing Bank shall have the right, subject to Section 2.23(e), at any time
or from time to time upon the occurrence and during the continuance of an Event
of Default, without prior notice to the Borrowers, any such notice being
expressly waived by the Borrowers to the extent permitted by applicable law, to
set off and apply against all deposits (general or special, time or demand,
provisional or final) of the Borrowers at any time held or other obligations at
any time owing by such Lender or the Issuing Bank to or for the credit or the
account of the Borrowers against any and all Obligations held by such Lender or
the Issuing Bank, as the case may be, irrespective of whether such Lender or the
Issuing Bank shall have made demand hereunder and although such Obligations may
be unmatured. Each Lender and the Issuing Bank agree promptly to notify the
Administrative Agent and the Borrowers after any such set-off and any
application made by such Lender and the Issuing Bank, as the case may be;
provided, that the failure to give such notice shall not affect the validity of
such set-off and application.
11.8 Counterparts; Integration. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. This Agreement, the other Loan
Documents, and any separate letter agreement(s) relating to any fees payable to
the Administrative Agent constitute the entire agreement among the parties
hereto and thereto regarding the subject matters hereof and thereof and
supersede all prior agreements and understandings, oral or written, regarding
such subject matters.
11.9 Survival. All covenants, agreements, representations and warranties made by
the Borrowers herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.16, 2.17, 2.18, 11.3, 11.11 and Section 9 shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof. All representations and warranties made
herein, in the certificates, reports, notices, and other documents delivered
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the other Loan Documents, and the making of the Loans and the
issuance of the Letters of Credit.

 

105



--------------------------------------------------------------------------------



 



11.10 Severability. Any provision of this Agreement or any other Loan Document
held to be illegal, invalid or unenforceable in any jurisdiction, shall, as to
such jurisdiction, be ineffective to the extent of such illegality, invalidity
or unenforceability without affecting the legality, validity or enforceability
of the remaining provisions hereof or thereof; and the illegality, invalidity or
unenforceability of a particular provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
11.11 Confidentiality. Each of the Administrative Agent, the Issuing Bank and
each Lender agrees to take normal and reasonable precautions to maintain the
confidentiality of any Confidential Information, except that such Confidential
Information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender, and their respective accountants,
legal counsel and other professional advisors (provided that all such Persons
shall have agreed in writing to keep such Confidential Information confidential
in accordance with the terms of this Section), (ii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (and
the Administrative Agent shall notify the Company promptly following such
disclosure to the extent not prohibited by applicable law, regulation, subpoena
or legal process, provided that failure to give such notice shall not invalidate
the Administrative Agent’s right to make disclosure under this clause (ii)),
(iii) to the extent requested by any regulatory agency or governmental authority
having jurisdiction over the disclosing Administrative Agent, Issuing Bank or
Lender (and the Administrative Agent shall notify the Company promptly following
such disclosure to the extent not prohibited by applicable law, regulation,
subpoena or legal process, provided that failure to give such notice shall not
invalidate the Administrative Agent’s right to make disclosure under this clause
(iii)), (iv) to the extent that such Confidential Information becomes publicly
available other than as a result of a breach of this Section, or which becomes
available to the Administrative Agent, the Issuing Bank, any Lender or any
Related Party of any of the foregoing on a nonconfidential basis from a source
other than the Borrowers (unless such Administrative Agent, the Issuing Bank,
any Lender or any Related Party of any of the foregoing has knowledge after
reasonable inquiry that such source is in breach of any applicable
confidentiality restrictions), (v) in connection with the exercise of any remedy
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, (vi) subject to provisions substantially
similar to this Section 11.11, to any actual or prospective assignee or
Participant, or (vii) with the prior written consent of the Company. Non-public
information with respect to the Borrowers or any Subsidiary which becomes
available to the Administrative Agent, the Issuing Bank, any Lender or any
Related Party, or their accountants, legal counsel or other professional
advisors, of any of the foregoing from a source other than the Borrowers may be
used by the recipient but not further disclosed, other than in compliance with
to clause (i) above. Any Person required to maintain the confidentiality of any
Confidential Information as provided for in this Section shall be considered to
have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Confidential Information
as such Person would accord its own confidential information.

 

106



--------------------------------------------------------------------------------



 



11.12 Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which may be treated as interest on such Loan under
applicable law (collectively, the “Charges”), shall exceed the maximum lawful
rate of interest (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by a Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.
11.13 Captions. The captions of the various sections and paragraphs of this
Agreement have been inserted only for the purposes of convenience; such captions
are not a part of this Agreement and shall not be deemed in any manner to
modify, explain, enlarge or restrict any of the provisions of this Agreement.
11.14 Use of Defined Terms. All terms defined in this Agreement shall have the
defined meanings when used in certificates, reports or other documents made or
delivered pursuant to this Agreement, unless the context shall otherwise
require.
11.15 Accounting Terms. Unless otherwise defined or specified herein, all
accounting terms used herein shall be interpreted, all accounting determinations
hereunder shall be made, and all financial statements required to be delivered
hereunder shall be prepared, in accordance with GAAP as in effect from time to
time, applied on a basis consistent (except for such changes approved by the
Company’s independent public accountants) with the most recent audited
consolidated financial statements of the Company delivered pursuant to
Section 5.8(b); provided, that if the Company notifies the Administrative Agent
that the Company wishes to amend any covenant in Section 7 to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Company that the Required Lenders wish to
amend Section 7 for such purpose), then the Company’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Company,
the Administrative Agent and the Required Lenders. Notwithstanding any other
provision contained herein, all financial statements delivered hereunder shall
be prepared, and all financial covenants contained herein shall be calculated,
without giving effect to any election under Statement of Financial Accounting
Standards 159 (or any similar accounting principle) permitting a Person to value
its financial liabilities at the fair value thereof.

 

107



--------------------------------------------------------------------------------



 



11.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify the Borrowers in
accordance with the Patriot Act, and each Borrower hereby agrees to provide the
Administrative Agent and each Lender with all information necessary in order for
the Administrative Agent and each Lender to comply with the Patriot Act.
[SIGNATURES ON FOLLOWING PAGE]

 

108



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective duly authorized representatives all as of the day and year
first above written.

            BORROWERS:

GLOBAL DEFENSE TECHNOLOGY & SYSTEMS, INC., a Delaware corporation
Organizational Identification Number: 4640222
      By:   /s/ Joseph M. Cormier         Name:   Joseph M. Cormier       
Title:   EVP & CFO   

            GLOBAL STRATEGIES GROUP (NORTH AMERICA) INC, a Maryland corporation
Organizational Identification Number: D00285346
      By:   /s/ Joseph M. Cormier         Name:   Joseph M. Cormier       
Title:   Director   

            THE ANALYSIS CORP., a Delaware corporation
Organizational Identification Number: 2220948
      By:   /s/ Joseph M. Cormier         Name:   Joseph M. Cormier       
Title:   Treasurer   

            GTEC CYBER SOLUTIONS, INC., a Florida corporation,
formerly known as Zytel Corporation, a Florida corporation
Organizational Identification Number: P02000069280
      By:   /s/ Joseph M. Cormier         Name:   Joseph M. Cormier       
Title:   Director   

[SIGNATURES CONTINUE ON FOLLOWING PAGE]
Signature Page to Loan and Security Agreement

 

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:

SUNTRUST BANK, a Georgia banking
corporation, as Administrative Agent, Issuing Bank and Swingline Lender
      By:   /s/ Peter J. Mandanis         Name:   Peter J. Mandanis       
Title:   Senior Vice President   

[SIGNATURES CONTINUE ON FOLLOWING PAGE]
Signature Page to Loan and Security Agreement

 

 



--------------------------------------------------------------------------------



 



            LENDERS:

SUNTRUST BANK, a Georgia banking
corporation, as Lender
      By:   /s/ Peter J. Mandanis         Name:   Peter J. Mandanis       
Title:   Senior Vice President   

Revolving Commitment: $28,500,000
Applicable Lending Office:
SunTrust Bank
8330 Boone Blvd.
Suite 700
Vienna, Virginia 22182-2624
Attention: Peter J. Mandanis, Senior Vice President
Telecopy Number: (703) 442-1613
Signature Page to Loan and Security Agreement

 

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A., a national banking
association, as Lender
      By:   /s/ Jeri A. Fellerman         Name:   Jeri A. Fellerman       
Title:   Senior Vice President   

Revolving Commitment: $20,000,000
Applicable Lending Office:
Wells Fargo Bank, N.A.
1753 Pinnacle Drive
3rd Floor
McLean, Virginia 22102
Attention: Jeri A. Fellerman, Senior Vice President
Telecopy Number: (703) 760-6172
Signature Page to Loan and Security Agreement

 

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., a national banking
association, as Lender
      By:   /s/ Mark A. Zirkle         Name:   Mark A. Zirkle        Title:  
Vice President   

Revolving Commitment: $20,000,000
Applicable Lending Office:
Bank of America, N.A.
1101 Wootton Parkway, 4th Floor
Rockville, Maryland 20852
Attention: Mark A. Zirkle
Telecopy Number: (804) 553-8779
Signature Page to Loan and Security Agreement

 

 



--------------------------------------------------------------------------------



 



            CITIZENS BANK OF PENNSYLVANIA, as Lender
      By:   /s/ Tracy Van Riper         Name:   Tracy Van Riper        Title:  
Senior Vice President   

Revolving Commitment: $17,500,000
Applicable Lending Office:
Citizens Bank of Pennsylvania
8521 Leesburg Pike, Suite 405
Vienna, Virginia 22182
Attention: Tracy Van Riper, Senior Vice President
Telecopy Number: (703) 610-6070
Signature Page to Loan and Security Agreement

 

 



--------------------------------------------------------------------------------



 



            BRANCH BANKING AND TRUST COMPANY, as Lender
      By:   /s/ Daniel T. Laurenzi         Name:   Daniel T. Laurenzi       
Title:   Vice President   

Revolving Commitment: $7,000,000
Applicable Lending Office:
Branch Banking and Trust Company
8200 Greensboro Drive
Suite 800
McLean, Virginia 22102
Attention: Daniel T. Laurenzi, Vice President
Telecopy Number: (703) 442-5544
Signature Page to Loan and Security Agreement

 

 



--------------------------------------------------------------------------------



 



            STIFEL BANK & TRUST, as Lender
      By:   /s/ John H. Phillips         Name:   John H. Phillips       
Title:   EVP   

Revolving Commitment: $7,000,000
Applicable Lending Office:
Stifel Bank & Trust
955 Executive Parkway
Suite 216
St. Louis, Missouri 63141
Attention: John Phillips, Executive Vice President
Telecopy Number: (314) 453-0476
Signature Page to Loan and Security Agreement

 

 